Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 1 of 127




                             APPENDIX A


                          CASE SUMMARIES




                                  1
   Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 2 of 127


Case A
 I.      Summary of Case

         Case A was a 38-year-old female who was found by a peer who alerted correctional
         officers that the inmate was hanging in her single cell on a Level III, general population
         yard, on August 23, 2017. She was not a participant in the Mental Health Services
         Delivery System (MHSDS) at the time of her death.

         She was born in Hawaii and moved to California at the age of 16. Other than
         documentation that her parents separated when she was young, and her father died when
         she was 25-years old; further family history was not documented. She had a 13-year
         relationship with the father of her 10-year old daughter. The relationship was reportedly
         abusive and both parties used substances. Since the end of the relationship in 2010, the
         inmate had limited contact with her daughter, and in time her parental rights were
         restricted due to her substance abuse. Records indicated she began using marijuana at
         age 16, which she used into her twenties. During her mid-thirties, the inmate began using
         methamphetamine and quickly advanced from smoking to intravenous use. A diagnosis
         of Alcohol Use Disorder was provided in her healthcare record, but specific details were
         not available.

         The onset of this inmate’s criminal history began in 2013, the same year she began using
         methamphetamine. Over the course of four years, she had a history of multiple instances
         of probation non-compliance including failure to complete court ordered residential
         substance abuse treatment programs (twice) and ongoing substance abuse. She was
         ultimately arrested on November 28, 2016 for violation of probation and admitted to her
         first California Department of Corrections and Rehabilitation (CDCR) term on January
         18, 2017 for index charges of burglary and stalking (father of her daughter).
         Her incarceration was unremarkable with no disciplinary actions or appeals. Three
         months into her sentence, she was placed in fire camp program housing which resulted in
         an institution transfer. A month after her transfer, she was recommended for placement
         into the fire camp program by an Institution Classification Committee (ICC) pending a
         second ICC review due to the stalking conviction. During the second ICC review on July
         12, 2017, she was approved for the program; however, the Warden did not grant her a
         gate pass due to the stalking conviction. An August 10, 2017 calendar entry, “No Gate
         Pass” “Fuck it,” found in her property corresponded with the day she learned of the
         Warden’s decision to deny the gate pass. Five days later, she was notified by ICC of the
         decision and plan to review her case in six months.
         Case A had a childhood diagnosis of Attention Deficit/Hyperactivity Disorder (ADHD).
         As an adolescent, she was provided with diagnoses of depression and Bipolar Disorder.
         Her medication history included trazodone, fluoxetine and
         amphetamine/dextroamphetamine which were discontinued when she lost insurance in


                                                  2
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 3 of 127


      2013, also the same year she began using methamphetamine. She engaged in counseling
      intermittently as an adolescent as a condition of probation. In 2014, she was evaluated at
      but not admitted to a local emergency room for “Multiple Personality Disorder traits” and
      a suicide threat. Throughout her second court-ordered admission to a residential
      substance abuse treatment program she engaged in cutting; specific details were not
      provided in available documentation. She was ultimately discharged from the program
      due to her mental health issues.
      According to the Mental Health Primary Clinician Initial Assessment, the inmate denied
      current mental health issues. The Suicide Case Review (SCR) noted that pertinent
      clinical information from the Probation Officer’s Report was not included in the
      assessment (prior mental health diagnoses, prior psychiatric medication since the age of
      14, history of cutting and progression of mental health symptoms in the past four years
      prior to incarceration were not documented). A diagnosis of Mood Disorder, absent
      clinical rationale, was documented in the initial assessment. She was placed in the
      Correctional Clinical Case Management System (3CMS) level of care due to medical
      necessity, and she was prescribed trazodone. During the initial psychiatric evaluation,
      the inmate denied mental health symptoms and requested to discontinue psychotropic
      medication. Psychiatric documentation of the plan was: “1. Discussed about prison
      policy of prescribing Trazadone. I decreased and stopped. 2. Continue Therapy.” Two
      weeks after the initial evaluation and one week after the medication was discontinued,
      she was removed from the MHSDS by the clinician who completed the initial
      assessment. The SCR noted that the rationale for removal from the MHSDS was lacking.
      A review of the healthcare record indicated that the process for removal was unclear.
      Documentation from a February 15, 2017 clinician’s progress note indicated that the
      inmate was “recently placed at GP level of care and discharge from MH SDS” [sic],
      suggesting that she had been removed from the MHSDS in advance of this contact.”
      The day of her suicide, the inmate spoke to her mother, but an attempt to reach her
      brother (similar to most attempts) was unsuccessful. During the conversation with her
      mother, she stated “I’m really tired of being here,” “I don’t feel good, I never really feel
      good.” Her mother told her not to “think about it”, and the conversation shifted to the
      mother’s daily activities. Case A interjected and again re-iterated the difficulty she was
      having and ended the call expressing her love for her family.
      Documentation in the SCR of interviews with the fire camp program captain and three
      housing unit officers indicated that they were surprised by the inmate’s death. The
      captain reported that she accepted the gate pass decision and expressed “motivation and
      determination to maintain a positive program.” The inmate continued to attend
      alternative vocational training and enrolled in cosmetology training on August 5, 2017,
      the same day as the ICC meeting. A friend who had last spoken to her two days before
      her death described her as “more down.”

II.   Determination of Foreseeability


                                                3
   Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 4 of 127




       There was no determination of foreseeability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was not
       foreseeable.

III.   Determination of Preventability

       There was no determination of preventability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was not
       preventable.

IV.    Critique of Suicide Case Review Report

       The SCR was an adequate summary of this case and included available social, criminal,
       incarceration, substance use and mental health history. It provided a reasonable
       assessment of the precipitants to this suicide but could have been improved with
       consideration of perceived lack of support from her family likely experienced by the
       inmate. Provided recommendations followed from the content and findings of the report.

       There was no recommendation to address the transfer of an inmate to fire camp program
       housing in advance of full ICC and warden approval. The inmate had been housed with
       program participants for several months when the gate pass was denied. The SCR
       indicated that she had been participating in daily physical regimens for fire camp until the
       gate pass was denied. Addressing admission to fire camp program housing and
       participation in advance of full approval is needed given the emotional impact of
       beginning a positive program with expectations for full participation, only to have it
       denied.

V.     Analysis of Quality Improvement Plan Process

       This case resulted in two required Quality Improvement Plans (QIPs) which required RC
       staff training, completed during a staff meeting. Meeting minutes and the two-separate
       staff training sign-in sheets were provided as proof of practice. Meeting minutes
       indicated that the meeting in which two training sessions were completed lasted one hour;
       however, documentation of the sign-in sheet indicated that each training lasted an hour.
       Completion of the QIPs occurred the day before (October 19, 2017) the final SCR was
       dated (October 20, 2017). This QIP response was considered problematic as a result.

       The first QIP addressed lack of inclusion of pertinent clinical information from the
       Probation Officer’s Report and other collateral sources in the clinician’s initial
       assessment. An audit of ten RC intakes was to be conducted with the best course of
       action to include training to all RC clinical staff. In accordance with the QIP, an audit of
       ten RC intakes was conducted, followed by staff training to include relevant collateral

                                                 4
   Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 5 of 127


         information during a bi-weekly RC staff meeting. While not required, the training was
         also provided to all mental health staff; although proof of practice was not provided
         outside a December 19, 2017 memo regarding implementation of the QIP. Training met
         the minimal requirement of the QIP; however, training alone does not ensure
         sustainability and is therefore assessed as inadequate. To ensure sustainability, continued
         audits of inclusion of collateral documentation should have been recommended until a
         reasonable threshold of compliance was met for a reasonable period of time. Provision of
         examples of “best course of action” would have been useful for the institution.

         The second QIP addressed the lack of documented rationale for removal of the inmate
         from the MHSDS. In accordance with the QIP, training with RC staff regarding
         documentation of a thorough rationale for level of care changes was completed. The QIP
         was insufficient for a number of reasons. First and foremost, it did not address the
         psychiatrist’s recommended plan to “continue therapy.” Second, the need for
         collaboration to discuss level of care changes between treatment providers was not
         included in the QIP. The removal from the MHSDS a week after medication
         discontinuation is not consistent with the 2009 Program Guide which requires that,
         “Inmate-patients may be clinically discharged from 3CMS if they have been in
         continuous remission and are functioning adequately in the mainline without treatment
         (including medication) for six-month.” Lastly, the QIP did not address clinician’s
         documentation that conveyed that the removal from the MHSDS occurred in advance of
         the clinician’s contact.

         There was no recommendation for a QIP to address psychiatric documentation,
         “Discussed about [sic] prison policy of prescribing Trazadone.” A statewide policy
         regarding this is unknown and clarification is necessary.
Case B
 I.      Summary of Case

         This inmate was a single 28-year-old African American man who was found by
         correctional officers hanging in his single Mental Health Crisis Bed (MHCB) cell on
         August 29, 2017. He was admitted to the ICU and maintained on life support until his
         death on September 21, 2017.

         Born and raised in Sacramento, CA, the inmate was placed in foster care at age 13 due to
         neglect and physical abuse by his mother. He had no contact with his father who had an
         extensive criminal history. His brother and grandmother committed suicide. Behavioral
         and emotional regulation problems with alcohol and drug use (cocaine, ecstasy,
         marijuana) began during childhood. He had an extensive history of gang involvement
         beginning at age 10. He had three children from three different relationships.




                                                  5
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 6 of 127


  The inmate’s criminal history began at age 11 and resulted in commitment to the Division
  of Juvenile Justice (DJJ) until age 21. Within a year of release from DJJ, he was arrested
  for possession of a firearm and inflicting corporal injury on a spouse or cohabitant and
  committed to CDCR for two years. He was committed to CDCR for his second term in
  April 2015 to serve life with parole for murder. Similar to his commitment to DJJ, while
  in CDCR, he had numerous disciplinary actions for violent offenses which resulted in
  extension of his initial parole eligibility date from 2069 to 2095.
  Documentation indicated an extensive history of mental health issues beginning during
  childhood. During his second CDCR term, he was treated at the 3CMS level of care for
  the first three months and then elevated to the Enhanced Outpatient Program (EOP) level
  of care. According to the SCR, his level of care was changed as needed, and he
  alternated between EOP and inpatient levels of care. In the two and a half years he was
  in CDCR custody, he was housed in eight different institutions. Of note, six of his eight
  MHCB admissions were to different facilities. Treatment goals generally targeted mood
  stability, stress tolerance and decreasing/eliminating suicidal thoughts/behaviors. He had
  a long history of threatening and engaging in self-harm and suicide attempts. Suicide
  attempts were planned and impulsive, and he had a pattern of conditional suicidal
  statements and self-harm in the presence of staff. Although the SCR identified concerns
  with three suicide risk evaluations, it was documented that most treatment teams
  appropriately assessed his level of risk. He was intermittently adherent with treatment
  including clinical contacts and psychiatric medication.
  Issues regarding the need for diagnostic clarification were persistently present regarding
  this inmate. Earlier diagnoses included ADHD, Bipolar Disorder and Depressive
  Disorder, Not Otherwise Specified (NOS). CDCR diagnoses ranged from Mood
  Disorder, Schizoaffective Disorder and Depressive Disorder. The SCR noted that several
  documents recommended psychological testing, which was completed on April 25, 2017
  and provided diagnostic recommendations of Borderline Personality Disorder and
  Histrionic Personality Disorder. While the SCR noted diagnoses of Adjustment Disorder
  with Mixed Disturbance of Emotions and Conduct, Mood Disorder NOS, and Antisocial
  Personality Disorder at the time of his death; treatment plan documentation noted Major
  Depression with psychotic features, Bipolar Disorder, Borderline Personality Disorder
  and Antisocial Personality Disorder. Trauma symptoms and consideration of
  Posttraumatic Stress Disorder (PTSD) were documented during the most recent MHCB
  admission.
  After a period of five months of general stability at the EOP level of care, the inmate’s
  mental status declined in May 2017. This began with a Rules Violation Report (RVR)
  for indecent exposure on May 2, 2017. That same day, he reportedly ingested a large
  dose of pills and was sent to an outside hospital. SCR documentation regarding the
  toxicology screen was conflicting; in one area, results were negative but later in the
  report, the lab results were reported as inconclusive. Upon return to the facility from the
  hospital, the inmate tied a shoelace around his neck. He was admitted to the MHCB on


                                           6
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 7 of 127


      May 3 and transferred to an Intermediate Care Facility (ICF) on June 9, 2017 shortly after
      he made another suicide attempt by overdose. There were varying accounts of the dose,
      name and number of pills ingested. Upon admission to the ICF, the inmate began cutting
      his arms. A behavioral incentive treatment plan to address aggressive behavior was
      developed and was reportedly useful. A review of a clinician contact indicated that
      construction on the tier resulted in all inmate’s individual contacts and Interdisciplinary
      Treatment Teams (IDTTs) being conducted at cell-front. Construction also prevented out
      of cell programming, including group treatment. On August 8, 2017, the inmate boarded
      up his cell window and severely assaulted five Medical Technical Assistants (MTAs)
      upon entry to his cell. He was discharged from ICF two days later. According to the
      SCR, he was placed in the Administrative Segregation Unit (ASU); although
      documentation in the healthcare record indicated immediate referral and admission to the
      MHCB. According to the SCR, ICF discharge documentation was in accordance with the
      2009 MHSDS Program Guide inpatient discharge guidelines.
      Shortly after admission to the MHCB, the inmate was referred to the ICF on August 15,
      2017; however, admission was denied due to an assessment that his symptoms and
      functioning were driven by a personality disorder. An IDTT was conducted on August
      29, 2017, when the inmate was informed of the denial and a plan to discharge him to
      EOP ASU.
      A review of documentation indicated varying accounts of whether the inmate made a
      suicidal statement or his behavior/statements implied suicidality at the IDTT.
      Regardless, he was assessed as “high risk” with no impulse control and placed on one-to-
      one observation. He refused to relinquish his property, which remained in his cell for the
      duration of the one-to-one observation period. There were numerous discrepancies
      documented in the Crime/Incident reports and other documents surrounding this inmate’s
      death by hanging in his MHCB cell under one-to-one observation. The institution’s
      Warden submitted a CDCR 989, Office of Internal Affairs (OIA) Investigation Request.
      The pending investigation resulted in the minimal staff interviews.
      Of note, outside hospital admission documentation indicated that a urine drug screen was
      positive for amphetamine and methamphetamine.
II.   Determination of Foreseeability

      There was no determination of foreseeability made by the Suicide Case Review
      Committee for this case. The Special Master’s expert determined that this death was
      foreseeable. The inmate had a long history of self-harm threats and behavior with poor
      distress tolerance, both exacerbated by stressful events. According to the SCR, his self-
      harm behaviors were assessed by most clinical teams as a “serious risk.” Further, the
      SCR included an Integrated Suicide Risk Assessment from the Department of State
      Hospitals (DSH) inpatient program from June 20, 2017 documented that “…it remains
      possible that he may one day lethally injure himself without intent to do so.”


                                               7
   Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 8 of 127


       On the day of his suicide, he experienced two significant stressors (ICF rejection and
       premature discussion to discharge him to ASU, an environment he had not historically
       tolerated well). He was placed on one-to-one observation; however, despite an order to
       remove property, he continued to have access to items in his cell to harm himself.
       Throughout the next several hours the inmate exhibited multiple behaviors, including
       statements of intent to hang himself, covering the windows with poor visibility into the
       room and creating a noose; all indications of intention to engage in self-harm.

III.   Determination of Preventability

       There was no determination of preventability made by the Suicide Case Review
       Committee for this case. Consistent with the California Correctional Health Care System
       (CCHCS) Death Review Summary, the Special Master’s expert determined that this
       death was preventable. There were multiple delays in the activation of the emergency
       response and 911. Staff failures included the removal of property per provider orders,
       appropriate response to self-harm behaviors despite the inmate being on one-to-one
       observation and notification of mental health staff.

IV.    Critique of Suicide Case Review Report

       The SCR was an adequate summary of this case and included relevant social, criminal,
       incarceration, substance use and mental health history while identifying limitations posed
       by the pending OIA investigation. It provided a reasonable assessment of the precipitants
       to this suicide and the recommendations provided followed from the content and findings
       of the report.

       There were several areas that warranted further discussion. The first was the multiple
       institutional transfers which resulted in multiple treatment team changes. Provider
       changes exacerbated an already existing challenge in the development of a collaborative
       therapeutic relationship for individuals with case factors like this inmate and made it
       nearly impossible to develop a strong therapeutic rapport, a necessary ingredient for
       successful treatment. Another important factor that was overlooked was the lack of out
       of cell programming at the inpatient program that was documented in the healthcare
       record as a contributing factor to the events that led to his return to CDCR. Additional
       areas the SCR did not discuss were the need to engage this non-compliant individual with
       treatment (a behavior management plan could have targeted this issue) and the possibility
       that staff concerns that he exceeded the maximum ten-day MHCB length of stay (there
       was documentation in the healthcare record that staff were cognizant of the extended
       stay) contributed to the premature discussion during IDTT of discharge to the EOP ASU.

       Discrepancies in the SCR were noted regarding diagnosis at the time of death and the
       results of a May 2017 toxicology report after an ingestion of pills. Also, on page 21, the
       last sentence in the first paragraph under mental health concerns was incomplete.

                                                8
 Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 9 of 127


     Specifically, “Although the SRE [suicide risk evaluation] appeared to correctly identify
     suicide risk factors, the risk formulation appears to underestimate his risk, particularly…”
     Similarly, items 1 and 2 in the ‘problem’ box under section IX “Recommendations” were
     unclear to the reader.

     Allegations from an inmate interview of inappropriate staff statements and behavior, and
     that content from the Ambu Bag was missing, were documented in the SCR. The
     transcript of the interview was submitted to be added to the CDCR 989, OIA
     Investigation Request. Regardless of whether these areas of concern were included in the
     investigation, a statement of the status and need for a QIP pending the outcome was
     needed.

V.   Analysis of Quality Improvement Plan Process

     This case resulted in 23 required QIPs; three were related to mental health concerns with
     a focus on suicide risk evaluations; nine were related to custody concerns and 11 were
     related to nursing concerns.

     The first two mental health concerns were related to the quality of three suicide risk
     evaluations that were completed at two institutions. The QIP was for suicide risk
     evaluations in question and 15 additional suicide risk evaluations (completed by the
     clinician who completed the suicide risk evaluation of concern) to be reviewed with
     course of action to be determined by the facility. Both institutions completed the reviews
     but had different plans of action. During the completion of the reviews, it was
     determined that there was a pattern of deficiencies in suicide risk evaluations. The QIP
     response addressed training, an important first step; however, the QIPs were inadequate
     as sustainability was not ensured and underlying factors that contributed to the pattern of
     deficiencies in suicide risk evaluations were not identified and addressed. To ensure
     sustainability, continued audits of suicide risk evaluations should have been considered
     until a reasonable threshold of compliance was consistently met for a reasonable period
     of time.

     The third mental health concern addressed the lack of suicide risk evaluation following
     MHCB discharge on May 25, 2017. The corresponding QIP was adequate, and proof of
     practice addressed the identified issue with a plan for continued review.

     Additional QIPs related to mental health were needed. A statewide joint mental health
     and custodial QIP to address continuity of care to consider ways to minimize treatment
     team changes through frequent facility transfers was necessary. Relatedly, the inmate
     had multiple diagnoses that varied across institutions. A statewide QIP to address
     diagnostic clarification and utilization of psychological testing was needed. A QIP
     regarding the decision not to appeal the ICF rejection was lacking. Close coordination of
     care for this shared patient with the inpatient program was another needed QIP.

                                              9
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 10 of 127


   Elimination of self-injurious behavior as a treatment goal for this individual was an
   unrealistic goal. A QIP to address treatment planning (specifically the need to obtain
   baseline assessment to determine realistic goals) and behavior management plans was
   needed.

   An investigation was pending for six of nine identified custody concerns related to
   emergency medical response and implementation of the Use of Force policy. A CDCR
   989 was submitted to the OIA. The investigation was pending at the time of completion
   of the final QIP. Upon completion of the investigation, the institution was required to
   submit a memo describing actions take to address identified problems. As of this writing,
   the memo has not been received by the Special Master’s team.

   One of the remaining three custodial areas of concern addressed lack of full visibility into
   MHCB cells due to cell layout and corresponding documentation of this inmate while on
   one-to-one observation. This is partially addressed through the above referenced
   investigation. Regarding cell layout, it was determined that significant reconstruction of
   the unit would be needed to achieve full visibility in all but 12 cells. To mitigate risk,
   inmates who were assessed as higher suicide risk were to be placed in cells with full
   visibility. This response was insufficient and contingent on 1) correct identification of
   risk which was determined as an area of concern in this case, and 2) the level of risk
   remaining unchanged while the inmate is in the MHCB.

   The last custodial issue was the inmate’s access to a piece of a no-tear safety blanket that
   was used to fashion the noose utilized to hang himself. Staff training occurred, and a
   memo was distributed in response to the QIP to review responsibilities related to linen
   exchange. This was adequate and would have been strengthened with the addition of cell
   searches when inmates are not in the cells regardless of the results of the linen exchange
   assessment. Relatedly, there was no QIP regarding the documentation of a metal object
   tied to the blanket in the SCR.

   Of note, proof of practice documentation from custody and mental trainings documented
   who attended; however, it could not be determined if all staff that were required to attend
   were in attendance as a list of staff assigned to these areas was not utilized.

   There were 11 nursing concerns identified in the SCR, three systemic process issues, six
   issues pertaining to nursing lapses in care, and two lapses in emergency response. Per the
   QIP, the institution’s Chief Nursing Executive was required to address identified issues
   and to determine actions needed. With the exception of the first nursing issue (absence of
   a missing Health & Physical) documentation was inadequate. Specifically, proof-of-
   practice documents were not sufficiently individualized to address specific areas of
   concern. Additionally, training dates and content were unable to be determined. An
   individualized response would have included role plays/drills and documentation of real
   time audits with supervision as appropriate.

                                            10
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 11 of 127


Case C
 I.      Summary of Case

         This inmate was a single, 35-year-old Latino man who was found by correctional officers
         non-responsive in his PSU single cell on July 19, 2017. He was found with ligature
         wrapped tightly around his neck, presumably attached to a light fixture before discovery.
         Early rigor mortis had set in. He had been discharged from the MHCB to the EOP level
         of care within days of his death.

         The inmate was raised by his paternal grandparents in California. His relationship with
         his parents was described as “difficult” in the SCR. After achieving his General
         Educational Development (GED), he attended some college. He had various jobs which
         were negatively impacted by substance use. He began using marijuana as an adolescent
         which expanded to alcohol, methamphetamine, ecstasy, cocaine and mushrooms at age
         19. He was gang involved at age 15 but ultimately separated from the gang. He had a
         15-year-old son who was also being raised by his grandparents.

         His third CDCR term began in August 2015 following a conviction for first-degree
         murder with a life with parole sentence. While in CDCR, he had 11 Rule Violation
         Reports, the majority of which were for aggressive behavior toward others. His final
         RVR, occurred on April 21, 2017 for attempting to kick another inmate. According to
         the SCR, his clinician found an “association between the behavior that triggered the
         RVR” and his mental health issues. However, mental health factors were not identified
         in the consideration of consequences.
         Mental health treatment was initiated while in custody during his second term at the
         3CMS level of care. During his third term after a brief period at 3CMS level of care, he
         alternated between EOP and MHCB levels of care for treatment of mania, hypomania,
         depression, psychotic symptoms and suicidal ideation. His time in EOP did not exceed
         four months. On August 14, 2016, he reported a suicide attempt via overdose and was
         admitted for his second of six MHCB admissions. The overdose was viewed as an
         attempt to obtain an inpatient referral. During MHCB admissions he responded well to
         psychiatric medication adjustments, and a PC 2602 was initiated during a four week stay
         in February 2017. Following that discharge, he remained at the EOP level of care for two
         months before returning to the MHCB for five weeks where the focus was on medication
         adjustment. He was discharged from his last MHCB admission after five weeks on June
         12, 2017 and returned to the PSU on June 14, 2017. There were no inpatient program
         referrals.
         The day before his suicide, he had a visit (one of at least 14 visits since January 2017)
         from his paternal grandparents. Upon notification of his death, they reported that during
         the visit he was apologetic for perceived problems, and “he no longer wanted to be a part
         of this world” and saw no future for himself. Of note, family visits appeared to be a


                                                11
   Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 12 of 127


       precipitant to decompensation for him. The SCR indicated that after family visits in
       April 2017, his mental status declined.
 II.   Determination of Foreseeability

       There was no determination of foreseeability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was not
       foreseeable.

III.   Determination of Preventability

       There was no determination of preventability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was
       preventable. The SCR indicated that provider documentation indicated “early signs of
       rigor mortis with significant rigidity.” While security/welfare checks were documented
       as completed, per the SCR, “it appears that visual/physical observation of a living,
       breathing inmate, free from obvious injury as required did not occur.” A CDCR 989
       addressing this issue was submitted to the Office of Internal Affairs.

IV.    Critique of Suicide Case Review Report

       The SCR was an inadequate summary of the care provided. The SCR included relevant
       social, criminal, incarceration and substance use history however, a detailed assessment
       of EOP treatment (appropriateness of treatment goals, group treatment attendance and
       participation, alignment with treatment goals) and attempts to address treatment non-
       compliance was needed. Institutional stressors were documented as contributing to his
       psychiatric decompensation; however, several significant areas were not discussed. The
       lack of discussion regarding the relationship between isolation due to segregation and
       mental health decline was a significant area of concern. Relatedly, overall time spent in
       segregation was not provided. Evaluation of the impact of his mental health and behavior
       that led to RVRs was not conducted, nor was there further discussion regarding the lack
       of mental health factors in the consideration of consequences following his most recent
       RVR. Despite multiple MHCB admissions, justifications for not referring the patient to a
       higher level of care and the use of appropriate treatment modifications were not
       discussed.

       During a healthcare record review, the Special Master’s expert noted multiple areas that
       warranted further discussion in the SCR. Disruptions in continuity of care due to
       multiple clinicians and attempts to minimize cell-front contacts was not discussed. As an
       example, while in EOP between March 15, 2017 and May 4, 2017, there were eight
       clinician contacts, four of which occurred at cell-front provided by at least four different
       clinicians. Group treatment was unable to be verified during this time. Documentation
       that he was restricted from the treatment center due to disruptive behavior was not
       addressed. Review of five-day follow-up documentation indicated that some notes were
                                                12
 Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 13 of 127


     virtually unchanged and lacked sufficient individualized detail, particularly when
     completed by nursing staff. Refusal to engage during psychiatric technician rounds on
     two occasions in the days before his death was not raised as an area of concern.

     There were additional areas that would have strengthened the SCR. Reference was made
     to “chronic effects of an assault perpetuated in 2010 by members of the gang from which
     he has previously separated”; further detail to address potential safety concerns in CDCR
     would have been useful. The possibility of a connection between family visits and
     mental status decline was also worth exploration.

V.   Analysis of Quality Improvement Plan Process

     This case resulted in seven required QIPs. Four QIPs were related to custody concerns,
     and three were related to nursing concerns. There were no mental health
     recommendations, however QIPs for areas in the previous section that warranted further
     discussion were needed.

     An OIA investigation was pending for two identified custody concerns related to
     security/welfare checks and emergency response procedures. A CDCR 989 addressing
     this issue was submitted to the Office of Internal Affairs. The investigation was pending
     at the time of completion of the final QIP. Upon completion of the investigation the
     institution was required to submit a memo describing actions taken to address identified
     problems. As of this writing the memo had not been received by the Special Master’s
     team, and review by the Suicide Prevention and Response Focused Improvement Team
     was unknown.

     Training was provided in response to two QIPs that addressed the Cardiopulmonary
     Resuscitation (CPR) response. This was adequate but would have been strengthened
     with drills to ensure sustained skill application.

     Of note, proof of practice documentation from custody and mental trainings documented
     who attended; however, it could not be determined if all staff that were required to attend
     were in attendance as a list of staff assigned to these areas was not utilized.

     Photos of the inmate’s cell door indicated that one of the two cell windows was covered.
     This warranted a QIP regarding impact of full visibility into the cell and policy
     compliance, yet this issue was not included in the SCR.

     The three nursing recommendations addressed missing nursing documentation. The SCR
     and final QIP refer the writer to the CCHCS Death Review Summary for QIPs.
     However, the specific QIP and proof of practice were unclear in the Death Review
     Summary to the reader. In addition, the Death Review Summary identified two
     system/processes not included in the SCR or final QIP.

                                             13
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 14 of 127




         A joint custody and healthcare QIP at the headquarters level to ensure family members
         are educated via various forums (webpage, during visitation sign-in process, closed
         circuit television in waiting areas) on identifying areas of concern regarding inmate
         mental status and a clear user friendly process to share information with CDCR personnel
         is needed.
Case D
 I.      Summary of Case

         This inmate was a 36-year-old Caucasian male who was found by correctional officers
         hanging from a noose he had fashioned from his sheet while housed in a single cell in the
         ASU on October 21, 2017. He was not a participant in the MHSDS at the time of his
         death.

         Little information was available regarding the inmate’s history prior to incarceration. He
         was reportedly raised in California, had minimal contact with his father and sister and an
         “average” relationship with his mother. He reportedly completed school through the
         eleventh grade and later obtained his GED. He was unmarried but had two children. He
         was generally employed as a lifeguard and a carpenter while in the community. His
         reports of substance use were inconsistent; however, the reports appeared to reveal a
         history of using marijuana, methamphetamine and alcohol. At one time he reported
         having received substance use treatment in the community. He had no juvenile criminal
         record and no history of gang affiliation.

         Prior to his recent incarceration, the inmate had been incarcerated in CDCR for driving
         under the influence with bodily injury, controlled substance use and possession, driving
         while license suspended, and possession of burglary tools. He also had additional arrests
         for domestic violence, which did not result in charges. During his previous
         incarcerations, he did not receive mental health services.

         The inmate arrived at CDCR for RC screening in November 2016, just over three years
         from his last CDCR release in August 2013. He was convicted of attempt to evade police
         while driving recklessly, vehicle theft with prior vehicle related convictions and grand
         theft property-conspiracy. He was sentenced to four years. During his incarceration he
         received two RVRs, both for possession of a cell phone while at a fire camp. He had no
         visits while incarcerated.

         The inmate was seen for a mental health screening. No mental health needs were
         reported or documented during his time at county jail. He reported one suicide attempt
         “as a teen” but did not elaborate and reported feeling less interest in pleasurable activities
         and endorsed feeling useless or guilty and experiencing racing thoughts at times. A full
         mental health evaluation was completed on November 16, 2016, when the inmate denied

                                                   14
 Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 15 of 127


      any history of mental health needs or any current symptoms or concerns. He denied any
      history of suicide attempts, contradicting his earlier report. A suicide risk evaluation
      completed at the time included no history of suicidal thoughts, behaviors, or attempts; he
      was assessed with low chronic and acute risk for suicide. Other than his history of
      substance use, poor impulse control and sleep disturbance; no other risk factors or mental
      health needs were reported. The inmate did not appear to meet criteria for enrollment in
      the MHSDS, but he was scheduled for a five-week follow-up to assess his adjustment and
      functioning. When seen again on December 21, 2016, he appeared irritated by the
      contact and denied any mental health needs or symptoms. He was informed about how to
      contact mental health and was not scheduled for further contacts.

      The inmate was moved to a fire camp on August 15, 2017. While at the fire camp, he
      reported safety concerns and was placed in ASU on September 13, 2017 while his
      concerns were investigated. While in ASU, he was found guilty of charges related to
      possession of cell phones. During that hearing, he signed a statement saying he had no
      enemies. He remained in ASU until September 21, 2017, when he was placed in the
      general population/mainline at the same facility rather than back at the fire camp. On
      October 3, 2017, he was reportedly involved in an altercation which resulted in a second
      placement in ASU and expressed continued safety concerns. He was seen for ASU pre-
      placement screenings and ASU screenings on these occasions when he denied any mental
      health concerns or suicidal ideation.

      The inmate submitted two healthcare requests while in ASU, one requesting a mental
      health evaluation and one requesting that medical change him from vigorous to full duty
      status. His request for mental health services was dated as received on October 20, 2017.
      It was unclear if that request addressed to mental health was triaged by any of the
      licensed psychiatric technicians who may have known the inmate better than the triage
      nurse. The form did not clearly indicate the time that the request was triaged. While it
      requested dates and times, only the dates were completed. It should have been triaged the
      following morning (the morning of October 21), but no one saw the inmate prior to his
      suicide on October 21, 2017 at 1548.

      A progress note dated October 10, 2017 indicated the inmate would require pre-release
      planning by the Transitional Case Management Program (TCMP) for Medicaid and
      Social Security/Disability benefits for his projected release date of December 10, 2017.
      There were different release dates included in the healthcare record, with at least two
      dates cited: December 2017 and June 2018. While the correct date was unclear, prison
      release did appear imminent.

II.   Determination of Foreseeability




                                              15
   Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 16 of 127


         There was no determination of foreseeability made by the Suicide Case Review
         Committee for this case. The Special Master’s expert found that based on the
         information available to staff at the time, this death was not foreseeable.

III.     Determination of Preventability

         There was no determination of preventability made by the Suicide Case Review
         Committee for this case. The Special Master’s expert determined that this death was not
         preventable.

IV.      Critique of Suicide Case Review Report

         The SCR included relevant social, criminal, incarceration, substance use and mental
         health history. It provided a reasonable assessment of the precipitants to this suicide and
         the recommendations provided followed from the content and findings of the report.
         While there were areas of concern in the report (e.g., referring to inmates who requiring
         emergency response because they are in the process of killing themselves by a noose as
         “hangers”) that should be corrected, they were not the focus of the review so the lack of
         attention to those areas does not mean that they were not otherwise addressed.

 V.      Analysis of Quality Improvement Plan Process

         This case resulted in no required QIPs.
Case E

 I.      Summary of Case

         This inmate was a 24-year-old Latino male found by correctional officers hanging in his
         single cell at a Reception Center on June 20, 2017. He was receiving mental health
         services at the 3CMS level of care at the time of his death.
         The inmate was noted to be an unreliable historian, frequently refusing to participate in
         interviews; when he did participate, the information was questionable and did not provide
         a coherent picture of his life. Information provided by his family noted a troubled
         childhood starting with guardianship of the inmate and his three older siblings which was
         transferred to an aunt when the inmate was six months old. He reportedly had a learning
         disability and quit school at the age of 18, after completing the tenth grade. His family
         reported that he had mental health problems and substance use issues during adolescence
         and adulthood, and he tried to kill himself resulting in hospitalization. The dates and
         details of that event were unknown. They also reported that the inmate heard voices and
         took medications; although they could not provide further information.
         The inmate entered CDCR for the first time in March 2017 after being sentenced to nine
         years on four counts of carjacking, a violent offense. He remained unclassified with

                                                   16
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 17 of 127


   regard to his security level as he was still in the reception process and awaiting
   completion of that process to be endorsed to a permanent facility to serve the remainder
   of his time. He appeared to have adjusted relatively well to the RC. The inmate did not
   receive any RVRs or other write-ups due to misbehavior. Correctional officers noted that
   he was not a troublemaker.
   While other inmates generally did not want to participate in discussing the inmate, no one
   appeared to disagree with the idea that he was generally quiet and kept to himself. He
   had been cleared for a cellmate, but he remained single celled with no explanation why
   he was never given a cellmate.
   He entered CDCR with a diagnosis of Schizoaffective Disorder from a county jail. Upon
   arrival, nursing staff noted that he was prescribed two psychotropic medications at county
   jail. A bridge order was obtained so that the inmate would continue to receive his
   medications; however, he refused psychotropic medications, saying that he did not want
   to take them and did not need them. He ultimately stopped taking psychotropic
   medications on March 25, 2017. He was seen for a mental health screening on April 3,
   2017, and he was referred for a mental health evaluation which was scheduled for the
   following day. He stated during the assessment that he wanted to sign a refusal and was
   going to “say no to everything.” He did sign the informed consent for mental health
   treatment. The inmate was provided with a preliminary diagnosis of Mood Disorder, and
   he was placed at the 3CMS level of care.
   When seen for a mental health evaluation on April 17, 2017, he denied symptoms, with
   the exception of auditory hallucinations which he denied hearing recently; and he implied
   that he was coping with his mental illness. The clinician’s noted his nonadherence with
   prescribed medications. With the exception of the presence of blunted affect and slow
   speech, the clinician did not find any other signs or reported symptoms of mental illness
   beyond the history of auditory hallucinations. The inmate was provided with a diagnosis
   of Unspecified Schizophrenia Spectrum and Other Psychotic Disorder, and the
   preliminary plan of care was to help the inmate to increase coping skills, to provide him
   with supportive therapy, to encourage medication compliance and to refer him to
   psychiatry. He was seen by a primary clinician on May 9, 2017, with no change in
   reported symptoms and continued medication nonadherence.
   There were nine medication nonadherence reports completed between March 2017 and
   May 16, 2017, when the inmate was finally seen by a psychiatrist. At that psychiatric
   appointment, he told the psychiatrist that he had no mental illness or symptoms;
   therefore, he needed no medications. The psychiatrist discontinued the psychotropic
   medication as requested. It was unclear why psychiatry did not see the inmate timely
   upon arrival to maintain psychotropic medications as required by the Program Guide or
   see the inmate as required by the medication nonadherence policy. Little effort was made
   to assist the inmate in understanding the value of medication therapy and to help him
   understand the need to remain on those medications or to find a more satisfactory
   medication regimen.

                                           17
 Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 18 of 127


      Because the inmate remained in the 3CMS program at the RC, IDTTs were not
      scheduled, and minimal services were provided. Because most inmates transferred
      within 60 to 90 days, services were generally limited to quarterly individual sessions with
      a primary clinician and psychiatrist if needed.
II.   Determination of Foreseeability
      There was no finding of foreseeability in the Suicide Case Review or by the Suicide Case
      Review Committee. The Special Master’s Expert found that while a suicide risk
      assessment should have been completed as part of the new arrival for the inmate, it may
      not have made a difference in the determination of clear foreseeability. This inmate had
      little to no insight regarding his mental illness, and he would not have disclosed accurate
      information to mental health staff about his mental status at the time the suicide risk
      assessment would have been done. The Special Master’s determined that this death was
      not foreseeable.
III. Determination of Preventability
      There was no finding of preventability in the Suicide Case Review or the Suicide Case
      Review Committee. The Special Master’s expert determined that this case was not
      preventable.

IV. Critique of Suicide Case Review Report

      The SCR provided an adequate review of the limited treatment provided to inmates at the
      3CMS level of care in a Reception Center (RC). The SCR noted deviations from
      Program Guide and the likelihood that delays in care resulted from those deviations. The
      SCR appeared reasonable and fair. Those deviations from Program Guide, while
      delaying access to psychiatric care, would likely not have impacted outcome.
V. Analysis of Quality Improvement Plan Process




                                              18
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 19 of 127


         There were two QIPs that were developed directly from two of the problem areas
         identified in the SCR. Specifically, emergency services (911) were not contacted timely,
         and medication nonadherence was not properly addressed by the psychiatrist, resulting in
         multiple notifications before the inmate was finally seen approximately seven weeks after
         refusing medications.

         For both deficiencies, an inquiry was to occur to determine the cause for these
         deficiencies, and the local leadership was to develop an appropriate plan for remedy.
         This occurred. The plan also included training for their staff (e.g., emergency response,
         medication management) and required them to review and to sign off on the policy. The
         two QIPs were appropriate and should be monitored as part of the quality management
         process to ensure ongoing compliance.

         The two QIPs with training proof of practice were submitted and were acceptable. No
         additional QIPs were needed.


Case F
 I.      Summary of Case
         This inmate was a 54-year old, Caucasian man who was found unresponsive and covered
         in blood by a correctional officer in his solely-occupied cell in a Sensitive Needs Yard
         (SNY) on June 28, 2017. His cellmate was not present during the incident. During a tier
         walk, custody staff noted the inmate’s cell window covered with cardboard and when the
         inmate did not respond to an order to take it down, the control officer was ordered to
         unlock the door and the inmate was discovered. He was receiving mental health services
         at the EOP level of care at the time of his death.
         The inmate reportedly experienced trauma during his childhood, involving physical and
         sexual abuse as well as neglect. He reported receiving medication (e.g., “Ritalin”)
         between ages six and ten. He began using substances at age 12 and starting stealing car
         stereos as a minor. He attended public school and denied participation in special
         education but experienced multiple suspensions and expulsions secondary to behavior
         problems. He eventually dropped out of school in the tenth grade. He was variably
         employed at restaurants, as a meat cutter and at a retail chain. He was married at age 18
         prior to his first adult arrest which occurred the same year. He and his wife were married
         for over 34 years but separated much of the time due to his history of incarceration and
         relationships with other women when not incarcerated. During his current incarceration,
         his wife served him with divorce papers. He had served four previous prison terms prior
         to his most recent incarceration. He reportedly had three sons, one daughter and five
         grandchildren. He had no visits during his current incarceration.
         He reported drinking alcohol starting at age 12 and drinking heavily beginning at age 21.
         He reported that he was an alcoholic. He also used intravenous methamphetamine and
         heroin beginning at age 15, began smoking crack cocaine at age 30 and experimented

                                                 19
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 20 of 127


   with a number of illegal and prescription drugs. He reportedly attended substance use
   treatment at least four times. He reported that he lived in Florida for a time, but was
   using crack cocaine and drinking, which led to a series of suicide attempts. He reported
   that his longest period of sobriety was five years.
   The inmate served time in the past for multiple crimes including assault with a deadly
   weapon on a peace officer, robbery, burglary, and use of controlled substance. His
   current commitment was the result of a crime committed in December 2012 after
   attempting to rob an elderly woman with a knife in a parking lot. When that failed, he
   fled and attempted to rob another woman in the parking lot but was arrested. He reported
   being under the influence of methamphetamine at the time and was experiencing auditory
   hallucinations and paranoia.
   He was incarcerated for the fifth and final time in CDCR in June 2013 to serve a 98-year
   to life sentence for two counts of attempted robbery and dissuading a witness. He
   received only one RVR during his current term in March 2017 for possession of inmate-
   manufactured alcohol. He had two ASU placements during his current term, one in 2013
   for safety reasons and one in 2015 due to lack of bed availability. He was reportedly a
   gang dropout (Skinhead) and participated in the Wiccan religion; he was considered an
   elder in the Wiccan community at the correctional facility.
   The SCR noted that the inmate first received mental health services in CDCR in May
   1996 when he was placed at the EOP level of care. In October 1996, he was transferred
   to DSH where he remained beyond his release from CDCR as a Mentally Disordered
   Offender. During his next period of incarceration in 1999, he was treated primarily at the
   3CMS level of care where he was retained for subsequent periods of incarceration.
   During these previous terms, he was provided with diagnoses of Depressive Disorder
   NOS, Major Depressive Disorder, recurrent and Bipolar I Disorder.
   During his current term, the inmate was initially placed at the 3CMS level of care and
   treated for mood instability and paranoia. He engaged in a serious suicide attempt in
   February 2014, was placed in the MHCB and was transferred to DSH for acute then ICF
   levels of care. He was discharged at the EOP level of care in June 2015. Treatment
   planning at that time targeted suicidal ideation/attempts and depression. He attended
   group and individual treatment with a plan to reduce his level of care to 3CMS with
   sustained stability through the end of 2015. In early 2016, his participation in EOP
   programming decreased, and his depressive symptoms increased. Treatment goals to
   improve his participation in group treatment were added to his treatment plan. He was
   not referred to a higher level of care at that time as he continued to maintain medication
   compliance and to attend to his activities of daily living. He received no RVRs, and he
   attended individual sessions. His group attendance remained low, but he was retained at
   the EOP level of care in September 2016 for the same reasons listed above.
   In October 2016, some of his psychotropic medications had to be discontinued secondary
   to liver problems. This contributed to an increase in anxiety, depression and paranoia.


                                           20
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 21 of 127


   The inmate asked to be removed from his educational program secondary to these
   symptoms. He also contracted methicillin-resistant staphylococcus aureus (MRSA)
   around this time and had to spend eight days in a community hospital. By January 2017,
   he was reporting depressive symptoms and fluctuating suicidal ideation. He was also
   experiencing chronic pain secondary to a neck injury for which pain medication had been
   discontinued. He attended just over half of his scheduled programming at that time.
   In March 2017, the inmate received an RVR for possession of inmate-manufactured
   alcohol, and in April his wife served him with divorce papers. The inmate reported an
   increase in morbid thinking, stopped attending group programming and inconsistently
   attended individual treatment sessions. His treatment plan in April 2017 noted increased
   fears of abandonment and rejection along with increased depression, suicidal ideation and
   substance use. The IDTT documentation noted that his impulsivity and self-injurious
   behavior were “exacerbated” by his substance use. Despite this, the IDTT indicated that
   the inmate was able to maintain functioning without attending group treatment and that
   he would be considered for a decreased level of care to 3CMS at the next IDTT. The
   SCR noted that the primary clinician’s progress notes for this case were not updated after
   each session and failed to include proper assessment of his current functioning and
   included no updates in the plan or education sections, making the course of his treatment
   and his progress difficult to follow.
   The last mental health sessions occurred on June 22 and 23, 2017; these were routine
   session where the inmate clearly disclosed his struggles to his psychiatrist and primary
   clinician. He denied suicidal intent or a plan at that time. The inmate was described as
   impulsive repeatedly by the treatment team. No suicide risk assessment was completed
   by either provider, violating Program Guide requirements. Healthcare documentation
   noted that the inmate reported suicidal ideation that increased over the last months of his
   life and was intense at times; the inmate had difficulty coping with this increased
   frequency and intensity of ideation. His primary clinician documented that the inmate
   exhibited poor self-control over those thoughts. Transfer to a higher level of care never
   occurred, and the inmate died by suicide on June 28, 2017.
   The inmate had six serious prior suicide attempts noted in the healthcare record with the
   most recent attempt in 2014 by placing a razor to his neck. There were also two attempts
   by overdose with heroin and one in 1994 by hanging, and at least one to two others by
   cutting. Five suicide risk evaluations were completed during the inmate’s most recent
   incarceration. His chronic risk was typically rated as moderate; although the one suicide
   risk evaluation completed following his suicide attempt in 2014 noted his chronic risk as
   high. His acute risk was assessed as ranging from low to high. The final suicide risk
   evaluation completed in January 2017 was noted to be problematic in that it noted five
   previous suicide attempts but rated his chronic risk as moderate without adequate
   justification. The safety plan was also underdeveloped.
   The inmate had numerous medical conditions including Hepatitis C and a seizure
   disorder. He had undergone cervical spine surgery with treatment of pain medication for

                                            21
   Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 22 of 127


       residual cervical pain as provided by the pain management committee; this medication
       had recently been discontinued, and the inmate lost a related appeal several months prior
       to his suicide. The inmate also suffered from chronic anemia and had a history of
       repeated head trauma.

 II.   Determination of Foreseeability

       There was no determination of foreseeability made by the Suicide Case Review
       Committee for this case. The Special Master’s Expert concludes that this suicide was
       foreseeable. Information was clearly available that had it been appropriately acted upon
       would have likely resulted in a different outcome for this inmate. Suicide risk was not
       accurately assessed by the treatment team. The team underestimated acute and chronic
       risk and ignored multiple stressors. They did not complete suicide risk evaluations when
       indicated and failed to refer the inmate to a higher level of care when indicated. The
       inmate continued to inform his treatment providers of his struggles with suicidal thoughts
       and intent while they failed to intervene. There were multiple clinical points of
       intervention that were ignored, ultimately leading to the suicide of this inmate.

III.   Determination of Preventability

       There was no determination of preventability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert finds that this suicide was
       preventable. Had the treatment team adhered to Program Guide requirements and
       referred the inmate to a higher level of care, completed suicide risk assessments when
       indicated, and provided adequate clinical care, the outcome of this case quite likely
       would have been different. The treatment team clearly documented that the inmate was
       impulsive and did not have the resources to cope with psychic abandonment.
       Additionally, they documented that the inmate endured an enormous and meaningful
       abandonment when served with divorce papers by his wife of 34 years. However, despite
       guidelines that pointed to referral to a higher level of care and subjective indicators
       supporting that referral, the treatment team failed to do so. The primary clinician failed
       to keep adequate treatment notes of their sessions. No provider completed a suicide risk
       assessment as required by the Program Guide; despite the inmate continuing to report to
       his treatment team his psychic pain and suicidal thoughts that occurred with greater
       frequency and intensity.

IV.    Critique of Suicide Case Review Report

       The SCR was an adequate summary of this case. It provided a thorough summary of the
       inmate’s available criminal, social and mental health history. It outlined the treatment
       team’s failures and the QIPs followed from the findings in the case.

V.     Analysis of Quality Improvement Plan Process

                                               22
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 23 of 127




         There were seven QIPs developed due to the SCR. These QIPs were inadequate as they
         focused only on the primary clinician assessing suicide risk, ignoring that the psychiatrist
         also failed in that regard. Since the psychiatrist had seen the inmate on June 23, 2017 and
         been told similar complaints about suicidal thoughts, the psychiatrist also should have
         been held responsible for assessing suicide risk and making appropriate referrals;
         however, no QIP for the psychiatrist specifically was provided. That gave the impression
         that suicide assessment and managing risk fell solely on the primary clinician, a
         significant problem for treatment teams with shared risk in keeping their patients alive.

         Further, it appeared that an assessment or increased supervision was indicated regarding
         the evaluation of competency for the treating primary clinician and psychiatrist.
         However, all QIPs were training based and did not focus on individual clinician and
         psychiatry performance issues. Similarly, training was provided to staff on completion of
         suicide risk evaluations and referrals to higher levels of care without reviews of
         individual performance or overall performance of the IDTT process.
Case G
 I.      Summary of Case

         This inmate was a 32-year-old Caucasian transgender man, biologically female but
         identifying as male and housed in a female facility, who was found by custody officers
         hanging in his solely occupied ASU cell on October 28, 2017. He was discovered upon
         an emergency cell entry after he boarded up his room and stopped communicating with
         custody staff. He was hanging with a sheet around his neck that was tied to a top locker,
         He was pronounced dead on October 29, 2017. He was receiving mental health services
         at the EOP level of care at the time of his death.

         The inmate’s mother and stepfather were described as “unstable.” Both parents had
         substance use disorders, and his paternal grandmother had a history of bipolar disorder.
         He was rejected by his parents for his sexual orientation. At one point he was raised by
         his maternal grandmother, and later he began living with a significant other in hotels. He
         had a history of significant physical and sexual abuse. He was physically abused by his
         stepfather. He was molested by his mother’s friend when he was five years old and by an
         uncle, who lived in the family home, from ages eight to fifteen. He had trouble in school
         and dropped out in ninth grade, and later again in eleventh grade at an alternative school.
         He received his GED during his first term at CDCR. His intellectual abilities were noted
         in the high-average range during a psychological assessment at a pre-sentence evaluation
         in 2005. The reports of his substance abuse history were inconsistent, but included
         marijuana, amphetamines, crack cocaine, Ecstasy, alcohol and heroin use. He reported
         that he stopped using substances at age 31. The inmate’s employment history included
         discount store service, maintenance work, supervision of unloading stock from trucks and
         furniture restoration. He did not marry. He lost custody of his son when the son was 2

                                                 23
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 24 of 127


   years old, and his son was 14 years old at the time of the inmate’s suicide. In the time
   preceding his death, his son had not visited in over a year, and letters had been returned
   unopened.

   The inmate had a tumultuous relationship with a girlfriend who lived in a cell directly
   above him in the ASU, a housing arrangement which facilitated their communication.
   The duration of the relationship was at least two years; although it appeared likely that
   they had known each other from the inmate’s previous prison term. A friend interviewed
   after the inmate’s death expressed the belief that they were not “good for each other.”
   One letter from the girlfriend to the inmate found in his property said: “I’m ready for
   Sunday…it’s up to YOU. Once we do this there’s not an option and no going back…we
   have to stay playing ‘suicidal’ long enough and do extra shit over & over til we got it
   DONE!” The SCR interpreted this as a possible attempt to gain control over their lives in
   prison. An additional possible interpretation considered by the Special Master’s expert
   was that this was evidence of a suicide pact. On the night of the inmate’s suicide,
   according to the girlfriend, he was particularly irritable after receiving his intramuscular
   medication; the two argued and the girlfriend fell asleep after taking a sleeping pill while
   they were talking.

   The inmate was first incarcerated in CDCR at age 19 on March 23, 2005 and was paroled
   on January 14, 2009. He was convicted of six counts of second-degree robbery. He
   returned to CDCR on a parole violation, followed by periods of parole and violations,
   frequently related to substance abuse. During this term he was placed in ASU twice for a
   total of approximately 11 months and in the Security Housing Unit (SHU) for four
   months. He received numerous RVRs for aggressive and threatening behavior.

   The inmate entered CDCR for his second and final term in June 2013. During this term,
   he received disciplinary actions, including 60 RVRs and 21 ASU placements with four
   RVRs pending at the time of his death. At the time of his death, he was serving a 13-year
   sentence for assault with a deadly weapon. He was parole eligible with an expected
   release date in October 2024.

   The inmate had a history of self-harm behaviors, including cutting and head banging, and
   suicide attempts that began in early childhood. These behaviors were thought to be
   triggered by feelings of anxiety, depression, frustration, and a sense of hopelessness and
   abandonment. He experienced psychotic symptoms that began in childhood around the
   same age as his substance abuse. He first attempted suicide by overdose at age eight, and
   again at age 16. At age 14 he cut himself, requiring 30 stiches. He attempted suicide by
   hanging at age 18. In the community, the inmate had at least three hospitalizations for
   suicidality and psychosis.

   During his incarceration, he was provided with diagnoses of Adjustment Disorder with
   anxiety and depression, Bipolar II Disorder, Antisocial Personality Disorder, PTSD,

                                            24
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 25 of 127


   Gender Dysphoria and Borderline Personality Disorder. He was most recently
   prescribed risperidone. He attempted suicide by hanging while in CDCR at age 22. He
   attempted again at age 27 due to feelings of dejection for having a long sentence. His
   relationship with his girlfriend appeared to contribute to his emotional insecurity, RVRs
   and MHCB admissions. He may have felt distress and abandonment due to an argument
   with his girlfriend on the night of the suicide and silence when his girlfriend fell asleep in
   the middle of their conversation. They exchanged rings to be worn unless they planned
   to break up, and his ring was found next to him following his suicide.

   Several weeks after the start of the instant term in June 2013, he began participation in
   the MHSDS at the 3CMS level of care until he was admitted to a MHCB on October 22,
   2013. After he was discharged from the MHCB, he continued in the 3CMS program, but
   he again entered the MHCB level of care within several months. Overall, he had 11 crisis
   bed admissions and one admission to acute inpatient treatment (July 13, 2016 to
   September 1, 2016). Following this inpatient stay, he was discharged to the EOP level of
   care; he remained at this level of care until December 2, 2016, when his level of care was
   lowered to 3CMS where he remained until September 22, 2017 when he was admitted to
   the MHCB. . Clinical notes over the summer and early fall of 2017 documented
   increased head banging, depressive symptoms, hopelessness, a tendency to isolate and a
   decrease in baseline functioning. During this time, the inmate repeatedly requested
   transfer to a higher level of care, either EOP or an inpatient program, noting that he found
   the incentive program in the inpatient setting helpful in managing his depression. He
   reported making a noose, having thoughts of hanging himself, using head banging as
   substitute for cutting which he found more satisfying, and being concerned about his
   relationship with his girlfriend and with rejection by family members. During a primary
   clinician contact on September 11, 2017, he requested to be seen twice weekly, but his
   clinician documented the inability to accommodate this request due to increased
   caseloads and limited space. The plan was to refer him to the IDTT to discuss his request
   for treatment at the EOP level of care.
   During a primary clinician contact on September 20, 2017, the inmate described
   depressive symptoms such as sleeping 12 to 13 hours daily with low energy, as well as
   increased head banging. After reports that he was non-responsive due to repeated head
   banging on September 21, 2017, the Crisis Intervention Team responded. The inmate
   described racing thoughts and a plan to hang himself. A full suicide risk evaluation was
   not conducted until the next day because of the late hour; he was referred to the MHCB
   and placed in alternative housing on suicide watch. During the suicide risk evaluation on
   September 22, 2017, he reported that he was not suicidal, and he was not admitted to a
   crisis bed. The clinician rated his acute risk for suicide as low, despite numerous signals
   indicating elevated risk in the context of increased depressive symptoms, decreased
   functioning and recent self-injurious behavior. A total of 12 suicide risk evaluations
   were conducted during the course of the inmate’s incarceration; all other suicide risk
   evaluations had assessed his acute risk as either moderate or high and his chronic risk as
   high.
                                            25
   Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 26 of 127


       Following his release from alternative housing, five-day follow up was conducted. A
       primary clinician’s note on October 3, 2017 indicated that the inmate wanted to go to the
       EOP to attend more groups. He inquired about when he would receive a tablet noting
       that he did not have a radio and the television was broken. During a primary clinician
       contact on October 9, 2017, he was described as hopeless. He stated that he did not wish
       to go to the MHCB, but he was asking for help and not receiving it. He reported feeling
       less angry than sad.
       He was transferred to the EOP level of care on October 12, 2017. After transfer to the
       EOP, he attended one of seven offered groups. Group attendance and increased
       participation were documented goals. During this time, mental health evaluations
       conducted for input into RVRs assessed that mental illness did not influence his behavior.
       Healthcare documentation suggested some stabilization. Clinical notes on October 25
       and 27, 2017 indicated that his medications were sedating, making him “groggy.” He
       died by suicide on October 29, 2017.
       The SCR reported that psychiatry, primary clinician and IDTT contacts in 2016 and 2017
       were provided timely according to policy guidelines. Suicide risk evaluations for
       MHCB admissions and discharges in 2016 and 2017 were provided according to policy
       timelines, except for the suicide risk evaluation for discharge from the MHCB on July 13,
       2016 that was not located in documents.

 II.   Determination of Foreseeability

       There was no determination of foreseeability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was
       foreseeable. The available information indicated the presence of substantial risk for
       suicide, but that risk was underestimated during his last suicide risk evaluation, and he
       was not admitted to the MHCB on September 23, 2017; instead he was returned to the
       3CMS level of care with five-day follow up until October 12, 2017 when he began EOP
       level of care. This occurred in the context of repeated requests by the inmate for more
       intensive treatment and signs of deteriorating functioning.

III.   Determination of Preventability

       There was no determination of preventability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was
       preventable. The custody officer conducting rounds noticed that the inmate’s door
       window was covered, making the view obstructed to staff. The officer ordered him to
       take down the window covering; the inmate responded “No,” and the officer left to
       complete rounds, returning 20 minutes later when the inmate had completed suicide.
       The likelihood of the completed suicide might have been substantially reduced had the
       officer intervened at the time the inmate refused to remove the covering on his door
       window.

                                               26
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 27 of 127




IV.   Critique of Suicide Case Review Report

      The SCR was an adequate summary of this case. It provided a summary of the inmate’s
      available criminal, social, substance use, suicide and mental health history. It provided a
      reasonable assessment of the precipitants to this suicide, and the recommendations
      provided followed from the content and findings of the report.

V.    Analysis of Quality Improvement Plan Process

      This case resulted in three QIPs.

      The first was related to the September 22, 2017 suicide risk evaluation that was found to
      be deficient during the review, and an audit was conducted by the facility. As a result,
      suicide risk evaluation mentoring was provided to the clinician who performed this
      suicide risk evaluation, and a Senior Psychologist, Supervisor conducted audits of suicide
      risk evaluations completed by the clinician, providing feedback that “more
      comprehensive/inclusive safety plans need to be in place.”

      The second related to the primary officer noticing that the inmate’s cell door window was
      covered, obstructing the view for staff. When ordered to take down the window
      covering, the inmate responded “No”, and the officer left to complete custody rounds,
      returning 20 minutes later when the suicide was completed. As a result, OIA was
      contacted for an investigation. No further information was available.

      The third related to the 23 pills that were found in the vaginal cavity during autopsy.
      These included 16 oxcarbazepine, 6 hydroxyzine and 2 atomoxetine. The hydroxyzine
      was ordered as direct observation treatment, and the atomoxetine was not ordered for the
      inmate but was ordered for the inmate’s girlfriend who lived in the cell above him. As a
      result, a new procedure was implemented, and nursing staff was educated. Licensed
      staff should provide an inmate’s oral medication through an open cell door, food port or
      cell bars. Inmates receiving medication through a food port will lift the cup to the cell
      window and show the staff member the cup to ensure all medications are available, ingest
      the medication orally, and then show the empty cup. If an inmate’s cell view is
      obstructed, the staff member will alert the inmate that the items obstructing the view
      should be removed, or else they will document the medication as refused and will report
      the incident to their immediate supervisor.

      Although it was noted as a concern, no suicide risk evaluation was located in connection
      with the inmate’s discharge from the MHCB on July 13, 2016 when he was referred to an
      inpatient program. Because this occurred more than a year prior to his death, this likely
      did not contribute to the outcome; however, this should have been explored carefully to
      determine the nature of the lapse and whether a QIP was required. Otherwise, the QIPs

                                              27
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 28 of 127


         were responsive to the primary concerns raised. The second QIP had not been
         adequately addressed; because, although a referral for investigation was made, there was
         no indication that one was completed.
Case H
 I.      Summary of Case

         This inmate was a 22-year-old, never-married, Latino man found unresponsive and
         hanging from a noose attached to an upper bunk bedframe by psychiatric technicians
         conducing mental health rounds in an ASU cell at a RC on November 17, 2017. Custody
         staff responded and removed the noose, but the SCR identified deficiencies in the
         response and a delay in calling 911. An ambulance was requested, CPR was performed,
         and an automated external defibrillator was applied. The inmate was pronounced dead
         the same day at a community hospital. He was not a participant in the MHSDS, at the
         time or at any time during his incarceration.

         The inmate was serving a sentence of 16 months for evading or attempting to evade a
         peace officer. He was eligible for parole, and his release date was April 15, 2018. He
         was provided with diagnoses of Intermittent Explosive Disorder and Antisocial
         Personality Disorder during his less than two-month incarceration. He had been housed
         in an ASU intake cell since November 15, 2017 after requesting protective custody in
         connection with his desire to discontinue his gang affiliation. He was double-cell
         eligible but did not have a cellmate at the time of his suicide, as his cellmate was
         removed three hours prior to his death.

         The inmate was born in California. He maintained connection with his mother and
         grandmother with whom he lived at the time of his arrest but described no contact with
         his father. He had five siblings, and he shared custody of his four-year-old daughter to
         whom he addressed a suicide note. The inmate reported completing high school at a
         private school after being removed from public school due to disciplinary problems. The
         record indicated that he participated in unspecified special education classes. He
         reported no employment history despite skills in construction.

         The inmate reported a history of mental health treatment as a juvenile for ADHD and
         behavioral difficulties treated until age 17 with amphetamine/dextroamphetamine,
         aripiprazole, clonidine and melatonin. Other pertinent history included substance use
         and abuse and a heroin overdose leading to a coma and two-day hospitalization. The
         year of the overdose was reported as 2014 or 2016. At various times, the inmate
         described the overdose as a suicide attempt; although on other occasions, he reported it to
         be accidental.

         The inmate had an extensive juvenile criminal justice history beginning in 2008. It
         included various juvenile justice detentions. He had no prior prison terms. He was

                                                 28
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 29 of 127


   arrested in 2007 at age 12 and was convicted in 2008 of lewd or lascivious acts with a
   child under 14. During the instant incarceration, the inmate expressed concerns about the
   implications of this history.

   Adult criminal justice involvement began in 2015, culminating in a 2016 conviction for
   entering a noncommercial dwelling, obstruction/resisting a public officer and probation
   violations for which he was sentenced to three years’ probation and 90 days in jail.

   The inmate had no RVRs and was classified as Level II with 27 points. On November
   15, 2017, he expressed anxiety and fear of retaliation in connection with his
   discontinuance of gang affiliation. In an interview with a correctional counselor, he
   expressed concern that this history would be included in current paperwork. Upon being
   informed that he would be reviewed for an “R” suffix, he requested placement in the
   Specialized Processing Unit or SNY upon transfer. On November 17, 2017, the inmate
   was removed from his cell because of custody’s uncertainty about his cellmate’s desire to
   renounce his gang affiliation. He was moved to a cell adjoining this same inmate and
   died three hours later. One inmate who was housed with the inmate in general population
   later said that he knew the “trigger” to the inmate’s suicide, but he had to clear the
   interview with other gang members; he later refused the interview.
   On September 22, 2017, the inmate received a mental health screening interview when he
   reported the overdose as a suicide attempt due to high levels of stress and depression.
   Although he reported some protective factors and denied suicidal ideation, he also
   endorsed symptoms consistent with Major Depressive Disorder and suicide risk, such as
   feeling useless, sinful or guilty, decreased interest in sexual activity and loss of appetite.
   On September 27, 2017, a mental health assessment noted that the inmate tended to
   minimize his problems, and that he now characterized the overdoses as accidental.
   A suicide risk evaluation of the same date documented multiple static risk factors for
   suicide as well as current causes for concern including agitation, loneliness, feelings of
   self-loathing and lack of future orientation. He was assessed with low acute and
   moderate chronic risk for suicide. The rationale supporting these determinations
   conflated chronic and acute risk in that some acute factors were assessed as chronic.
   After arrival at the ASU, a preplacement screen found no indication for a mental health
   referral. The screen was initially thought to have been completed after his placement in
   ASU, but the subsequent investigation found that it was timely. The ASU screening
   questionnaire was likewise unremarkable. Upon interview by a mental health clinician
   on November 16, 2017, these screenings and assessments were noted and additional or
   significantly changed information was reported. The inmate endorsed treatment for drug
   abuse and multiple overdoses. During a second interview on the same day, he was
   incongruently described as anxious and euthymic with his anxiety animated by the
   possibility of gang retaliation.



                                            29
 Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 30 of 127


      Suicide risk and the need for inclusion in the MHSDS appeared to have been
      underestimated. Upon arrival at the ASU, inconsistencies in his reported history were
      insufficiently assessed making safety planning inadequate.


II.   Determination of Foreseeability

      There was no determination of foreseeability made by the Suicide Case Review
      Committee for this case. The Special Master’s expert determined that this death was
      foreseeable. The available information indicated expressed fear of retaliation related to
      his desire to renounce his gang affiliation and his desire for protective custody housing in
      connection with this past convictions. These required clinical interventions, such as
      inclusion in the MHSDS, and further assessment of his suicide history as well as custody
      intervention.

III. Determination of Preventability

      There was no determination of preventability made by the Suicide Case Review
      Committee for this case. The Special Master’s expert determined that this death was
      preventable. Mental Health assessments did not adequately clarify inconsistencies in
      reports of past suicide attempts, reports of suicidal ideation, and his reports of symptoms
      consistent with depression and elevated risk. Inclusion in the MHSDS appeared
      warranted and could have explored, assessed and attempted to reconcile these
      inconsistencies and to obtain additional information to assess and mitigate risk. The
      suicide risk evaluation conflated acute and static risk factors which likely contributed to
      an underestimation of risk and insufficient safety planning. Mental Health did not fully
      respond to the inmate’s reported history and currently reported symptoms and risk
      factors. Custody did not fully respond to his reported safety concerns. Had more
      information been obtained and critically reviewed, additional mental health and custody
      interventions may have been implemented to prevent the suicide.

IV. Critique of Suicide Case Review Report

      The SCR was an adequate summary of this case. It provided a summary of the inmate’s
      available criminal, social, substance use, suicide, and mental health history. It provided
      a reasonable assessment of the precipitants to his suicide and the recommendations
      provided followed from the content and findings of the report. Although generally
      adequate, the analysis emphasized deficiencies in documentation of the suicide risk
      evaluation; the documentation may also be indicative of insufficient training with respect
      to distinguishing chronic and acute risk factors. The SCR appropriately emphasized the
      need for the assessing clinician to explore and assess conflicting information related to
      suicide risk. The results of the coroner’s report, which found scars on the inmate’s left
      forearm and wrist, further demonstrated the need for further assessment.


                                               30
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 31 of 127


 V.      Analysis of Quality Improvement Plan Process

         This case resulted in six QIPs.

         The first related to inconsistencies that were not documented about prior self-harm
         (whether the overdose was accidental or a suicide attempt) in the primary clinician’s
         Mental Health Initial Assessment on September 27, 2017. The rationale was not well
         documented. One of the clinicians who recorded this had left the institution, and the
         other clinician was provided training. The seven-hour suicide risk evaluation training
         and chart audit tool items that were used to evaluate suicide risk evaluations were
         reviewed.

         The second related to documentation deficits in the suicide risk evaluation on September
         27, 2017. The rationale for estimation of acute and chronic suicide risk was not well
         documented. Fifteen suicide risk evaluations performed by the clinician were reviewed
         and found with areas that required more thorough documentation, such as risk factors.
         The training from the first QIP addressed these issues.

         The third related to an eight-minute delay in activating 911, which likely did not change
         the outcome. As a result, psychiatric technicians received training on local operational
         procedure related to emergency response and local policy and procedure related to
         emergency medical response.

         The fourth related to pre-placement screening before ASU placement. The inmate was
         transferred to the ASU on November 15, 2017, but the ASU pre-placement screening was
         performed on November 16, 2017. It was unclear if the inmate was brought to healthcare
         staff by custody for pre-placement screening before ASU placement. Upon further
         review, the ASU pre-placement screening was found to be timely and completed on
         November 15, 2017.

         The fifth related to how psychiatric technicians reported the hanging to custody officers.
         As a result, psychiatric technicians reviewed training on local operational procedure
         related to emergency response, local policy related to emergency medical response,
         which outlined the requirement that psychiatric technicians carry a whistle/personal alarm
         and remain at the scene.

         The sixth related to ASU cell placement policy. The inmate’s movement followed policy
         and procedure, but current policy should be viewed and modified if needed. Upon
         review, the institution was found to have appropriately followed policy and did not find
         the need to revise policy.
Case I
  I.     Summary of Case

                                                 31
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 32 of 127




   This inmate was a 21-year-old African American man who was found by a custody
   officer conducting Guard I Security checks hanging with a state-issued bed sheet attached
   to a vent and tied around his neck in his solely occupied cell in Short-Term Restricted
   Housing (STRH) on December 7, 2017. CPR was performed, and an ambulance later
   arrived. A paramedic shortly declared the inmate deceased. He was a participant in the
   MHSDS at the 3CMS level of care at the time of his death.

   The inmate was variously provided with diagnoses of Depressive Disorder, NOS,
   Adjustment Disorder with disturbance of conduct and Adjustment Disorder with
   depressed mood. He was prescribed mirtazapine. Except for a brief time when he was
   not in the MHSDS and a brief MHCB stay, he was treated primarily at the 3CMS level of
   care.

   The inmate entered CDCR in August 2015 and was housed in three different facilities
   prior to the one where the completed suicide occurred. His security level was Level IV,
   and he had 94 points. He was parole eligible and had a release date in January 2019.

   During adolescence, the inmate had substance use and behavioral problems. He had two
   uncles with substance use problems. He was raised by both parents. He completed
   school through the tenth grade. At the time of his arrest, he was unemployed and
   homeless, because his mother barred him from the home.

   The inmate did not have prior juvenile or adult criminal history. When he was fifteen, he
   was hospitalized for “depression, agitation, and anxiety” for five days and prescribed
   antidepressant medication. He did not receive treatment for other periods of anxiety and
   insomnia during adolescence.

   He entered his first and only term at CDCR in August 2015. He was serving a three-year
   sentence for second degree robbery. He was targeted and injured on November 17, 2015
   in connection with a gang altercation. Due to safety concerns considered by custody to
   be viable, he was placed in ASU on November 20, 2015 and transferred to another
   facility on November 25, 2015. He remained in STRH through November 1, 2017. On
   November 21, 2017, he requested placement in an SNY and stated he did not want to
   participate in gang activity. On December 4, 2017, he reported rumors of being in bad
   standing with his gang, and the assessing officer recommended that he remain in ASU
   before assessment from the ICC.

   The inmate received seven RVRs during his term. He received two visits from his
   mother, and a physician wrote a hardship letter on September 25, 2017 requesting that the
   inmate be transferred closer to where his mother lived due to difficulties in his mother’s
   terminal breast cancer diagnosis. One of the inmate’s former cellmates stated he was the
   “black sheep of his family.” He had some anger toward his father; although he

                                           32
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 33 of 127


   maintained contact with him during his incarceration, and he had a loving relationship
   with his mother who was terminally ill.

   He reported a history of depression but did not identify other mental health problems or
   suicidal ideation at an initial health screening on August 27, 2015. He participated in the
   MHSDS at the 3CMS level of care for most of his term, where he was treated for
   depression and substance use disorders and had a goal of managing coping skills with
   cognitive-behavioral therapeutic (CBT) techniques. On October 20, 2015 he submitted a
   Health Care Services Request Form to be seen by a “psych” about medication and was
   seen by a mental health clinician who noted symptoms of depression, chronic anger,
   ruminating thoughts and sad mood. On October 22, 2015 he saw a psychiatrist when he
   reported hearing his three-year-old daughter’s voice since February 2015. He was
   prescribed mirtazapine, and two days later reported feeling “a bit better”, denying
   suicidal ideation but with continued report of sad mood, anxiety, anger outburst,
   insomnia and fatigue all day. His mood and symptoms improved over the next several
   months. He was transferred to another facility on August 31, 2016, and he saw a
   psychiatrist on September 8, 2016 when he reported no suicidal thoughts, major mental
   health concerns or behavioral problems; but his mood was sporadically depressed, and
   his affect was mildly dysphoric with irritability and constricted range. He continued to
   receive CBT treatment and denied suicidal ideation.

   On March 29, 2017 during an interview with a clinician, the inmate reported no
   depression or anxiety symptoms and a desire to be removed from the 3CMS level of care
   and the MHSDS. The psychiatrist agreed with his request, finding him stable;
   mirtazapine was discontinued on May 16, 2017. He was reportedly stable through the
   summer of 2017. He was placed in the ASU on September 22, 2017 after an RVR for
   weapon possession for which he was eventually found not guilty, when he denied suicidal
   ideation and behaviors. On September 26, 2017 during an RVR Mental Health
   Evaluation he reported no distress and expressed that he would like to be removed from
   the 3CMS program. No suicidal thoughts or behaviors were noted during an IDTT
   meeting on October 4, 2017 when the team, noting continued recent depression and
   agitation related to his incarceration, found that the inmate could still benefit from
   continued treatment for depression utilizing CBT techniques. As a result, he was
   maintained in the 3CMS with the plan to review his status in six months. The mental
   health treatment plan had several areas left completely blank and was noted to have only
   a minimal case formulation and no meaningful, individual, measurable goals. The inmate
   did not sign the form, and it was unclear whether he attended the IDTT.

   On October 23, 2017, the inmate reported to a psychiatric technician that “I’m going to
   hurt myself”, and the psychiatric technician submitted an emergent referral. During the
   ensuing clinical contact, the inmate reported that he was not suicidal, but he did not feel
   safe pending transfer to a high security yard, a transfer which ultimately did not occur.
   On October 25, 2017 he denied distress and suicidal ideation. On November 1, 2017 he

                                            33
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 34 of 127


   returned to 3CMS general population from the STRH. During the IDTT on November
   21, 2017, he was found to be stable and was not exhibiting significant symptoms; he was
   discharged from the 3CMS and MHSDS due to symptom remission. The rationale was
   inconsistent and not well documented in that the case formulation and clinical summary
   were found to be inadequate; and although the discharge was based on symptom
   remission, his treatment plan still contained an active focus on his depressed mood.
   Twenty minutes after discharge from the 3CMS and MHSDS, he requested placement in
   an SNY due to safety concerns. On November 21, 2017, an ASU Pre-Placement
   Screening noted no mental health distress and no suicidal ideation. He was moved to the
   STRH because of safety concerns. The next day on November 22, 2017, the inmate was
   seen in response to an emergent referral due to reported suicidal ideation. The interview
   occurred at cell-front. The documentation focused on “secondary gain” to the exclusion
   of his emotional distress and fear. He was, nonetheless, referred to the MHCB due to his
   “adamant” report of suicidal ideation.

   During his initial psychiatric interview in the MHCB on November 22, 2017, the inmate
   noted that there were “many ways” he could hurt himself. He also reported auditory
   hallucinations, significant depression as well as sadness and irritability; however, he
   denied current intent to self-harm. The psychiatrist was doubtful as to the veracity of the
   reported hallucinations. The following day, the inmate reported becoming suicidal when
   placed in ASU, saying that he needed EOP level of care, and that he felt paranoid and
   afraid that someone would harm him. Although denying it at that time, he reported that
   he did have suicidal ideation the prior day. The initial mental health assessment of
   November 23, 2017 cited an October 23, 2017 note indicating the inmate’s supposed
   history of “feigning SI for secondary gain of avoiding a transfer,” a statement not
   contained in that note. Notes of the following day contained inconsistencies with prior
   documentation; the psychiatrist concluded that the inmate’s reports of psychotic
   symptoms were likely feigned. On November 25, 2017, a clinician saw the inmate at
   cell-front due to his refusal of a confidential contact, when he denied suicidal ideation or
   psychotic symptoms but reported continued depression of eight out of ten on a scale of
   one to ten. By November 27, 2017, the inmate reported improvement with reduced
   suicidal ideation, but the clinician also noted his depression and anxiety were nine out of
   ten on a scale of one to ten. On November 28, 2017, the inmate refused to get out of bed,
   exhibiting flat affect. On November 29, 2017, he demonstrated depressed mood and flat
   affect but requested clothing and denied suicidal ideation. Although he did not leave the
   MHCB until December 3, 2017, the treatment team discharged the inmate on December
   1, 2017 for treatment at the 3CMS level of care. The rationale for discharge included that
   he was dealing with his depression and was helped by medication. The psychiatrist
   described his suicidal ideation as “passive.” The discharge summary also noted his
   ongoing concerns for his safety.

   The inmate received a suicide risk evaluation on September 14, 2015, when he was
   transferred to the 3CMS level of care; chronic risk was assessed as low, and later on

                                           34
   Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 35 of 127


       September 28, 2017 while he was in the 3CMS program, his chronic risk was assessed as
       moderate. Both suicide risk evaluations assessed low acute suicide risk. The September
       28, 2017 Safety/Risk Reduction Plan was more detailed. During the November 22, 2017
       suicide risk evaluation, the inmate expressed suicidal ideation. The clinician noted the
       inmate had a “high potential for feigning suicidal ideation for reasons of secondary gain”
       but did not provide adequate rationale for this statement. As noted above, he was
       admitted to the MHCB on November 22, 2017. The clinician omitted the Columbia
       Suicide Severity Risk Scale (C-SSRS) because she had not received training on this tool.
       The clinical note and accompanying suicide risk evaluation predominantly viewed the
       inmate’s complaints through the lens of manipulation, deemphasizing the connection
       with his safety concerns, suicidal ideation and depression.

       During the November 30, 2017 suicide risk evaluation, the inmate reported depression
       with daily auditory hallucinations. He reported no suicidal intent; chronic and acute risk
       for suicide were assessed as low. The SCR noted that the inmate’s safety concerns,
       depression symptoms and suicidal ideation were likely connected. He was also fearful of
       not seeing his mother who had breast cancer and potential altercations with gang
       members.

       It was noted on November 23, 24 and 25, 2017 that the inmate denied suicidal thoughts.
       On November 27, 2017, he said he “rarely” thought of committing suicide. He was
       prescribed mirtazapine on November 30, 2017, which continued until his death. On
       December 1, 2017, he was discharged from the MHCB to the 3CMS level of care, and on
       December 3, 2017 he was transferred to the STRH and received an ASU Pre-Placement
       Screening when he denied suicidal ideation. During the five-day follow-up assessments,
       the inmate continued to deny intent and plans to self-harm. He was found hanging
       approximately 14 hours after his fourth five-day follow-up. He did not leave a suicide
       note.

 II.   Determination of Foreseeability

       There was no determination of foreseeability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death may
       have been foreseeable in that available information suggested the need for more complete
       assessment of suicide risk and more complete assessment of the need for more intensive
       and targeted clinical interventions. The inclusion of a statement that the inmate was
       feigning suicidal ideation for secondary gain, was erroneously attributed to a previous
       assessment. This assertion was repeated in subsequent notes and may have hindered
       clinicians’ ability to adequately assess the inmate’s suicide risk prior to his death.

III.   Determination of Preventability




                                               35
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 36 of 127


      There was no determination of preventability made by the Suicide Case Review
      Committee for this case. The Special Master’s expert determined that this death was
      preventable. The likelihood that the completed suicide might have been substantially
      reduced if the inmate’s risk of suicide had been more completely assessed, and had his
      complaints of auditory hallucinations, intermittent suicidal ideation, depression and fear
      and his request for a higher level of care been more carefully considered. This may have
      led to more targeted treatment and safety planning which might have prevented the death.

IV.   Critique of Suicide Case Review Report

      The SCR was an adequate summary of this case. It provided a summary of the inmate’s
      available criminal, social, substance use, suicide and mental health history. It provided a
      reasonable assessment of the precipitants to this suicide and the recommendations
      provided followed from the content and findings of the report.

V.    Analysis of Quality Improvement Plan Process

      This case resulted in nine required QIPs.

      The first related to an interview with a primary clinician and the inmate on October 23,
      2017, when the clinician did not perform a suicide risk evaluation; although a referral
      note stated that he had said “I’m going to hurt myself.” The clinician did not document
      the referral reason, explore the statement or create a safety plan. The response detailed
      that the inmate recanted his statement and made it because he wanted to express his
      concerns about his transfer. The clinician who did not perform the suicide risk evaluation
      received a seven-hour suicide risk evaluation training on November 21, 2017. Additional
      training about suicide risk evaluations for emergent referrals was provided at a Mental
      Health All Staff meeting on May 9, 2018.

      The second related to inadequate portions (transfer/discharge planning, case formulation,
      and clinical summary) documented on November 21, 2017 by the IDTT on the Mental
      Health Master Treatment Plan, which recommended removal from the MHSDS. The
      inmate reportedly had no symptoms, even though he said he had “somewhat often”
      thoughts of suicide. As a result, the clinician who completed this document received
      feedback about completing treatment plans. Training about completing treatment plans
      was also provided at a Mental Health All Staff meeting on May 9, 2018.

      The third related to an interview on November 22, 2017 that was not conducted in a
      confidential setting, even though the inmate was discussing his safety concerns. The
      clinician who completed this interview worked at the facility but did not receive training
      on this topic. Training on conducting interviews in confidential settings was provided at
      a Mental Health All Staff meeting on May 9, 2018.


                                              36
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 37 of 127


   The fourth related to the lack of documentation regarding the inmate’s safety concerns,
   depression and suicidal ideation, and the focus on manipulation and malingering instead
   of present risk factors during a suicide risk evaluation on November 22, 2017. The
   clinician also did not perform the C-SSRS, which would have included important
   information about the inmate’s history with suicidal ideation. As a result, an audit
   revealed that the clinician completed a suicide risk evaluation for ten of the 16 emergency
   referrals. This clinician no longer worked on the facility and did not receive training on
   this topic. Seven of the ten completed suicide risk evaluations completed by the clinician
   had inadequate safety plans. All ten did not adequately justify risk according to audit
   criteria. All staff received training regarding suicide risk evaluations for QIP 1, and there
   was a plan for staff to complete the Safety Planning Webinar for QIP 5.

   The fifth related to the clinician who performed the November 22, 2017 who did not
   complete the mandatory trainings “Safety Planning Webinar” and “Differential Diagnosis
   of Complex Cases in Corrections.” The training compliance report revealed that overall
   training compliance increased from 84% in March 2017 to 88% in April 2017, and most
   trainings were offered quarterly. All staff were expected to complete the “Safety
   Planning Webinar at the next offered time; the compliance rate was 79% at the facility at
   the time of the QIP response.

   The sixth related to the clinician who performed the November 22, 2017 evaluation who
   did not attend the C-SSRS training. At the time, this was not on the list of mandatory
   trainings. As a result, the C-SSRS training webinar is anticipated to be included on the
   mandatory training list, but no updated list was provided.

   The seventh related to deficiencies in the documentation of the inmate’s MHCB
   admission from November 22, 2017 through December 3, 2017. As a result, all staff
   received training at a Mental Health All Staff meeting on May 9, 2018 regarding
   completion of documentation. Other staff members were mentored, feedback on suicide
   risk evaluation documentation was provided, and ten MHCB suicide risk evaluations
   were randomly audited.

   The eighth related to the lack of individualized treatment interventions for the inmate’s
   triggers during the five-day follow-up evaluations after discharge from MHCB on
   December 3, 2017. As a result, ten MHCB discharge five-day follow-ups were reviewed,
   and individual feedback was provided.

   The ninth related to a ten-minute delay for emergency medical services activation. As a
   result, the correctional officer who discovered the inmate was provided training, and all
   custody staff were provided training on activation of the Emergency Medical System.
   Custody peace officers also received training on responding to suicide attempts, and all
   custody staff were required to take a class on Health Care Access Training that included
   the protocol for calling 911.

                                            37
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 38 of 127




         The QIPs were generally appropriate and addressed the identified concerns. QIPs 3 and 4
         indicated that the clinician requiring training or counseling no longer worked at the
         facility, so they were not provided. In the event that clinician continued to work within
         CDCR, there should have been some provision for the required intervention to take place
         at the currently assigned facility. With respect to QIP 5 regarding safety planning
         training, the response indicated that the current compliance rate was 79% at the facility
         and QIP 6 discussed training that was planned. These QIPs were partially adequate but
         required a provision for follow up to ensure complete compliance at the end of the
         scheduled training.
Case J
  I.     Summary of Case

         This inmate was a 38-year-old Asian man who was found by custody officers during
         security checks hanging in his solely occupied ASU cell in a RC on October 29, 2017.
         He was hanging with a sheet around his neck that was tied to a ladder attached to the wall
         of his cell, and he was pronounced dead about one hour after being discovered. He was
         not a participant in the MHSDS at the time of his death.

         The inmate’s place of birth was unknown, but he immigrated to the United States at age
         16. He lived with his mother and siblings. He attended school until completing the tenth
         grade and then stopped for unknown reasons. He indicated his primary language was
         English, in which he was fluent according to records, but not in his native language
         which was noted to be an Asian dialect. He reported living alone as an adult and, when
         employed, he worked as a truck driver and delivery man. He denied substance use until
         age 37 when he began regularly using methamphetamine. He never married and had no
         children. It appeared that his criminality led to schisms with members of his family.

         He was associated with an Asian street gang before coming to prison but denied being a
         full member of the organization. He had no known juvenile criminal history. His
         criminal history began at age 19 and entailed crimes of violence towards others, theft of
         property and vehicles, drug possession and violation of parole. He was noted to be an
         undocumented immigrant, and as a result he had several Immigration and Customs
         Enforcement (ICE) detainers, including at the time of his death. His commitment offense
         occurred in November 2014 when during a traffic stop a concealed firearm and
         methamphetamine pipe with residue were found in his pocket, in addition to over
         $24,000 found hidden in his vehicle. He was ultimately sentenced to his third CDCR
         term of one year and four months.

         The CDCR SCR did not include a summary of his first two terms in CDCR. He entered
         CDCR for his third term in September 2017 at the RC where he was placed in the general
         population. He had no RVRs or appeals during his 40-day incarceration. He was

                                                 38
 Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 39 of 127


      notified of an ICE detainer in September 2017; however, according to custody, inmates,
      and family members, he was not worried due to several past detainers having not led to
      deportation. In October 2017 he was placed in ASU because he feared for his life due to
      prison politics and that he believed he was a target of assault by “all” other Asian
      inmates. His placement in ASU was meant to be temporary while awaiting placement in
      the Special Processing Unit. Custody staff reported that the inmate felt afraid but that
      they neither noted any threatening interactions between him and other inmates nor a
      change in his outward mood that would raise concern. Interviews with a former cellmate
      and a distant cousin at the same facility indicated that he was looking forward to parole in
      December 2017 and that he aspired to regain his family’s approval by positively
      changing his way of life.

      Other than a slightly elevated LDL cholesterol level he was reportedly healthy.

      He reported no history of mental health treatment in the community or while previously
      incarcerated. During his stay at CDCR he was screened during intake in September 2017
      and found not to require mental health treatment. In October 2017 he received two ASU
      pre-placement screenings and one ASU Screening Questionnaire in October 2017. He
      denied concerns during the pre-placement screenings. During the ASU Screening
      Questionnaire, however, he reported symptoms of anxiety and depression in the past 30-
      days. He was referred for evaluation by a mental health clinician and later that day when
      interviewed by a mental health clinician he was deemed to not require mental health
      treatment. The clinician did not mention the mental health symptoms he reported on the
      ASU Screening Questionnaire earlier that day, suggesting the document may not have
      been reviewed prior to his mental health evaluation. Despite this negative screen, a
      CDCR 7362 Health Care Services Request form requesting to be seen by mental health
      for depression was found posthumously in his cell.

      He denied suicidal thoughts or behaviors during all screenings. There was no history of
      self-harm, suicidal thoughts, intent or plans while at CDCR. There were no suicide risk
      evaluations performed while he was at CDCR. He left four notes prior to his death: two
      pre-suicide notes and two suicide notes. The pre-suicide notes both had a spiritual-
      religious theme. In the first he expressed the belief that he was being punished by God
      and in the second that with good works he may be forgiven. Of the two suicide notes, in
      the first he spoke of a wish to be somewhere else where there was no hatred and that he
      had nothing to live for; in the second note, he apologized to his family for his failure to
      meet their expectations. There is no discussion of the events of his final three days of life
      in the report.

      There was no analysis of the adequacy of custody security checks while the inmate was
      in the ASU intake cell.

II.   Determination of Foreseeability

                                               39
   Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 40 of 127




       There was no determination of foreseeability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was not
       foreseeable based on the available information indicating that, other than his safety
       concerns, he was not at substantial risk for suicide.

III.   Determination of Preventability

       There was no determination of preventability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was not
       preventable.

IV.    Critique of Suicide Case Review Report

       The SCR was a minimally adequate summary of this case. The SCR should have
       included a summary of his prior two CDCR terms including any relevant mental health
       treatment data, including suicide risk evaluations. The SCR should have also included a
       summary of his final three days of life, or a statement on why the information was not
       included (e.g., it was not available). Finally, an analysis of the adequacy of custody
       security checks while the inmate was in the ASU intake cell should have been included.

V.     Analysis of Quality Improvement Plan Process

       This case resulted in two QIPs. The first was related to the October 2017 mental health
       clinician evaluation. The mental health clinician evaluation was deficient due to its
       failure to include the findings of depression and anxiety symptoms from the ASU
       Screening Questionnaire completed earlier the same day. The QIP required training on
       the importance of including relevant information from the healthcare record for the
       mental health clinician who performed the evaluation. As a result, training was provided
       by a supervisor to the clinician who performed the evaluation. Signed documentation of
       the training by both the mental health clinician and the supervisor as well as a
       memorandum were provided to the Suicide Prevention and Response Focused
       Improvement Team (SPRFIT) as proof of QIP completion.

       The second QIP was related to the inmate not being placed into a retrofitted, suicide
       resistant, ASU intake cell for the first 72 hours after placement in ASU. The QIP called
       for an inquiry into ASU housing procedures to determine what actions or training were
       needed. The facility provided a memorandum indicating that at the time of the death the
       only unit with retrofitted ASU intake cells was closed. Updated policies and procedures
       were implemented as a result to insure better protection of inmates in ASU for the first 72
       hours. Evidence of training for custody officers in ASU was provided as proof the QIP
       was completed.


                                               40
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 41 of 127


         The QIPs were adequate and addressed the identified concerns.
Case K
 I.      Summary of Case

         This inmate was a 27-year-old Latino man who was found by correctional officers
         hanging in his single ASU cell on March 23, 2017. He was not a participant in the
         MHSDS at the time of his death.

         He was born and raised in California by his parents along with his three siblings. He was
         noted to be a good student in elementary school and in middle school until he got in
         trouble and was expelled for smoking, possibly marijuana. He was home-schooled
         afterwards. At the age of 14 years old, he became involved with a Latino street gang.
         His juvenile arrest history began soon after and included theft, resisting arrest, possession
         of tobacco, assault with a deadly weapon and gang activity. By age 16, the inmate had
         spent nine months at a juvenile offender facility for assault with a deadly weapon and
         gang activity. He began to work helping his father at a welding yard. The inmate never
         married and had no children. According to his sister, he was doing well until he started
         using alcohol and methamphetamine which repeatedly resulted in paranoia.

         The inmate entered the CDCR for his first term in March 2009 with a sentence of five
         years for resisting an officer with threat of violence and evading an officer while driving
         the wrong way. He received six RVRs during that term for possession of alcohol (twice),
         participating in a riot with use of force, tattooing, possession of a weapon and misuse of
         personal property. He was involved with his gang during this term. There was no
         discussion in the SCR of whether he received mental health treatment at CDCR during
         this first term, this was noteworthy given his RVRs for possession of alcohol and the
         information that substance use could have led to paranoia. The inmate paroled in August
         2013.

         In September 2014, he was arrested for carjacking and fleeing parole which led to a six-
         year sentence. He entered CDCR for his second and final term in January 2015 with an
         initial parole date in December 2017. He maintained close contact with his family and
         friends during his second term, including 25 visits, and he wrote to his family in
         December 2016 saying he was no longer involved with the gang, wanted drug and
         alcohol treatment, and was looking forward to releasing on parole. In prison, his
         academic level was measured to be between tenth and eleventh grade. The inmate
         worked several jobs while in CDCR including dining room worker and porter. He was
         also involved in several programs including vocation computer literacy, vocation
         electronics, college coursework and substance abuse programming. During his second
         term, he had no appeals but received one RVR in February 2017 for battery on an inmate
         who was in an enemy gang leading to a placement in ASU. However, the fight was not
         approved by his gang’s leadership which led to him writing his family to let them know

                                                  41
   Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 42 of 127


       that he had to separate from the gang, that he was being sent to another prison, and that
       he was worried about what would happen. He called and ended his relationship with his
       girlfriend that same month.

       The inmate had no reported formal mental health history prior to incarceration. While at
       CDCR, he screened negative for mental health symptoms both while at the RC and
       before placement in ASU. He denied a history of suicide attempts, had no known suicide
       attempts while at CDCR, repeatedly denied suicidal ideation or plans, and had no suicide
       risk evaluations completed during this term.

       The inmate was considered healthy, and he had no chronic medical conditions. While at
       CDCR he received treatment for allergic rhinosinusitis and impacted cerumen (ear wax).

       Significant SCR findings prior to his death that may have influenced his decision to
       commit suicide included that he was given a “second chance” with his gang at the start of
       his second term, but he was not allowed to know anything about gang operations
       according to a confidential custody report; that his life and/or his family’s lives may have
       been threatened by his gang and/or the enemy gang; and that he died on the anniversary
       of his first term incarceration at CDCR which was approximately five weeks after
       initially reporting his safety concerns to custody. He did not leave a suicide note or any
       other indication for his actual reasons for suicide.

       During the emergency response the inmate was noted to be in rigor mortis. Assistance
       was requested by custody using a whistle instead of the Personal Alarm Device (PAD)
       that officers were required to wear, and 911 was not called until 11 minutes after the
       inmate was found. The fact that he was found in rigor mortis “cold to the touch” and an
       internal body temperature of 82 degrees Fahrenheit led to the conclusion that security
       checks were inadequate, across two shifts. Security checks required custody to make a
       “visual/physical observation of a living, breathing inmate” according to policy. Custody
       documentation indicated that security rounds had been completed.

 II.   Determination of Foreseeability

       The Suicide Case Review Committee found that this suicide was not foreseeable. The
       Special Master’s expert agrees with the SCRC that this death was not foreseeable.

III.   Determination of Preventability

       The Suicide Case Review Committee found that this suicide was preventable due to the
       failure of custody to perform adequate security checks during the shift the inmate was
       found and during the prior shift. Additional support of this finding from the Special
       Master’s expert analysis indicated that the inmate may have been found 11 hours after he


                                                42
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 43 of 127


      died based on his internal body temperature of 82 degrees Fahrenheit when he was
      discovered.

IV.   Critique of Suicide Case Review Report

      The SCR was an adequate summary of this case. The SCR included relevant social,
      criminal, incarceration, substance use, and mental health history. It provided a
      reasonable assessment of the precipitants to this suicide and the recommendations
      provided followed from the content and findings of the report. It could have been
      enhanced with an inclusion of a brief overview of his involvement, if any, with MHSDS
      during his prior incarceration.

V.    Analysis of Quality Improvement Plan Process

      This case resulted in six required QIPs, three to address custody concerns and three to
      address nursing concerns.

      The first custody concern that required a QIP was the failure of custody to perform
      adequate security checks on the inmate according to policy, as he was found in rigor
      mortis. All custody QIPs required the Warden or designee to perform an inquiry into the
      findings. In this case, custody was asked to inquire into the way security checks were
      conducted and to decide on any actions or training that need to occur. A memorandum of
      the findings and actions taken, or training provided was to be submitted upon completion
      of the QIP. The custody QIP memorandum provided indicated that this issue was
      referred for an OIA investigation. There was no information provided on the result(s) of
      the OIA investigation. However, a subsequent memo indicated that training was
      provided to all three shifts on the expectation that custody performed appropriate security
      checks. Evidence of training was provided. This response was partially adequate.

      The second custody concern required a QIP to address the inappropriate way the inmate
      was cut down by custody. When the noose was cut, he fell to the floor because custody
      did not support his body to relieve tension prior to cutting the noose. Custody made the
      finding that staff were unable to get into position to support the inmate before cutting him
      down and that the officer that cut him down made the best decision given the
      circumstances to avoid further delay in the emergency response. Custody provided
      training to all three shifts of officers in the ASU on the expectation that custody staff
      should support a hanging inmate before cutting them down. Evidence of training was
      provided. This response was adequate.

      The third custody concern required a QIP to address the officer’s use of a whistle instead
      of a PAD to alert other officers that the inmate was found hanging. Custody made the
      finding that staff on the ASU where the inmate was housed historically used whistles to
      alert officers when there is an emergency because the PADs activated for the entire

                                              43
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 44 of 127


         building instead of the ASU. The policy and post orders were updated to reflect that
         officers can use either a whistle or a PAD in the ASU. It was also noted that there were
         not enough PADs in the facility for every officer to carry one. Custody provided training
         to all three shifts of officers in the ASU on the updated post orders. Evidence of training
         was provided. This response was adequate.

         The nursing QIPs were to include an inquiry and steps taken to address the following
         three concerns: initiating cardiopulmonary resuscitation including attempting to insert an
         oropharyngeal airway on a person with signs of rigor mortis, failure to document the
         results of the automated external defibrillator device analysis and whether it advised a
         shock, and the 11-minute delay in activating 911. It was noted that the CCHCS Death
         Review Committee would address the nursing QIPs and that the findings would be
         included in the Final Death Review Summary. Evidence of these inquiries was provided
         in the CCHCS Final Death Review which agreed with the findings and referred the QIPs
         to the Nursing Professional Practice Committee (NPPC). The report did not include the
         NPPC QIP response. Therefore, this response was inadequate, because no evidence was
         provided on the response to the three QIPs that were related to nursing.
Case L
 I.      Summary of Case

         This inmate was a 26-year-old Latino man who was found by correctional officers
         hanging in his double SNY cell from a ladder on April 19, 2017. His cellmate was out of
         the cell when he committed suicide. He was not a participant in the MHSDS at the time
         of his death.

         There was very little socio-demographic information available about this inmate.
         According to a Probation Officer Report (POR), he was born in California. There was no
         information about his family or upbringing in the available documents, but he was noted
         to have written his mother letters while in prison. He attended school until he dropped
         out after the ninth grade due to the birth of his first child. He dropped out to get a job to
         provide for his child. He worked as a seasonal laborer beginning at the age of 15. He
         never married but had a total of four children. He apparently only had contact with his
         youngest child with his girlfriend who was still a toddler at the time of his death. He had
         no known gang affiliations. The inmate began using marijuana, alcohol, and
         methamphetamine as an adolescent/early teen, and he escalated to daily use prior to the
         offense that led to his incarceration. His juvenile criminal history included one
         misdemeanor and one infraction that were both informally handled and did not result in
         incarceration. His adult criminal history included a conviction for unlawful sexual
         intercourse and two for domestic violence. He had no prior state prison incarcerations
         but was a repeat probation violator leading to several periods in local jails ranging from
         30 to 365 days in jail between 2008 and 2014.


                                                  44
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 45 of 127


   His commitment offense occurred in June 2016 when he spent the night with his
   girlfriend and repeatedly physically assaulted her with his two-year-old child laying
   nearby. He fled when his girlfriend called the police. He later admitted to having used
   alcohol and methamphetamine that night. The inmate moved out of state after that and
   did not return until fall 2016 when he was arrested for probation violation and ultimately
   sentenced to three years in state prison for corporal injury of a spouse. His POR included
   a statement by the inmate that indicated he took responsibility for his actions that led to
   incarceration and that he wanted to change.

   The inmate entered CDCR in March 2017 for his first term. He was placed in an SNY
   shortly after arrival due to reportedly being placed in protective custody while in the
   county jail. However, no explanation was provided regarding the reason for protective
   custody. While at CDCR, he received no RVRs and had no appeals. He was assessed for
   the Developmental Disability Program but found not to meet criteria. He had no visits
   and received no phone calls in the 40 days he was in CDCR prior to his death. The
   inmate was not in included in the MHSDS, and he screened negative for mental health
   services while at CDCR. There was no record of mental health treatment while in jail or
   in the community. No suicide risk evaluations were performed while the inmate was at
   CDCR.

   Interviews with the inmate’s cellmate and other inmates he knew provided additional
   information on his mental and emotional state prior to his death. His belongings included
   letters to his mother and girlfriend. The letters to his girlfriend and mother centered on
   repeated apologies and requests for their forgiveness and love. His belongings also
   contained writings about death and drawings of a stick figure hanging by a noose.

   The inmate’s cellmate reported speaking to him repeatedly about his relationship issues
   with his girlfriend and his regret over the commitment offense that led to them breaking
   up. His cellmate self-identified as a support for the inmate. His cellmate reported that
   the inmate tried to kill himself three times before he died by suicide.

   The first suicide attempt for the inmate involved swallowing a bottle of keep-on-person
   medication paired with constructing a noose to hang himself. His cellmate was able to
   speak to him and get him to agree not to attempt to harm himself again. The cellmate did
   not report this incident. His cellmate attempted to throw the noose out the window, but it
   would not fit. The inmate then convinced him to keep the noose to work out with in the
   cell, and the inmate later used the noose to commit suicide.

   The second suicide attempt occurred about two weeks before the inmate killed himself
   and entailed him cutting his wrists in the shower. The cellmate stated that he reported the
   incident to a custody officer in their housing unit; however, the inmate was never referred
   to mental health for further evaluation. The SCR indicated that an OIA investigation was
   initiated to examine whether custody was told about the second suicide attempt.

                                           45
   Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 46 of 127




       The third suicide attempt occurred about one week before the inmate killed himself. It
       entailed the cellmate awakening to find his view of the inmate from the lower bunk
       obstructed by a jacket. After engaging him in conversation, the cellmate found out he
       had interrupted him in the middle of constructing a new noose to commit suicide. He
       reported he was upset over a letter from his girlfriend indicating there was no chance of
       reconciliation for them. His cellmate believed he would not attempt suicide again due to
       their talk.

       The inmate left two suicide notes on top of his Bible. The first was in a Mother’s Day
       card to his girlfriend and the other was to his mother and family. Both notes entailed
       apologies for his choice to take his own life. The SCR reviewer opined that the suicide
       appeared to have been fueled by his break-up with girlfriend and showed evidence of
       careful planning and rehearsal based on his three prior attempts. The inmate’s cellmate
       was out of the cell for medical reasons when he ended his life.

 II.   Determination of Foreseeability

       There was no determination of foreseeability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was not
       foreseeable.

III.   Determination of Preventability

       There was no determination of preventability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was
       preventable. Custody’s failure to refer the inmate for mental health evaluation after his
       cellmate reported his second suicide attempt led to a missed opportunity to intervene and
       most likely prevent his suicide two weeks later. He would have likely been placed in an
       MHCB and may have been referred to a higher level of care afterwards given his
       repeated suicide attempts at that point in time.

IV.    Critique of Suicide Case Review Report

       The SCR was an adequate summary of this case. The SCR included relevant social,
       criminal, incarceration, substance use, and mental health history. It provided a
       reasonable assessment of the precipitants to this suicide and the recommendations
       provided followed from the content and findings of the report.

V.     Analysis of Quality Improvement Plan Process

       This case resulted in two required QIPs, with a third pending due to an OIA investigation.
       There were no mental health or nursing concerns noted.

                                               46
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 47 of 127




      The first custody concern that required a QIP was the failure of custody to bring the cut
      down kit to the scene per policy. All custody QIPs required the Warden or designee to
      perform an inquiry into the suicide and prevention response procedures and to decide on
      any actions or training that needed to occur. A memorandum of the findings and actions
      taken, including training provided, was to be submitted upon completion of the QIP. The
      custody QIP memorandum provided indicated that custody officers on the unit were
      unable to bring the cut down kit to the cell because the kits were attached to the wall.
      The intervention included ordering Emergency Rescue bags for every housing unit and
      retraining staff on the updated policy. Evidence of training was provided. This response
      was adequate.

      The second custody concern required a QIP because the inmate’s body was not supported
      appropriately prior to being cut down. Custody found that this was an issue and provided
      training to custody officers on the unit that instructed them to support a hanging inmate
      before cutting them down. Evidence of training was provided. This response was
      adequate.

      There was no memorandum with an update on the results of the OIA investigation into
      whether custody was informed of the inmate’s second suicide attempt and whether they
      failed to refer him to mental health for further evaluation. This response was inadequate.
Case M
 I.   Summary of Case

      This inmate was a 29-year-old, single, African American male who, according to the
      SCR, was found hanging from a bed sheet tied to an “air vent” in his solely occupied
      double-cell in a general population yard on March 26, 2017. In contrast, the Nursing
      Death Review Summary indicated he was “discovered non-responsive in his cell on the
      ground between the toilet and lower bunk” with a bedsheet tied to his “upper bunk.” He
      was classified Level IV and was included in the MHSDS at the EOP level of care at the
      time of his death.

      The SCR indicated that the inmate was born in Riverside, California, and he was raised in
      foster care and group homes. Child Protective Services removed him from his parents’
      custody at the age of 13 as a result of abuse. Although he left high school during the
      tenth grade, he received his GED in 2012. The inmate struggled with substance abuse
      issues from adolescence until his death. While the SCR noted abuse of various
      substances, he appeared to prefer methamphetamine and other stimulants since age 26.

      He maintained communication with his parents via letters and had seven visits with his
      mother and son during his brief second term, the most recent of which occurred in
      February 2017. The inmate learned that his son was in the process of adoption without

                                              47
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 48 of 127


   an opportunity for reunification around December 2016. The SCR indicated no recent
   phone calls. The SCR did not provide information about his marital status.

   His criminal history was significant for a robbery in 2006 that resulted in juvenile
   probation, as well as a bank robbery in 2008 that resulted in his first CDCR prison term
   with a six year and eight month sentence. Although he paroled in 2013, he returned for
   120 days for a violation, and was subsequently released on May 23, 2015. He was
   arrested for the commitment offense one day later on May 24, 2015. He reportedly
   threatened a female with a screwdriver and appeared under the influence of an unknown
   substance on this date. He entered CDCR for his second term in March 2016, and his
   release date would have been on July 31, 2017. The SCR did not provide sentencing
   information.

   The inmate was housed at eight different institutions in the 12 months prior to his suicide,
   with no more than three months at one facility. The SCR referenced two RVRs during
   his recent term, both of which were issued within a month of his death. On February 28,
   2017 he received an RVR for fighting, and on March 15, 2017 he was issued an RVR for
   sexual disorderly conduct during group therapy. The SCR also noted he had no prior
   record of exhibiting inappropriate sexual behavior and that he transferred to another
   facility one day later. The SCR indicated his former cellmates reported the inmate was
   afraid of retaliation and of being killed as a result of the fight on February 28, 2017,
   which was consistent with his reports to mental health staff prior to his suicide.

   The SCR noted outpatient mental health treatment for “ADHD, Bipolar Disorder, Mood
   Disorder, and depression” during adolescence. He was also hospitalized for an attempted
   suicide by overdose on his mother’s prescription medication in 2000. Although the
   inmate did not access mental health treatment in the community as an adult, he was
   included in the MHSDS at the 3CMS level of care during his prior term between 2011
   and 2013. He also had one DSH admission in 2011 for depressive symptoms and suicidal
   ideation with a plan to stab himself. The SCR also referenced progress notes from 2013
   that stated, any thought of his parole date “triggers anxiety.” The inmate attempted
   suicide a second time in 2015 at a county jail, prior to entering CDCR for his recent term.
   He reportedly tried to suffocate himself by placing tissue into his throat.

   After returning to CDCR for his second term, the inmate was included in the MHSDS at
   the 3CMS level of care on March 22, 2016 “as a precaution” based on his mental health
   history. He received diagnoses of Mood Disorder, NOS and Antisocial Personality
   Disorder. The SCR referenced a July 6, 2016 progress note that indicated he did not
   sleep or eat for days during periods of stress and that his “family matters” were his
   greatest stressor. The note further suggested that the inmate had insufficient coping
   skills. According to the reviewer, he endorsed perceptual disturbances around this time
   which were suspected to be substance induced.


                                           48
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 49 of 127


   The inmate required more intensive mental health services throughout the last three
   months of his life. It appeared the loss of his son to adoption initially triggered the
   decline in functioning; as subsequently, his psychiatric symptoms worsened, his suicide
   risk elevated, he received two RVRs and he was evaluated for MHCB level of care on
   five occasions. However, he had only one MHCB admission on December 7, 2016 and
   one brief alternative housing placement on March 1, 2017. During his 11-day MHCB
   admission for threatening to kill himself by hanging in December 2016, he was treated
   for depression where he was prescribed sertraline and discharged to the EOP level of care
   for further treatment of mood symptoms and substance use problems. He admitted to
   recent heroin, cocaine and methamphetamine use during this admission. However his
   psychiatric medication was discontinued upon transfer to another facility a short time
   later, reportedly due to his expressed concerns about being unable to enter a drug
   treatment program at the time of his release several months later.

   The SCR noted a brief period of stability until February 28, 2017, when the inmate
   received an RVR for fighting. On March 1, 2017 he was placed in alternative housing
   after endorsing suicidal ideation; however, his MHCB referral was rescinded with a
   progress note that stated “no evidence of acute distress” and that his presentation “likely
   indicates secondary gain motives.” The SCR noted he endorsed thoughts of suicide at
   least once during the subsequent five-day follow-up but reported no intention of engaging
   in self-harm. Only one treatment plan was referenced in the SCR. The reviewer noted
   that on March 9, 2017 the clinician wrote the inmate was unwilling to engage in out-of-
   cell contacts or participate in the treatment planning process. Although the reviewer did
   not provide an opinion about the adequacy of this treatment plan, the description
   suggested it was insufficient, as it only targeted impulsivity and labile mood while
   ignoring suicidal thoughts and underlying stressors.

   The inmate arrived at his most recent facility on March 16, 2017. On March 17, 21 and
   22, 2017, he was evaluated for MHCB admission based on suicide concerns; however,
   none of these evaluations resulted in a referral for inpatient care. Although his EOP
   primary clinician suggested his acute suicide risk was high and that he required MHCB
   admission on March 17 and March 22, a second clinician with less knowledge of his case
   re-evaluated his risk as lower and cleared him to return to his cell just hours later. The
   SCR noted that the second clinician did not sufficiently justify the decisions in the
   clinical documentation or consult with the primary clinician on these dates.

   According to the SCR, the March 17, 2017 suicide risk evaluation included “a number of
   serious acute risk factors” including fear of retaliation for the February 28, 2017 fight,
   current suicidal ideation, anxiety related to parole, recent loss of his son through adoption
   and recent death of his grandmother. The primary clinician also noted on March 17,
   2017 that the inmate rated his suicidal ideation at a ten out of ten, that he could not stop
   the thoughts, was unable to identify protective factors, that his medication was not
   helping, and that he was going to kill himself. However, he was not admitted to the

                                            49
   Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 50 of 127


       MHCB on this date. On March 22, 2017 the primary clinician suspected substance
       intoxication, and wrote that he reported, “I did something that put me at risk. They are
       going to kill me. I am a piece of shit, I am not safe. If I go back to my cell I am going to
       jump off the tier or hang myself” and that he said he was “going to die anyway.” The
       primary clinician assessed his chronic suicide risk as moderate and his acute risk as high,
       and he was referred for another suicide risk evaluation instead of referral to the MHCB.
       The SCR indicated that the inmate spent five hours and 25 minutes in a shower stall with
       a custody suicide watch observer on this date, and that he cut himself with a metal drain
       cover while waiting for the second evaluator. Custody officers then sprayed him with
       chemical agents in an attempt to stop him from further self-harm. Despite these events
       and the primary clinician’s documentation suggesting the need for MHCB admission, the
       second clinician assessed his acute suicide risk as low without consulting with the
       primary clinician or reviewing her evaluation, and the inmate was released back to his
       cell. The SCR indicated that no individualized safety plan was developed on March 22,
       2017 and that there was no documentation to support a psychiatric technician’s report
       that he was medically cleared after inflicting self-harm on this date.

       The primary clinician informed the suicide case reviewer she was concerned the inmate
       was not admitted to the MHCB on March 22, 2017. However, the matter was not
       elevated, and the next and final primary clinician contact occurred at cell-front on March
       24, 2017 due to refusal. The primary clinician’s progress note, and a note from the dental
       department described the inmate as behaving “erratically” on this date, but there was no
       attempt to intervene including through enhanced monitoring, more frequent contacts, or
       ensuring a thorough evaluation out-of-cell. He was found hanging in his cell at 1407 on
       March 26, 2017.

 II.   Determination of Foreseeability

       The Suicide Case Review Committee did not indicate whether the inmate’s suicide was
       foreseeable. The Special Master’s expert determined this suicide was foreseeable based
       on available information. The inmate was due to parole four months after his death.
       However, within 30 days of his suicide he received two RVRs, exhibiting worsening
       symptoms without sufficient coping, was evaluated for MHCB placement on four
       occasions for statements suggesting suicidal intent and intense fear for his safety,
       engaged in self-injurious behavior while waiting for an evaluation on suicide watch, and
       exhibited “erratic” and impulsive behavior with signs of substance intoxication. It was
       clear he required a higher level of care and that his primary clinician recognized this;
       however, clinicians with less knowledge about his case, including one unlicensed
       clinician, conducted inadequate suicide risk assessments, and he was returned to his cell
       without appropriate interventions in lieu of inpatient care.

III.   Determination of Preventability


                                                50
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 51 of 127


      The Suicide Case Review Committee did not provide a determination regarding
      preventability in this case. The Special Master’s expert, however, determined this suicide
      was preventable based on available information. CDCR staff failed to collaborate and
      appropriately intervene to address the inmate’s high acute suicide risk and apparent
      psychiatric decompensation. On two occasions, the EOP primary clinician’s opinion
      regarding risk for suicide and need for inpatient care was seemingly disregarded by a
      second clinician with less knowledge of the inmate. The inmate was denied MHCB
      admission without the two clinicians resolving their disagreements and without sufficient
      documented rationales or enhanced treatment and monitoring in lieu of inpatient care.
      Further, the primary clinician informed the suicide case reviewer she was concerned the
      inmate was not admitted to the MHCB on March 22, 2017; however, this clinician did
      not elevate the matter to a supervisor or implement increased contacts or monitoring in
      lieu of inpatient care. The primary clinician also did not conduct a thorough out of cell
      evaluation during their next and final contact on March 24, 2017, despite recent events
      and suggesting he was behaving erratically on this date. The inmate was discovered
      hanging in his cell two days later on March 26, 2017.

      It is also worth noting that; although the suicide case reviewer’s comment was not well
      explained, page 18 of the report stated problems identified during the review “were
      considered contributory to the death.”

IV.   Critique of Suicide Case Review Report

      The SCR provided a summary of relevant social, criminal, incarceration, substance use,
      and mental health history. The SCR was also thorough in its critique of suicide risk
      evaluations and clinical documentation during crisis encounters. However, the SCR did
      not provide an adequate review of the inmate’s mental health care over time. The SCR
      did not include a critique of treatment plans, medication management, routine treatment
      encounter interventions, treatment compliance issues, higher level of care considerations
      and non-referral rationales. As such, there was no indication whether the underlying
      precipitants to the inmate’s suicide were sufficiently recognized and addressed by
      treatment teams at his various institutions or whether intermediate care should have been
      considered or initiated prior to his suicide.

      The inmate was evaluated for MHCB placement without admission on four occasions
      during the month of his death; however, the SCR did not consistently assess the quality of
      or indicate whether safety plans were completed at each encounter despite the denial of
      inpatient care. The SCR mentioned custody staff sprayed the inmate with a chemical
      agent after he cut himself with the shower drain cover while on suicide watch on March
      22, 2017; however, there was no critique or further information about this event in the
      report. Additionally, the SCR wrote both that the inmate was found hanging from a
      bedsheet to an air vent and that nursing indicated he was found on the ground near the


                                              51
 Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 52 of 127


     toilet with a noose tied to the upper bunk of his bed, but never commented on the
     discrepancy in their report.

     The format of the SCR’s QIPs was difficult to follow, and in the “problem” summary
     table on page 18, under the seven identified nursing department concerns, the SCR
     indicated, “The concerns are listed above and were considered contributory to the death.”
     However, the SCR did not discuss this opinion elsewhere and it was unclear why this
     statement was only listed in the nursing section, considering serious problems were also
     identified for mental health.

V.   Analysis of Quality Improvement Plan Process

     This case resulted in 10 identified problems, with six for nursing, one for custody, two for
     mental health, and one combined QIP for custody and mental health.

     Custody staff received a QIP for failing to respond with the entire cut-down tool kit, and
     the SCR required the Warden to conduct an inquiry and determine required actions or
     training for staff. The Warden submitted a memo and proof of training indicating the
     identified staff members were retrained regarding policy requirements related to this
     item.

     Two institutions received mental health specific QIPs for suicide risk evaluation
     inadequacies, one of which focused on discrepancies between the two clinicians on
     March 22, 2017. The reviewer recommended the Chief of Mental Health or designee to
     decide what actions needed to be taken regarding the suicide risk evaluation problems
     identified on March 22, 2017. The SCR also recommended training for all staff
     regarding consultation between the primary clinicians and MHCB triage team. A portion
     of this item was appropriately addressed with training on a local policy change that
     required the MHCB triage clinician to consult with the primary clinician, review records
     and communicate with a mental health supervisor. The institution also noted that
     quarterly suicide risk evaluation and safety planning training would commence in June
     2017. However, the identified MHCB triage clinician’s negligence on March 22, 2017
     was not sufficiently addressed by the institution and required further intervention.

     The Warden and CEO were required to review the local operating procedure related to
     use of holding cells with identified staff and to review the length of time it took for the
     inmate to be assessed by mental health on March 22, 2017. The Warden submitted a
     memo with proof of training on related policy for involved custody staff; however, there
     was no indication this item was resolved by the CEO and mental health department.
     Further, the SCR suggested the inmate was also evaluated by two different clinicians over
     the course of five or more hours on March 17, 2017; however, the reviewer did not
     recommend a timeline review for this date or training of involved staff.


                                             52
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 53 of 127


         Lastly, the SCR did not provide QIPs for nursing deficiencies, but noted they would be
         addressed by the CCHCS Death Review Committee. Documentation related to the
         nursing QIPs was not available for review.
Case N
 I.      Summary of Case

         This inmate was a 24-year-old single, Latino male who was discovered hanging from a
         vent in his solely occupied ASU cell at approximately 0707 hours on August 4, 2017. He
         was serving a first prison term of life with parole for involvement in the murder of a rival
         gang member when he was 17. The inmate was receiving mental health services at the
         EOP level of care at the time of his death.

         The inmate was born and raised in Los Angeles, California. He was the second oldest of
         five siblings, and his parents remained married until he was in his twenties. The inmate
         denied a history of abuse and neglect; although, he endorsed significant shame and guilt
         related to “molesting” his sister. He dropped out of school in junior high as a result of
         fights and gang involvement; however, he received his GED in 2010. The inmate began
         abusing methamphetamine daily at age 12 or 13 and heroin at age 19. He reportedly
         abused “any drugs that were available” to cope with his incarceration, and he continued
         to struggle with substance abuse issues until his death.

         The inmate never married or fathered children. He routinely reported confusion and
         safety concerns related to his sexual orientation. He appeared to have a positive
         relationship with his most recent cellmate, was writing letters to a female who apparently
         expressed interest in continuing their relationship, and he remained in communication
         with his parents until his death; although, he reportedly felt responsible for his parents’
         divorce, and his cellmate believed he blamed himself for his sister’s recent miscarriage.

         The inmate had no prior arrests or convictions. He was 17-years-old when he and his
         codefendants shot and killed a rival gang member, a crime for which he was sentenced to
         life with parole for first degree murder and intentional discharge of a firearm causing
         great bodily injury/death. He entered CDCR in November 2012.

         The SCR indicated he was initially gang involved in CDCR until April 2013, when he
         requested protective custody due to reported concerns that other inmates commented he
         was “homosexual and would be assaulted.” He subsequently received SNY designation
         on May 16, 2013. The SCR reported conflicting information about the inmate’s
         disciplinary history. In the narrative, the SCR noted that he received six disciplinary
         chronos and four RVRs, yet in a table of disciplinary actions, six incidents were listed
         next to the heading “CDCR RVRs.” The six incidents were related to possession of
         contraband and controlled substances, disobeying, violation of standards and failure to
         return a library book; however, there were no RVRs received after 2015. At the time of

                                                  53
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 54 of 127


   his death, he was in ASU for reported safety concerns and classified Level V maximum
   custody.

   The inmate first accessed mental health services at age 12 or 13 for symptoms of
   depression. He did not access mental health services in CDCR until August 26, 2015
   when he was admitted to the MHCB for suicidal ideation, anxiety, paranoia, depression
   and recent methamphetamine use. At that time, he was noted to be “despondent over his
   sentence” and ashamed about his SNY status and a sexual incident that was known by
   other inmates. He was provided with a diagnosis of Adjustment Disorder with mixed
   anxiety and depressed mood during this MHCB admission, and he was removed from the
   MHSDS upon discharge.

   His next contact with CDCR mental health staff occurred at the time of his second
   MHCB admission for danger to self on October 3, 2015. He submitted a health service
   request form on this date stating he was gay, ashamed, and felt like he wanted to “end it
   all.” He also stated to a nurse that “suicide may be a better alternative than being in
   prison” and reportedly admitted to crafting a noose to hang himself. During the course of
   his October 2015 MHCB admission he presented with paranoia, auditory hallucinations,
   hopelessness, anxiety and fears that other inmates wanted to kill him. On October 8,
   2015, he was placed in restraints after reportedly banging his head in response to auditory
   hallucinations, and a t-shirt was found hanging from the vent in his cell. The MHCB
   psychiatrist initiated anti-anxiety and antipsychotic medication, documented a possible
   diagnosis of “malingering,” and recommended a referral for neurological testing. The
   inmate was discharged to the EOP level of care after approximately 20 days in the
   MHCB. His discharge diagnoses were Adjustment Disorder, Methamphetamine-Induced
   Psychosis, Polysubstance Dependence and Antisocial Personality Disorder. The SCR,
   however, did not comment on the MHCB treatment team’s higher level of care
   considerations or non-referral rationales despite the extended length of stay and apparent
   difficulties managing him in the MHCB. It was also silent on the completion of
   neurological testing following the referral.

   The inmate had a third MHCB admission less than three weeks after his October 23, 2015
   discharge. On November 10, 2015 he was referred to the MHCB after reporting a
   hanging attempt and endorsing suicidal ideation with a plan to end his life. Notes from
   this admission indicated he endorsed purposelessness as a result of his life sentence and
   believed he would likely commit suicide rather than serve out his sentence. Although
   this was his third MHCB admission in a three month period, he was not referred to a
   higher level of care, and the SCR did not comment on the adequacy of the MHCB
   treatment team’s higher level of care non-referral rationale. The inmate reportedly
   improved significantly with medication and out of cell programming, and he was
   discharged to the EOP level of care on November 18, 2015 with diagnoses of Adjustment
   Disorder, Substance-Induced Mood Disorder and Antisocial Personality Disorder.


                                           54
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 55 of 127


   He continued to exhibit mood instability, suicidal ideation, anxiety, depression and
   paranoia throughout 2015 and 2016. Treatment and medication adherence were also
   problematic during his time period. His antidepressant medication was discontinued due
   to complaints about sedation in January 2016, and no other antidepressant medications
   were prescribed after this date. Antipsychotic medication (haloperidol) was discontinued
   in February 2016 as auditory hallucinations were “thought to be related to drug use.”

   In January 2017, the inmate was treated for an infected laceration to his arm. He
   informed nursing on January 30, 2017 that he cut his arm the previous week while using
   drugs. The SCR noted that, although he met with his primary clinician on this date, a
   suicide risk evaluation and safety plan were not completed. In February 2017, his anti-
   anxiety (hydroxyzine) and antipsychotic (haloperidol) medications were restarted;
   however, the inmate was nonadherent, and the haloperidol was discontinued again on
   April 2, 2017.

   The inmate’s most recent suicide risk evaluation was completed on May 3, 2017, when
   he endorsed suicidal ideation “within the past week and past three months.” He also
   reported hopelessness and stated that he needed to be more open with his clinician. The
   SCR noted his chronic and acute suicide risk were assessed as moderate on this date;
   however, the clinician failed to complete an individualized suicide prevention safety plan.
   The SCR also noted that, although he endorsed passive suicidal ideation on May 8, 2017,
   the primary clinician still did not develop a plan to monitor his suicidal ideation. The
   inmate subsequently refused his next primary clinician contact on May 16, 2017.

   He transferred to another facility on May 22, 2017. The SCR noted that mental health
   staff did not complete a suicide risk evaluation in accordance with MHSDS Program
   Guide after his arrival. The clinician attributed his history of suicidal ideation and
   behaviors to “an attempt to manipulate his environment and fulfill certain needs/desires;”
   however, this statement was not justified in the documentation, and the clinician did not
   consider that the inmate chose not to inform staff of the self-inflicted laceration to his
   arm until after it became infected on January 30, 2017.

   The SCR noted that in early June 2017, the inmate requested antidepressant medication;
   however, only buspirone and hydroxyzine were prescribed for anxiety on June 16, 2017.
   Throughout June and July 2017, his treatment participation was described as sporadic.
   However, the SCR did not indicate whether his EOP treatment team appropriately
   considered a higher level of care. On July 11, 2017 he reported guilt related to his victim
   and family, adding that he felt like a “piece of shit.” He informed his clinician on July 25,
   2017 that he was nonadherent with medication; additionally, he reported that he was
   “chasing drugs,” but could not find any, that he would “honestly” use right now and that
   he thought about killing himself but did not want to do that to his family. The primary
   clinician did not complete a suicide risk evaluation and safety plan or enhance his care
   and monitoring in any way on this date. Approximately nine days later, during his EOP

                                            55
   Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 56 of 127


       IDTT on August 3, 2017, the inmate was tearful and stated, “It doesn’t really matter
       [3CMS or EOP] …I don’t think any of you care…even if I told you [everything] you
       wouldn’t really care…I think with the things I’ve done I don’t deserve to live.” The SCR
       noted that the treatment team did not intervene or complete a suicide risk evaluation and
       safety plan in response to these statements. Later that day, the inmate requested
       placement in administrative segregation for safety concerns, and he was placed in a non-
       retrofitted ASU cell where he covered his window and hung himself with a braided sheet.
       According to the SCR, he was discovered the following morning at 0707 hours “cold to
       the touch” with a “rigid jaw and fingers” and with “purple/blue fingertips.”

 II.   Determination of Foreseeability

       Although the Suicide Case Review Committee did not indicate whether the inmate’s
       suicide was foreseeable, the Special Master’s expert determined that this suicide was
       foreseeable based on available information. The SCR noted that the inmate had
       “contemplated suicide as a viable option” since 2015. He also made statements
       suggesting he would likely take his own life to avoid serving a life sentence in prison. He
       often talked about suicide and attributed his chronic suicidal ideation to his life sentence,
       feelings of guilt and shame related to his sexual identity and criminal acts, hopelessness,
       loneliness, and at times, concerns for his safety. His substance abuse also appeared to be
       a contributing factor to his psychiatric symptoms, and his suicidal behaviors often
       occurred in the context of methamphetamine use. The SCR noted that the primary
       clinician did not sufficiently monitor his suicide potential as indicated after May 3, 2017,
       and he subsequently transferred to another facility on May 22, 2017. Staff at the
       receiving institution attributed his history of suicidal ideation and behaviors to
       “manipulation” and were not aware of his current suicide risk, as they never attempted an
       assessment of suicide risk despite MHSDS Program Guide requirements and clinical
       indications. The SCR specifically noted that the receiving institution staff failed to
       complete suicide risk evaluations and safety plans following his arrival and in response to
       suicidal statements on July 25, 2017 and one day prior to the suicide discovery on August
       3, 2017. As such, the treatment team did not appear to have an accurate estimation of his
       suicide risk or a sufficient plan to minimize his suicide risk around the time of his death.

III.   Determination of Preventability

       The Suicide Case Review Committee did not indicate whether the inmate’s suicide was
       preventable; however, the Special Master’s expert determined the suicide was
       preventable based on available information. An EOP clinician did not complete a suicide
       risk evaluation or develop a safety plan after learning the inmate cut his arm with a razor
       blade in an attempt to take his life in January 2017. On May 3, 2017 the inmate endorsed
       anxiety, suicidal ideation, feelings of hopelessness and substance abuse over a three-
       month period; however, the clinician did not appropriately intervene, consider enhanced
       monitoring or develop a suicide prevention safety plan. The SCR noted staff at a

                                                56
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 57 of 127


      receiving institution violated MHSDS Program Guide requirements by failing to
      administer a suicide risk evaluation following his arrival to their institution on May 22,
      2017. This departure was especially concerning given the inmate’s suicidal statements
      prior to arrival, his history of suicidal statement and behaviors, the lack of safety planning
      prior to his arrival and his recorded suicide attempt in January 2017. The EOP treatment
      team failed to complete suicide risk evaluations and safety plans on two occasions in
      response to suicidal statements during clinical encounters. For example, on July 25, 2017
      he informed his EOP clinician he thought about killing himself and on August 3, 2017; he
      was described as tearful during IDTT and stated, “It doesn’t really matter [3CMS or
      EOP] …I don’t think any of you care…even if I told you [everything], you wouldn’t
      care...I think with the things I’ve done I don’t deserve to live.”

      There were also two custody policy violations referenced in the SCR that suggested
      preventability. On August 3, 2017 the inmate informed custody staff he had safety
      concerns and requested placement in ASU; however, he was placed in a non-retrofitted
      ASU cell where he hung himself from a vent with a braided sheet while his window was
      covered. According to the SCR, there was a vacant retrofitted safety cell at the time of
      his placement. The SCR also questioned the thoroughness of custody staff’s security and
      welfare checks during first and second watch, as the inmate was “cold to the touch, had a
      rigid jaw and fingers, and purple/blue finger tips” upon discovery. The SCR further
      noted that; although the Round Tracker Summary confirmed checks were completed in
      ASU, “…it appears the making of a visual/physical observation of a living, breathing
      inmate, free from obvious injury as required did not occur appropriately during either
      Watch.”

IV.   Critique of Suicide Case Review Report

      The SCR provided an inadequate summary of this case. Relevant social, criminal,
      incarceration, substance use and mental health history were included, as was a reasonable
      assessment of the precipitants to this suicide and recommendations that directly
      corresponded to the content and findings within the report. However, treatment plans,
      medications and higher level of care non-referral rationales were not sufficiently
      critiqued. The suicide case reviewer also did not indicate whether the various disciplines
      involved in his EOP care adequately addressed substance abuse issues, treatment
      nonadherence, sexual identity issues, diagnostic uncertainties, psychiatric symptoms,
      functional deficits, and feelings of guilt, shame and hopelessness. Although the SCR
      referenced interventions in progress notes on dates where the inmate endorsed suicidal
      thinking, it did not indicate whether progress notes included appropriate and ongoing
      treatment interventions to address suicide risk and other clinical needs. Further, the SCR
      noted the decedent’s recent cellmate believed he had “communication issues with his
      primary clinician” and that his mother reported that the facility was moving him to
      “gangville,” “taking him out of EOP,” and using him as a “test subject” to see how he
      would handle a “regular environment in level II”; however, there was no follow up to

                                               57
 Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 58 of 127


     these reports and they were not discussed elsewhere in the report. This was especially
     concerning as the inmate’s mother appeared to attribute his suicide, in part, to receiving
     this news. Finally, while the SCR adequately focused on clinicians’ failures to
     administer suicide risk evaluations and safety plans when required or indicated, it did not
     offer a sufficient critique of the quality or accuracy of completed suicide risk evaluations.

V.   Analysis of Quality Improvement Plan Process

     This case resulted in a total of four required QIPs. The two QIPs for mental health were
     related to suicide risk evaluation concerns. At one facility, staff failed to complete a
     suicide risk evaluation and safety plan upon learning the inmate lacerated his arms from a
     suicide attempt on January 30, 2017 and failed to complete an individualized suicide
     prevention safety plan when he endorsed suicidal ideation on May 3, 2017. The QIP for
     these problems required suicide risk evaluation retraining and an audit of ten suicide risk
     evaluations for identified staff. The Special Master’s expert determined this QIP was
     adequate and appropriately resolved through suicide risk evaluation mentoring and
     auditing, training and staff counseling.

     A QIP was required for a second facility’s failure to complete suicide risk evaluations
     after the inmate’s arrival, in response to suicidal statements during a July 25, 2017
     individual contact, and in response to suicidal statements during IDTT on August 3,
     2017. This QIP required “training to mental health staff about the importance of
     considering clinical needs of the patient when assessing suicide risk” and determining “if
     any additional education or training is needed.” However, the Special Master’s expert
     determined the reviewer’s recommended QIP was too vague and should have included, at
     a minimum, a discussion regarding identification of risk and appropriate interventions in
     this particular case, as well as more in depth training on suicide prevention, safety
     planning and Program Guide requirements. Fortunately, mental health staff addressed
     the QIP with appropriate training during their monthly suicide prevention meeting.
     However, the facility’s memo stated the case was reviewed with “the involved clinician,”
     while failing to indicate whether other members of the August 3, 2017 IDTT participated
     in training or received counseling.

     The QIPs for custody addressed the inmate’s placement in a non-retrofitted intake cell
     despite the availability of a retrofitted cell at the time he entered ASU, and their failure to
     visually observe and assess the inmate’s safety during ASU rounding. The two QIPs
     required the Warden to address the apparent policy and procedure violations by
     submitting a memorandum indicating completion of the 989 process and a description of
     actions taken to address both matters. While the Warden submitted a memo indicating
     the case was referred to OIA for further investigation to address the two QIPs for custody
     staff, OIA’s response was not available at the time of this review.




                                               58
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 59 of 127


Case O
 I.      Summary of Case

         This inmate was a 43-year-old Vietnamese male who was discovered hanging from the
         metal cover of a smoke detector in his solely occupied MHCB cell on December 5, 2017.
         The SCR indicated he cut his MHCB safety mattress with a state issued razor and used
         the mattress material to craft a ligature. He was transported to a community hospital
         where he remained on life support equipment until brain inactivity was confirmed, and he
         was pronounced dead on December 11, 2017. His level of care was MHCB at the time of
         suicide.

         According to the SCR, the inmate immigrated to the United States at age 14. He was
         raised by his mother, as his father reportedly died by suicide in Vietnam. The decedent
         reportedly began abusing illicit substances around age 16, including cocaine,
         methamphetamine and alcohol. He left school in the eleventh grade but completed his
         GED while incarcerated in 2010. Although he never married, he reportedly had one
         biological son with whom he had no contact. The SCR indicated no visitors since June
         2009 and no recent phone records. The inmate believed he was a burden to his family,
         and he ceased communication with them a few years prior to his death.

         His criminal history was significant for juvenile arrests, gang involvement, theft,
         unauthorized use of a motor vehicle, attempting to elude a police officer and the instant
         offense of second-degree murder. He also had an active ICE detainer. He entered CDCR
         in February 2000 to serve a life sentence for second degree murder. The SCR indicated
         he shot another male in the chest with a handgun following an argument and fistfight
         outside a bar. His minimum eligible parole date was in January 2037.

         The inmate received multiple RVRs and had several administrative segregation
         placements during his incarceration, most were related to violent behaviors, safety
         concerns and substance use. He dropped out of his gang and was designated SNY in
         2012; however, he continuously voiced safety concerns related to his race, prior gang
         involvement and drug debts since December 2016. On November 26, 2017, he received
         an RVR for fighting; however, the suicide reviewer was informed he was physically
         attacked by a “known drug dealer” on this date. The SCR noted that the inmate was
         interviewed regarding his safety concerns, that he provided vague and non-specific
         information, and that he only referred to individuals of concern by their gang monikers.

         Although the inmate had not received mental health treatment prior to his most recent
         incarceration, he informed MHSDS clinicians he experienced anxiety and depression
         since age 14, and that he had one interrupted suicide attempt which involved holding a
         gun to his head in 1987. The SCR indicated he self-referred for mental health services to
         address depressive symptoms and sleep difficulties in 2012; however, clinicians


                                                59
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 60 of 127


   determined he did not require MHSDS inclusion at that time. The inmate did not access
   mental health services again until his MHCB referral on December 12, 2016.

   The inmate had four MHCB admissions and one ICF placement for danger to self within
   a year of his suicide. He was initially admitted to the MHCB in December 2016, when
   he endorsed auditory hallucinations, a plan to harm himself, “intense” depression and
   anxiety, methamphetamine use, drug debts and safety concerns. Psychotropic medication
   was initiated during this admission, and he was subsequently discharged to the 3CMS
   level of care on January 6, 2017. He returned to the MHCB three days later for suicidal
   ideation and auditory hallucinations, with voices commanding him to hang himself. He
   also informed MHCB staff that he felt disconnected from family, had abused
   methamphetamine over the course of four months and was concerned about drug debts.
   His level of care was increased to EOP at the time of his January 17, 2017 discharge.

   He received EOP treatment for depression, command auditory hallucinations and anxiety
   in the ASU. The SCR indicated his symptoms remained mostly stable with psychiatric
   medication until May 2017; although, he continued to endorse suicidal ideation without
   plan or intent during this period. The suicide case reviewer noted ASU EOP progress
   notes did not consistently provide information related to current mental status, treatment
   progress, plans or interventions. On May 11, 2017 the inmate was informed in ICC that
   he would transfer to a Level IV prison, and he subsequently “destabilized.”

   On May 18, 2017 he was admitted to the MHCB after reporting plans to end his life. He
   reported enemy concerns related to drug debts as his primary stressor during this
   admission. The inmate was discharged from the MHCB to the ASU EOP with a referral
   to ICF on May 30, 2017. The ICF referral noted that the inmate experienced
   hopelessness, despair and anxiety regarding his life sentence, and that his coping skills
   were limited to substance use. The referral also indicated his minimization of psychiatric
   symptoms resulted in obstacles to diagnostic accuracy and treatment planning. While
   awaiting ICF transfer, the inmate stated that he would rather take his own life than be
   killed by other inmates for drug debts.

   The inmate remained in ICF care for five months until his discharge to the EOP level of
   care on November 16, 2017. During the course of his PIP-ICF admission; despite
   documented medication adherence, he continued to endorse auditory hallucinations and
   depressive symptoms, and he was observed intoxicated twice in a three-month period,
   refused substance abuse treatment, received two RVRs and frequently declined treatment
   group attendance. ICF clinicians noted he exhibited increased psychotic symptoms
   during intoxication, minimized his substance abuse issues, had poor insight into his
   mental illness, and that television was his only coping skill after five months in the PIP.
   In contrast, the ICF discharge documentation indicated that he somehow met “maximum
   benefit” from the program and had not shown outward signs or symptoms of psychosis or
   a mood disorder.

                                           60
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 61 of 127




   According to the SCR, the inmate was assaulted by a known “drug dealer” and received a
   RVR for fighting on November 26, 2017. On November 28, 2017 he superficially
   lacerated his forearm resulting in “trickles of blood”, and a psychiatrist subsequently
   evaluated and cleared him for transfer to his final facility without a suicide risk
   assessment or safety plan. The evaluating psychiatrist described the inmate as depressed
   and anxious related to his transfer and safety concerns, and that he denied trying to end
   his life during the self-harm incident. The SCR indicated the receiving institution was
   notified of the self-harm incident via clinician-to-clinician contact and Receiving and
   Release (R&R) sergeant notification.

   On November 28, 2017, the inmate arrived at his final institution. The SCR indicated a
   data entry error resulted in accidental and abrupt discontinuation of antipsychotic and
   antidepressant medications during transfer, and the inmate remained without medication
   for eight days. On December 3, 2017 he was admitted to the MHCB after cutting himself
   for the second time in five days. MHCB clinicians documented medication adherence
   during this admission; although he did not have medication orders. At the time of
   admission the inmate reported suicidal ideation and safety concerns, and stated,
   “Wherever I go they want to get me. It happened here already. I’m tired of running
   away.” On December 4, 2017, less than 24 hours after MHCB admission, one-to-one
   suicide observation was reduced to 30-minute checks without a sufficient documented
   rationale. Later this date, a psychologist observed the inmate “braiding a towel” in his
   MHCB cell, and one-to-one suicide observation was reordered at 1716. The psychologist
   did not write a progress note to explain the change in observation or document the towel
   incident until the following day, and one-to-one suicide observation was discontinued the
   next morning without a sufficient documented rationale. The inmate subsequently
   attended IDTT on this date and claimed he was braiding the towel “to have something to
   do”; however, his level of safety observation was not increased, and he was discovered
   hanging in his MHCB cell later that evening at 2340.

   The SCR indicated the inmate used a state issued razor to cut material from his safety
   mattress to create a ligature and that MHCB staff reported finding a towel and
   unauthorized reading material and clothing in his MHCB cell during the admission.

   The inmate was treated with antipsychotic and antidepressant medications during his
   incarceration; however, only mirtazapine was ordered for depression at the time of his
   suicide. His psychiatric diagnoses varied throughout his healthcare records between
   December 2016 and December 2017. While the SCR indicated he was consistently
   provided with a diagnosis of Major Depressive Disorder, recurrent with psychotic
   features; during his five-month ICF admission, his most recent MHCB treatment team
   provided a less concerning and more situational diagnosis of Adjustment Disorder with
   mixed anxiety and depressed mood just two weeks after his ICF discharge.


                                           61
 Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 62 of 127


      The SCR highlighted several suicide risk evaluation issues that occurred three weeks
      prior to the inmate’s suicide. The November 27, 2017 suicide risk evaluation omitted
      numerous acute risk factors that resulted in a “largely underestimated” rating of low risk.
      A psychiatrist failed to complete a suicide risk evaluation and safety plan on November
      28, 2017 after the inmate lacerated his forearm. The most recent institution’s safety plans
      were described as “underdeveloped”, and their suicide risk evaluations failed to include
      information relevant to his recent hospitalization and self-harm behavior, which resulted
      in underestimation of suicide risk. Further, the most recent suicide risk evaluation
      completed on the date of his MHCB admission included serious inaccuracies regarding
      protective factors and failed to integrate recent self-harm and fighting behaviors in the
      justification of risk and safety plan.

II.   Determination of Foreseeability

      The suicide case review committee did not provide a determination regarding
      foreseeability. The Special Master’s expert’s opinion is that this suicide was foreseeable.
      The inmate was released from intermediate care two weeks prior to his suicide without
      resolving the underlying reasons for his referral. Although the ICF treatment team
      claimed he achieved “maximum benefit,” clinical notes did not support this claim. The
      intermediate care referral noted concerns about diagnostic accuracy, treatment planning,
      coping skills, substance use and symptoms of depression and psychosis. The referral also
      referenced the inmate’s statement that he would rather take his own life than be killed for
      his drug debts. However, ICF documentation suggested he had not demonstrated
      progress, that his only coping skill was watching television, and that there continued to be
      a lack of clarity regarding his diagnosis.

      On November 28, 2017, approximately two weeks after ICF discharge, the inmate
      lacerated his forearm and was cleared for transfer to another facility without completion
      of a suicide risk evaluation or safety plan. His antipsychotic and antidepressant
      medications were not continued or re-ordered upon arrival at the receiving facility, and
      on December 3, 2017, he was readmitted to the MHCB after cutting himself again. Still,
      his psychiatric medications were not ordered, although MHCB clinicians documented
      medication adherence during the admission. After one-to-one suicide watch observation
      was discontinued less than 24 hours after admission, he was observed crafting a noose
      out of a towel in his MHCB cell. Although one-to-one suicide observation was
      reordered, it was discontinued the following morning without a sufficient documented
      rationale. He subsequently participated in IDTT and stated that he was braiding a towel
      in his MHCB cell for something to do; however, his level of observation was not
      increased.

      The SCR noted the final institution failed to incorporate recent ICF records and recent
      self-harm behaviors in their suicide risk evaluations, and that they underestimated his risk
      while inaccurately overstating his protective factors. Further, the inmate repeatedly

                                              62
   Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 63 of 127


       endorsed suicidal ideation and serious safety concerns since May 2017, and he informed
       staff he would rather take his own life than allow other inmates to kill him over gang
       debts.

III.   Determination of Preventability

       The Suicide Case Review Committee did not provide a determination regarding
       preventability; however, the Special Master’s expert’s opinion is that his death was
       preventable based on the following:
       The ICF discharged the inmate to the EOP level of care less than three weeks prior to his
       suicide without sufficiently addressing the reasons for his higher level of care referral.
       He did not exhibit significant improvements during the admission, and his only known
       coping skills at discharge were watching television and substance use.
       The inmate lacerated his forearm and cut his foot within two days of his MHCB
       admission; however, his one-to-one suicide observation was discontinued in less than 24
       hours without sufficient documentation. A short time later on December 4, 2017, the
       inmate was observed “braiding a towel” in his MHCB cell; although towels were not
       permitted as allowable items for obvious reasons. One-to-one suicide observation was
       reordered; however, the clinician did not document the towel incident or their rationale
       for increased observation until the following day. His one-to-one suicide watch
       observation was discontinued the morning after the towel incident, and he was discovered
       in his cell hanging later that evening. The inmate also had a state issued razor in his
       possession that he used to cut material from his mattress to craft a noose.
       A data entry error resulted in the inmate no longer receiving his antipsychotic and
       antidepressant medication for eight days prior to his suicide, and this error was not
       resolved by MHCB psychiatry until the date of his suicide on December 5, 2017.
       MHCB documentation was misleading regarding his medication adherence and risk for
       suicide. The SCR indicated suicide risk evaluations were incomplete, provided an
       underestimation of suicide risk and overstated protective factors. The SCR also noted
       orders related to suicide observation were unclear, and that this may have contributed to
       confusion regarding allowable items and suicide observation needs.


IV.    Critique of Suicide Case Review Report

       The SCR provided a thorough summary of this case, including relevant historical
       information, current incarceration course, suicide risk related information and recent
       relevant information from various disciplines involved in the inmate’s care. The SCR
       also offered a reasonable assessment of the precipitants to his suicide and
       recommendations that followed the content and findings of the report.



                                                63
 Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 64 of 127


     The SCR’s suicide risk evaluation concerns at four different institutions included
     inaccurate identification of acute risk based on current situation, poor integration and
     discussion of individualized risk factors used in determining acute and chronic risk,
     difficulties constructing individualized safety plans, poor conceptualizations, failures to
     explain or justify changes in risk ratings, inaccurate and omitted risk information and
     inaccurate and misleading protective factors.

     Although the SCR sufficiently critiqued care provided to the inmate in the prison
     facilities, there were several concerns discovered during his recent ICF admission that
     were not addressed in the reviewer’s critique or recommended QIPs.

V.   Analysis of Quality Improvement Plan Process

     This case resulted in 12 required QIPs, with eight items for mental health, one for
     custody, one for nursing and two for mental health headquarters. The suicide case
     reviewers recommended QIPs were appropriate and directly linked to problems identified
     in the report. The SCR included four recommended QIPs to address suicide risk
     evaluation inadequacies at four CDCR institutions. Each identified institution provided a
     memorandum and proof of training in response to their assigned QIP. The QIP stemming
     from the psychiatrist’s failure to follow Program Guide requirements and appropriately
     intervene after the inmate engaged in self harm prior to transfer was addressed through
     suicide risk evaluation training that reportedly was not previously required for staff at the
     institution.

     QIPs also addressed poor documentation quality and errors, electronic health record
     medication orders for interfacility and intrafacility transfers, the inmate’s possession of a
     razor blade in his MHCB cell and the serious suicide watch documentation errors prior to
     his suicide.

     The various institutions’ QIP responses and efforts were generally appropriate, and proof
     of practice for training and counseling was provided where indicated. However, it was
     concerning that the response for QIP 2 indicated a provider received a nine percent
     passing rate on suicide risk evaluation mentoring and was allowed to continue
     administering suicide risk evaluations without direct supervision. Additionally, QIP
     items 2 and 6 were unresolved based on the corresponding memorandum indicating the
     need for follow up audits after provided training.

     The Special Master’s expert determined additional QIPs were indicated to address other
     concerns referenced in the SCR. First, the ICF discharged the inmate, indicating that he
     achieved “maximum benefit” from treatment despite minimal to no progress toward
     referral objectives. Second, the inmate’s most recent treatment team in the MHCB
     provided a diagnosis of Adjustment Disorder; despite his presentation and healthcare
     records suggesting a more significant diagnosis. Third, although the suicide case

                                              64
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 65 of 127


         reviewer recommended a QIP to address the matter of the inmate’s medications not
         following him to the receiving facility, it did not address the receiving facilities failure to
         review the record and to order medications at the time of MHCB admission on December
         3, 2017. Lastly, while the SCR focused on the documentation issues in the MHCB that
         led to serious errors and inadequate suicide prevention practices, it did not address the
         lack of verbal communication and collaboration among MHCB staff within and across
         disciplines. For example, the errors may have been avoided had the case been discussed
         during morning meetings and/or shift change meetings. Lastly, although the SCR
         addressed the inmate’s possession of a razor in his cell, it should have also incorporated
         the issue of the inmate being in possession of a towel that he used to braid a noose in his
         MHCB cell.
Case P
   1. Summary of Case

         This inmate was a 21-year-old African American male, who was found hanging by
         correctional officers in his single cell on a general population yard on March 19, 2017.
         At the time of his death, he was receiving mental health services at the 3CMS level of
         care.

         The inmate was born at California Central Women’s Facility on August 11, 1995. His
         developmental history was unstable and chaotic. His parents had a history of criminality
         and drug abuse. His mother reportedly had a mental health history, with a diagnosis of
         Schizophrenia. His father was deceased. He reported using cannabis at nine years of age
         and cocaine at 11 years of age. Additionally, he was sexually abused and attempted
         suicide at 11 years of age. At 13, he became a ward of the state and was placed in a
         group home. He did not graduate from high school. When he was arrested, he was in a
         two-year relationship with a girlfriend who was pregnant. He married her while in prison
         on January 7, 2017, six weeks prior to committing suicide. He was unemployed when
         arrested. He reportedly had a history of temporary work, manual labor and janitorial
         jobs.

         The inmate had an extensive juvenile record involving multiple arrests for battery,
         commercial burglary and lewd acts on a child. At 19 years of age, in November 2015, he
         entered CDCR. His commitment offense was second-degree robbery with the use of a
         firearm. He was also convicted of possession of a concealed firearm, carrying an
         unregistered loaded firearm, possession of a large capacity magazine and possession of a
         controlled substance. Before sentencing, he expressed sorrow for the victims and
         requested a probated sentence to allow him to take care of his girlfriend and daughter.
         Despite his plea, he was sentenced to seven years and eight months, with an early parole
         release date of December 9, 2021.




                                                   65
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 66 of 127


   He was incarcerated in CDCR for a total of 16 months. The first seven months were
   spent at the RC, and the remaining nine months at a mainline facility. He was housed in
   general population, with a Level III custody classification. He received one RVR for
   fighting in 2015, and another RVR for possession of a cellular phone in June 2016. In
   August 2016, he received a RVR for excessive kissing and not paying attention to child
   during a visit with his girlfriend. The “excessive kissing” RVR was heard in September
   2016 and reduced to a counseling chrono. He received another counseling chrono for
   being disrespectful in October 2016. He was never placed in segregation or a restricted
   housing unit. In his legal file, he received two 128-B General Chronos when he became
   impatient with his correctional counselor who was completing required paperwork to
   allow him to marry his girlfriend. This chrono highlighted a sense of urgency regarding
   the completion of the required paperwork and to marry his girlfriend. They were married
   on January 17, 2017. She had an important role in his life, as demonstrated by daily
   phone calls and weekly visits. Approximately two months after his wedding, he
   committed suicide.

   Prior to incarceration, the inmate exhibited several mental health symptoms related to an
   unstable and traumatic developmental history, which involved sexual abuse, drug abuse
   and attempted suicide. As a juvenile, he received counseling related to the sexual abuse
   and was diagnosed with an anxiety disorder while living in the group home. He was also
   prescribed psychotropic medication for aggression and distractibility/inattention. His
   probation officer reported he had participated in a 16-week treatment program offered by
   Youth and Family Services.

   Mental health services were not initiated at the RC. Shortly after arriving at the mainline
   institution, he submitted a self-referral to mental health in July 2016. He stated, “I have a
   lot of time to do and I don’t know what to do. I can’t sleep.” Ten days after submitting
   the self-referral, he was seen by a clinician who focused on sleep hygiene. He did not
   receive a mental status examination or a mental health evaluation, which would have
   determined if he met criteria for a mental health diagnosis. Dissatisfied with his session,
   he submitted another self-referral immediately after the session. He was seen eight days
   later by the same clinician who once again did not perform a mental status examination
   or a mental health evaluation, and did not place him in MHSDS; however, she provided a
   diagnosis of Adjustment Disorder and referred him to psychiatry.

   He was seen by psychiatry within seven days when a diagnosis of Adjustment Disorder
   with Depressed Mood was provided. He was prescribed sertraline, placed in the
   MHSDS, and referred to a primary clinician for an intake evaluation. He was evaluated
   by a primary clinician within seven days on August 3, 2016. The evaluation revealed his
   chaotic childhood, a history of sexual abuse, one previous suicide attempt, a history of
   drug abuse and a family history of mental illness and criminality. His specific symptoms,
   the duration of those symptoms, and the impact of those symptoms on his daily
   functioning were poorly documented. Additionally, a suicide risk evaluation was not

                                            66
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 67 of 127


       administered; however, the primary clinician noted that a suicide risk evaluation would
       be completed. She also documented that he was at moderate chronic suicide risk due to a
       past suicide attempt. He was placed in at the 3CMS level of care; however, there was no
       paperwork completed in the Unit Health Record entering the inmate into 3CMS level of
       care; consequently, he was not formally placed in MHSDS until October 21, 2016, eleven
       weeks after meeting criteria for enrollment. An initial treatment plan was developed but
       was not individualized to address his needs. It noted that he would be referred to the
       treatment team for a treatment plan and that he should remain adherent with medications
       and continue with 90-day contacts with his primary clinician.

       He was seen by the primary clinician on November 2, 2016 who noted that the inmate
       reported he had to force himself to be happy and reported depression, unstable mood,
       irritability, restless sleep and social withdrawal; yet, no assessment of suicidal ideation,
       suicidal intent or desire to live was documented. He was seen by the treatment team on
       November 10, 2016 when his master treatment plan was completed. This treatment plan
       noted that the inmate was bothered by depression “very much” which moderately
       interfered with his life. No information was provided related to his observed symptom
       severity. On December 13, 2016, a psychiatrist met with him to discuss his intermittent
       medication adherence, and sertraline was discontinued at his request. The inmate
       expressed a desire to be treated with individual and group therapy, not with medication.
       Following his suicide, his primary clinician indicated that he was not enrolled in groups
       secondary to problems with the electronic health record. He was seen one more time by
       his primary clinician on January 11, 2017. Documentation indicated he was functioning
       well without medication and participating in the Delancey Street Program. He was not
       seen again prior to his death on March 19, 2017.

       His documented history of suicidality revealed a self-reported suicide attempt at 11 years
       of age, after being sexually molested by a relative. He was reportedly found hanging by
       his uncle who was able to save his life. Records revealed that during his course of
       treatment in CDCR, he never received a formal suicide risk evaluation. A significant pre-
       suicidal event included an incident during visitation with his wife on March 19, 2017.
       During that visit, he gave his wedding band to his wife who exited the facility with the
       ring. He contacted her by phone following their visit, asking her for the wedding band.
       A recording of their conversation revealed she did not plan to visit him the following
       week, but she would return the ring at her next visit. As the conversation continued, he
       angrily threatened to commit suicide if she did not return the ring the following weekend.
       The call ended at 1545 hours, and he was found unresponsive in his cell at 1628 hours.


II. Determination of Foreseeability
       There was no determination of foreseeability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was not
       foreseeable.

                                                67
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 68 of 127




III. Determination of Preventability
       There was no determination of preventability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was
       preventable had he received adequate evaluations and treatment. Despite a history of a
       self-reported suicide attempt and requests for increased services, the inmate never
       underwent a formal suicide risk assessment, nor was he provided with an adequate
       treatment plan to address his mental health needs. He was denied access to group
       treatment due to issues with the electronic health record, rather than his mental health
       needs.


IV. Critique of Suicide Case Review Report
       The SCR was an adequate summary of this case. It included relevant social, criminal,
       institutional, substance use and mental health histories. It also provided a description of
       the inmate’s treatment while incarcerated in a critical evaluation of his care. The
       precipitants to the suicide were reasonably assessed and the recommendations provided
       followed from the content and findings in the report.


V. Analysis of Quality Improvement Plan Processes
       Five required QIPs followed from the findings in the report. Four QIPs were related to
       the delivery of mental health services, primarily from the primary clinician, and one QIP
       was related to the emergency response. The four mental health QIPs resulted from
       inadequate assessments of the inmate’s suicide risk, procedural violations involving
       placement of the inmate in the MHSDS, ethical violations related to the absence of
       informed consent, and the inadequate acquisition of critical information necessary to
       clinically conceptualize the case, to formulate a diagnosis, and to develop an
       individualized treatment plan. The one custody QIP resulted from an apparent delay in
       the emergency response system. The QIP responses were appropriate and
       comprehensive. A detailed description of each QIP is presented below.

       The first mental health QIP resulted from the primary clinician not performing a formal
       suicide risk evaluation at the time of the initial intake evaluation and at the time of
       placement within the MHSDS. The primary clinician’s mention of a past suicide attempt
       and the inmate’s denial of current ideation/intent did not constitute an evaluation of
       suicide risk. Additionally, the suicide and self-harm section of the initial intake was
       incomplete. The QIP required training regarding the MHSDS Program Guide
       requirements for completing an evaluation of suicide risk, as well as adequately
       documenting the clinical formulation of suicide risk. The training was required for the
       treating primary clinician. All clinicians at the facility also attended training. The
       training participation sign-in sheets were provided.

                                                68
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 69 of 127




         The second mental health QIP resulted from the treating primary clinician not completing
         a CDCR-128 MH3 form (Mental Health Placement Chrono) causing a two-month delay
         in placement into the MHSDS. The QIP required the facility to determine the reason for
         the absence of the mental health placement chrono and to provide appropriate training.
         On local review, it was determined that timely placement was not a widespread issue, and
         it was limited to the treating clinician; consequently, training was only provided to this
         clinician. Once again, a training participation sign-in sheet was provided.

         The third mental health QIP resulted from the treating clinician not including a signed
         informed consent for mental health care in the healthcare record. On May 2, 2017
         clinicians were trained on the relevant section from the Program Guide. Additionally,
         supervisors sent emails to their respective staff reminding them of the need for informed
         consent. The treating clinician also received the same training. Training participation
         sign-in sheets were provided.

         The fourth mental health QIP resulted from inadequate clinical documentation by the
         treating clinician. A complete healthcare audit was recommended to determine the extent
         of documentation problems. These audits were performed. They revealed patterns of
         documentation in which adequate clinical detail was inconsistently present, and canned
         statements were commonly used. Based on these findings, the treating clinician’s
         practice was restricted, with improved practice necessary before assigning any new or
         additional responsibilities. Additionally, the clinician was not assigned suicide risk
         evaluations. Clinical supervision was ongoing. The ultimate outcome of this process
         was not available.

         The fifth QIP resulted from a significant delay in appropriate medical response because
         emergency medical system activation did not occur until approximately fifteen minutes
         into the emergency. The warden was requested to conduct an inquiry into the medical
         emergency response procedures determine what actions/trainings were required. The
         warden’s inquiry revealed a discrepancy in the audit timeline and the critical incident
         report. After reviewing the policy and the report, he concluded the audit did not reflect
         the efforts of staff to provide appropriate care; consequently, he determined that QIP 5
         had been fully addressed, and no further action was necessary.
Case Q
 I.      Summary of Case

         This inmate was a 31-year-old Latino male who was found by correctional officers in his
         single cell in a general population yard with deep lacerations to his neck, the inside of
         both elbows, and on both wrists on March 21, 2017 resulting in his death. He had been
         receiving mental health services at the 3CMS level of care.


                                                 69
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 70 of 127


   Events leading to his death began at approximately 0710, when an officer observed the
   inmate’s cell window covered, obstructing the view into his cell. After receiving an
   order, the inmate partially removed the cover, providing a clear view into the cell. In
   approximately thirty minutes, the window was covered again. Since he refused orders to
   remove the cover, an officer opened the door and observed him sitting on the floor,
   bleeding from a laceration on the inside of his right elbow. Two broken and torn nooses
   were also observed hanging from a vent in the ceiling. The officer also observed barriers
   and barricades obstructing a path to the inmate; consequently, he activated his personal
   alarm device. Other officers arrived wearing personal protective equipment. The inmate
   actively resisted a cell extraction. He was placed in cuffs and ankle restraints, and he was
   strapped to a gurney. Medical staff provided oxygen and attempted to apply dressings to
   his wounds. He was transported to the Triage and Treatment Area (TTA). While in the
   TTA, he became unresponsive, stopped breathing, and no longer had a pulse. Medical
   called for an ambulance and initiated CPR. The AED paddles were applied and read, “no
   shock advised.” Emergency medical services staff and fire department staff arrived at the
   TTA. Life-saving measures were applied until he was pronounced dead by a CMF
   physician.

   The inmate was born in Mexico. He was raised by his mother until age 12, when he
   moved to the United States to live with his father. He described his father as overly
   critical, always putting him down. He reported starting to use methamphetamine,
   marijuana and alcohol as an adolescent. He dropped out of high school in the tenth or
   eleventh grade and went to work for the same construction company as his father. By
   age 18, he moved back to Mexico for approximately two years. He returned to the
   United States and once again worked in the construction field for approximately eight
   years.

   His first known arrest occurred at age 17 for vandalism. There was no evidence of any
   other juvenile arrests. As an adult, he had several arrests for drug-related charges
   including drug possession and being under the influence of drugs. He also had two
   burglary charges, one in 2008 and the other in 2013. His commitment offense occurred
   in 2014 when he was 29 years old. He broke into a house and assaulted a 17-year-old girl
   and her parents with a hammer. When he left the house, he pointed a gun at a person in
   the area, demanded his car and fled in the vehicle. He drove recklessly and rammed the
   car into a police vehicle. He resisted arrest resulting in police officers firing their guns
   and employing tasers. He sustained gunshot wounds to the head and arm. He was
   convicted of carjacking, first-degree burglary, assault with a firearm (three counts),
   reckless driving and use of a firearm in the commission of an offense (five counts). He
   was sentenced to 28 years and eight months in prison.

   He arrived at a CDCR Reception Center in January 2015. He was initially placed in
   administrative segregation because he had been housed with northern Hispanic inmates in
   the county jail; however, he was transferred to general population one week later after

                                           70
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 71 of 127


   being classified as a nonaffiliated Mexican. The only formal suicide risk evaluation was
   completed on January 26, 2015 and included one previous suicide attempt. His chronic
   risk level was assessed as moderate, and his acute risk was low.

   He was transferred to a mainline facility on March 19, 2015 where he actively
   participated in several programs to include Alcoholics Anonymous, Narcotics
   Anonymous, a Catholic religious program, victim offender’s insight group, and a self-
   help reentry program called Katargeo. He also had a job assignment with healthcare
   facilities maintenance. The maintenance supervisor reported that his work performance
   was satisfactory. He had four RVRs between August 2015 and December 2016. The
   RVRs resulted from battering another inmate, obstructing an officer, refusing to take a
   urine drug test and possession of morphine. Because of these RVRs, he lost his job
   assignment, and his cumulative points rose, resulting in a need to be transferred to a
   Level IV facility. He received regular telephone calls during his incarceration and had
   four visits, three by his sister and one by his mother.

   There was minimal information available regarding his personal mental health history
   prior to incarceration or his family’s mental health history. Additionally, he appeared to
   be a poor historian, providing inconsistent details about his substance use, suicide
   attempts and mental status. Despite this, his records revealed a history of substance use
   problems, suicide attempts and criminality which included violence. He reportedly began
   using methamphetamine between ages 12 to 17, and he used daily for three weeks prior
   to his commitment offense. He also reportedly started using marijuana at age 14 and
   alcohol at age 16. Additionally, he reported being treated at inpatient drug treatment
   programs on six separate occasions while living in Mexico.

   A pretrial psychological assessment revealed the inmate was able to discuss his offense
   and participate in the trial, with modest cognitive impairment. The psychological report
   also listed two suicide attempts, one in 2011 and the other in 2013. Upon arrival at the
   RC, he was administered a mental health screening which was positive because of prior
   treatment with antidepressant and antipsychotic medications, a history of suicide attempts
   and current mood symptoms. He was seen by two psychiatrists on the day of his arrival.
   He was provided with a diagnosis of mild Major Depressive Disorder and a history of an
   Amphetamine-Induced Psychotic Disorder. Psychiatry treated him psycho-
   pharmacologically with antipsychotic and antidepressant medication. He was placed in
   the MHSDS at the 3CMS level of care. He was evaluated several times at the RC
   resulting in diagnoses of a Major Depressive Disorder and Polysubstance Dependence.
   Evaluations also revealed a suicide attempt at 17 or 18 years of age and a history of
   methamphetamine-induced hallucinations. Mental status difficulties included
   sadness/depression, anhedonia, anergia, avolition and poor concentration.

   The inmate was transferred to a mainline facility on March 19, 2015. He reported feeling
   depressed to his primary clinician on March 30, 2015. The IDTT met on April 1, 2015

                                           71
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 72 of 127


   and maintained his Major Depressive Disorder diagnosis. The Polysubstance
   Dependence diagnosis was changed to a Drug-Induced Psychosis, in remission. In April
   2015, psychiatry discontinued his antipsychotic medication and reduced his
   antidepressant medication. In June 2015, psychiatry discontinued his antidepressant
   medication at his request. During that time, he reported feeling mildly anxious about
   receiving an RVR for fighting. The anxiety was clearly situational, disappearing when
   the RVR was withdrawn.

   In August 2015, he met with an on-call clinician prior to being transferred to the ASU
   following a fight. He appeared acutely distressed, concerned about his sentence being
   increased and about being classified as a Level IV inmate. He was seen by his primary
   clinician and psychiatrists over the next few months. He denied any significant mental
   health issues, until December 2015 when he began reporting nightmares related to his
   commitment offense. These nightmares continued for the next few months, resulting in a
   referral to a PTSD group and the initiation of antidepressant medication. He also
   increasingly complained of pain due to bullet fragments in his head. Psychiatry
   discontinued his antidepressant medication because of poor adherence; however, the
   treating psychiatrist met with his primary care physician who agreed to prescribe
   duloxetine for management of pain and depression/anxiety.

   During September 2016 at an IDTT meeting, the inmate was invited to participate in a
   pain management group. As he declined the invitation, the treatment team focused on his
   depression, setting a goal of reducing his depression by 50%. A few weeks later, custody
   requested an evaluation after observing him trying to swallow a pill from a latex glove
   during shift change. The evaluator reported that he was tearful and concerned about
   gaining additional time and being classified as a Level IV inmate. On December 19,
   2016, he complained of sleeping all day and night because he was concerned about a
   pending transfer to a Level IV facility due to an RVR for morphine possession. He rated
   his depression as an eight out of ten, and his anxiety as ten of ten. On January 17, 2017,
   he complained of continual pain due to bullet fragments in his head. He also complained
   of increasing depression due to inactivity, having lost his job and being confined to
   quarters. During January 2017, he received a medical hold in preparation for surgery to
   remove the bullet fragments from his head on February 1, 2017. On February 28, 2017
   he declined an appointment with his primary clinician. The medical hold was removed
   on March 6, 2017, and he was informed on March 9, 2017 that his point total rose,
   resulting in the need to transfer him to a Level IV facility. When he met with his primary
   clinician on March 16, 2017, he complained about being transferred to a Level IV
   facility. He also reported significant depression and anxiety, describing both as ten out of
   ten (maximum rating). He denied suicidal ideation and requested to see psychiatry for an
   anti-anxiety medication. On March 20, 2017, he requested a medical appointment as
   soon as possible. On March 21, 2017 he committed suicide, dying of exsanguination.




                                           72
 Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 73 of 127


      A review of his property revealed the pretrial psychological evaluation which reported
      two suicide attempts, one in 2011 and the other in 2013. Both attempts apparently
      occurred in the context of acute methamphetamine intoxication. A community mental
      health record was also found, containing notes from a hospitalization related to his
      suicide attempt on October 5, 2013. He reportedly had a stab wound 1.5 cm long. The
      hospital noted his wound was self-inflicted. Additionally, interviews with inmates
      suggested he was in drug debt and concerned about being transferred to a Level IV
      facility. They noted his drug utilization increased over the past month. A suicide note
      was recovered. The note alleged that he overheard imminent threats to his life and was
      taking action to kill himself rather than being killed by others. He believed a correctional
      officer threatened him and was directing other inmates to kill the inmate and dispose of
      his body.

II.   Determination of Foreseeability

      The suicide was determined not to be foreseeable by the suicide case review committee.
      The Special Master’s expert agree with this determination.

III. Determination of Preventability

      The suicide was determined to be preventable by the suicide case review committee.
      The Special Master’s expert agrees with this determination.

IV. Critique of Suicide Case Review Report

      The SCR was a marginally adequate summary of this case. The SCR contained the
      essential information regarding the incident, background information, institutional
      functioning, mental health history, medical history and significant pre-suicidal events.
      Additionally, timelines were used to clearly present the sequence of relevant events,
      especially of the incident, institutional functioning and mental health history. In the
      mental health section, facts were clearly presented, and appointments included dates (i.e.,
      IDTTs, psychiatry appointments and primary clinician appointments). The information
      tended to be comprehensive. Commentaries, both positive and negative were present;
      however, critical analyses were minimal. The salient issues were explicitly identified
      including minimal documentation on treatment plan goals, treatment progress and
      appropriate level of care as well as implicitly identified by mentioning inconsistencies
      between what was being observed by the clinician and being reported by the inmate,
      clinicians not asking for clarification, and questionable evaluations. Relevant distal and
      proximate events were identified, resulting in two relevant, but vague and overlapping
      mental health concerns. One concern was not discussed and that was the absence of
      formal or informal assessment of suicide risk other than an initial suicide risk evaluation
      completed in 2015. This lack of assessment of suicide risk should have been discussed in
      the SCR.

                                               73
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 74 of 127




V.   Analysis of Quality Improvement Plan Processes

     The case resulted in eight concerns: three custody concerns, three nursing concerns, and
     two mental health concerns. QIPs were developed and implemented by the appropriate
     disciplines. The responses were reviewed and approved by the Suicide Case Review
     Focused Improvement Team on June 23, 2017.

     The three custody concerns involved the elapsed time between observing the inmate
     bleeding and his arrival in the TTA, a delay in the activation of 911 and alleged staff
     misconduct. Actions taken included requests for two investigations by the OIA for the
     first and third concerns, and a clarification memo for the second concern. The memo was
     sent via email, and no verification of staff receipt or review was completed.
     Additionally, evidence of training was provided, but only for training provided to
     Supervising Nurses rather than custody staff. This response was inadequate.

     The three nursing concerns involved a delay in the activation of 911 (a multi-system issue
     including custody and nursing), a delay in initiating bleeding control procedures and
     vague documentation. The nursing QIP was noted to be addressed by the Death Review
     Committee; and the Death Review Committee noted that the issues were referred to other
     entities, but no outcomes of follow up were available. This response was inadequate.

     The two overlapping mental health concerns were combined by the institutional team in
     their development and implementation of a corrective action plan. The first concern
     involved the primary clinician’s lack of documentation of the consideration for a higher
     level of care referral between December 2016 and March 2017. The second concern
     involved the treatment plan not adequately addressing depression and anxiety. The chief
     psychologist and supervising psychiatric social worker focused on the inmate’s
     increasing mental health symptoms and stressors (i.e., an RVR which elevated his
     custody level, level IV classification, a long sentence, chronic pain and his first
     incarceration), and the loss of protective factors (the inmate’s job and family visits).
     Given the increasing risk factors and decreasing protective factors, they focused on the
     treatment team and treatment plan which did not consider increasing his level of care and
     addressing safety concerns. On June 14, 2017, the treating clinician was individually
     trained in these areas, which included the importance of considering an elevation in the
     level of care when reported symptom levels increased, and appropriately documenting
     level of care decisions with rationales and justifications. An eight-slide training
     PowerPoint was used in the training. An all-staff training occurred on May 24, 2017
     outlining events (risk and protective factors) which led to the inmate’s death.
     Additionally, a 3CMS team training occurred on June 1, 2017 focusing on the difficulties
     in providing care to 3CMS inmates, and on methods of conducting more in-depth
     assessment. The appropriate training participation sign-in sheets were provided.


                                             74
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 75 of 127


Case R
 I.      Summary of Case
         This inmate was a 38-year-old Latino male who was found by another inmate hanging in
         his solely occupied cell on an SNY on December 9, 2017. He was receiving mental
         health services at the EOP level of care at the time of his death.

         The inmate was born in Mexico. When he was five years of age, his parents divorced
         with his mother leaving the family, including his three sisters and their father. His father
         eventually remarried, and the family emigrated to the United States when the inmate was
         approximately 20 years old. There was no evidence that he was married or had children.
         He began using alcohol and illicit drugs at age 13, with consistent use by late
         adolescence. His substances of choice were alcohol and marijuana. The inmate reported
         that he attended Alcoholics Anonymous and Narcotics Anonymous several times, and
         eventually relapsed. His formal educational history was unclear, with conflicting reports
         indicating he dropped out of school in the second, seventh and tenth grades. There was
         no evidence he attained a GED. His employment history consisted largely of manual
         labor, working construction, painting, landscaping and selling tacos. His longest period
         of employment was working two years as a welder.

         The inmate’s criminal history dated back to 2006 when he was arrested at age 27, being
         convicted of possessing burglary tools and receiving stolen property. In 2008, he also
         had arrests for possession of marijuana, receipt of stolen property and failure to appear.
         Additionally, between 2006 and 2008, he was connected to multiple sex offenses. He
         pled guilty to raping and sexually assaulting three victims on February 6, 2009. At that
         time, he was sentenced to 26 years in state prison. In 2011, he was convicted of sexually
         assaulting another victim through deoxyribonucleic acid (DNA) testing. His earliest
         possible release date was October 4, 2036.

         The inmate entered CDCR in February 2009. A review of his institutional adjustment
         revealed several issues, starting with a request for and placement in the SNY.
         Throughout his eight years of incarceration, he received seven RVRs which included an
         assault on another inmate with a deadly weapon (his cellmate) in 2010. In March 2011,
         his sentence was increased due to that assault. Over his years of incarceration, he was
         placed in ASU several times and served terms in the SHU for violence. Phone records
         were unavailable; however, inmates reported that he spoke with his family by phone
         regularly. Per the visitation log, his father last visited him on October 21, 2017. He
         received approximately two to three visits a year from his father and stepmother for the
         duration of his incarceration.

         There was no evidence that the inmate received mental health services in the community.
         He first reported auditory hallucinations when he was arrested at age 27. Two years after
         arriving at the RC, he entered the MHSDS on March 9, 2011. He was assessed to need
         3CMS level of care for tangential thinking/confusion, dramatic outbursts, mood
                                                  75
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 76 of 127


   instability and fights. In January 2012 he reported auditory hallucinations of
   conversations, visual hallucinations of various images, and poor appetite with a weight
   loss of 30 pounds. He was diagnosed with a seasonal affective disorder and
   pharmacologically treated with antipsychotic medication. His medication adherence was
   variable, and he repeatedly manifested hypersexuality, hypomania, refractory psychotic
   disorganization and agitation.

   Between 2012 and 2016, the inmate was essentially medication adherent and relatively
   stable, reporting auditory hallucinations when he did not take his medication. In 2016, he
   discontinued his medication and began to experience active mood and psychotic
   symptoms. His level of care was elevated to EOP in July 2016 as his hallucinations,
   delusions, paranoia and anxiety intensified. In September 2016 after a facility transfer,
   his level of care was reduced to 3CMS for reasons which were unclear. In March 2017
   he stopped taking his medication, and on April 1, 2017 he cut himself. He was admitted
   to the MHCB, and psychiatric medications were initiated. Review of the medication
   administration record indicated that he was mostly adherent with taking his prescribed
   medication. On April 12, 2017, he was discharged to the EOP level of care.

   The inmate remained relatively stable until September/October 2017 when he
   discontinued medication again and began reporting an increase in auditory hallucinations.
   On November 26, 2017, he was admitted to the MHCB due to auditory hallucinations,
   depression (ten of ten), and suicidal ideation with urges to cut himself. On November 29,
   2017, the inmate rated his depression as nine out of ten. His thinking remained
   disorganized, and he continued to report hallucinations and depression until he was
   discharged on December 7, 2017. On December 8, 2017 he denied suicidal ideation,
   intent or plan saying he did not want to harm himself in the future because he wanted to
   remain calm and to take his medication. On that day, clinicians noted he appeared mildly
   anxious and custody reported that he was talking to his cell wall. Two attempts were
   made to assess him on the second day of his five-day follow-up on December 9, 2017.
   He told the first clinician that he could not speak English; consequently, she informed
   him that she would arrange to have him meet with a Spanish-speaking clinician. When
   that clinician arrived, custody opened the door for the inmate to exit his cell; however, he
   did not leave the cell. His former cellmate ran to the cell and found him hanging.

   This inmate’s first suicide risk evaluation, according to the Mental Health Tracking
   System was conducted on March 22, 2011; however, it was not located in the healthcare
   record. A later suicide risk evaluation dated February 3, 2012 indicated that acute and
   chronic risks were both assessed as moderate. During his incarceration, 19 suicide risk
   evaluations were conducted. His acute and chronic risks were unspecified once, his acute
   risk was determined to be low twelve times, low-to-moderate once, and moderate three
   times. His chronic risk was determined to be low six times and moderate 12 times. Two
   suicide risk evaluations were problematic due to significant omissions and inadequate
   justifications of the risk and safety planning sections, resulting in a QIP. Additionally,

                                           76
   Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 77 of 127


       one suicide risk evaluation underestimated his acute risk because several risk factors were
       omitted.

 II.   Determination of Foreseeability
       There was no determination of foreseeability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined this death was not
       foreseeable.

III.   Determination of Preventability
       There was no determination of preventability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined this death was
       preventable. Had the clinicians treating the inmate completed a thorough review of his
       records, conducted adequate evaluations, and provided appropriate treatment, including
       specific interventions based on assessments and the treatment plan; his likelihood for
       suicide would have been decreased.

IV.    Critique of Suicide Case Review Report
       The SCR was an adequate summary of this case. The SCR was divided into nine major
       sections. Each section summarized highlights and salient information. Deficiencies in
       the delivery of care were clearly identified and explained, with a focus on assessments,
       treatment, and overall delivery of care proximate to the inmate’s death. The information
       in the case review generated three general concerns which did not rise to the level of a
       QIP, and eight concerns requiring QIPs.

V.     Analysis of Quality Improvement Plan Process

       This case resulted in eight required QIPs: four mental health QIPs, one joint mental
       health and nursing QIP, two nursing QIPs and one custody QIP. The four mental health
       QIPs involved:

              (1) inadequate documentation because of insufficient detail on the assessment,
              plan and education sections, resulting in continuity of care difficulties;
              (2) incomplete documentation involving the mental health clinician filling out the
              mental health crisis bed discharge custody check-sheet;
              (3) two problematic suicide risk evaluations omitting significant information and
              inadequately justifying the inmate’s acute risk level and safety plan; and
              (4) an underestimation of the inmate’s acute suicide risk, due to the omission of
              significant risk factors.

       The one joint mental health and nursing QIP resulted from multiple concerns related to an
       MHCB inpatient stay. These concerns included: inadequately addressing medication
       adherence and alternatives to the specific medication; no treatment plan discussions
       involving an elevation in his level of care due to treatment refusal; not directly addressing

                                                77
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 78 of 127


         alternatives to medication nonadherence; omission of a mental status evaluation in a
         psychiatric note; and no clinical note for December 1, 2017 while the inmate was in the
         MHCB.

         The two nursing QIPs involved inadequate assessments, and the one custody QIP
         involved untimely custodial checks during five-day follow-up.

         Each QIP’s corrective action proposal (training slides, policies, the C-SSRS and Quality
         of Care Review Tool) and supporting implementation documentation (training
         participation sign in sheets and a memorandum from the Division of Health Care
         Services, Statewide Mental Health Program (SMHP) dated April 9, 2018 addressing the
         custody QIP) were reviewed. They were complete, timely and adequate. A
         memorandum dated May 22, 2018 from the Deputy Director of the SMHP noted the
         Suicide Case Review Focused Improvement Team reviewed and approved the
         implementation of the quality improvement plans recommended in the SCR from
         December 9, 2017.
Case S
 I.      Summary of Case

         This inmate was a 28-year-old Latino man who was found by correctional officers
         hanging in his single cell in an SNY on April 26, 2017. He was receiving mental health
         services at the EOP level of care in an RC at the time of his death.

         He was raised in Arizona by his mother and had little contact with biological father. His
         mother remarried and he had five half-siblings. There was some indication that the
         inmate’s stepfather was abusive toward him during childhood and a report that he was
         physically assaulted by a stranger at age 16. He had no known juvenile arrest history,
         was reported to have completed high school, and was stably employed through age 21 or
         22. Around age 23, the inmate became addicted to cocaine. He was married and had one
         daughter but became physically abusive toward his wife when he suspected she was
         cheating. A warrant was issued for his arrest for charges of kidnapping, aggravated
         assault and assault following an incident of domestic violence, including threatening his
         wife with a gun and assaulting her. As a result of this incident, his wife fled to California
         to stay with her family.

         In November 2015, the inmate located his wife and her family in California and entered
         their home carrying an assault rifle and dressed in body armor. He held them at gunpoint
         but eventually surrendered to police. He made a serious suicide attempt by hanging
         while in county jail and was psychiatrically hospitalized as a result. He remained on a
         licensed mental health unit within the jail throughout his detention there. He accepted a
         plea deal and was incarcerated for the first and only time within CDCR in February 2017
         for 15 years. He had charges in Arizona that were still pending at the time of his

                                                  78
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 79 of 127


   incarceration. During his incarceration, he did not receive any RVRs, did not make any
   phone calls, and did not have any visits. However, there was evidence of written
   correspondence with family. He had not been assigned to a job at the time of his death.
   During reception, he requested to be placed in an SNY based on safety concerns and the
   request was approved.

   Documentation indicated that the inmate attempted to hang himself in county jail on
   September 13, 2016 by tying a noose around his neck and jumping off a tier. The attempt
   was nearly lethal and resulted in hospitalization and a six-day coma. A hand-written note
   was included on the top of the inmate’s transfer documentation from the jail indicating
   that he was a “very high suicide risk” and would need one-to-one observation “upon
   arrival.” Upon his incarceration in CDCR during February 2017, staff were alerted to his
   suicide risk and he was seen by mental health staff. He was evaluated, diagnosed with
   Major Depressive Disorder, placed in MHSDS, and prescribed medication on the day of
   his arrival. During the evaluation, he reported a psychiatric hospitalization in Arizona
   due to substance use in 2015 as well as paranoia and anxiety since adolescence. Later, he
   reported his attempted suicide was following his arrest for domestic violence. The
   inmate discussed his suicide attempt in jail as “a mistake” and reported that he was no
   longer suicidal. A suicide risk evaluation completed at the time noted depressive
   symptoms along with a number of protective factors. His safety plan included
   interventions and consultation requests. His chronic risk was assessed as moderate, and
   his acute risk was assessed as low.

   The evaluator placed the inmate at the 3CMS level of care but simultaneously referred
   him to the EOP level of care. A psychiatrist prescribed citalopram, quetiapine and a
   decreasing taper of clonazepam along with PRN (when needed) quetiapine and
   hydroxyzine at intake and scheduled the inmate for a priority consultation which occurred
   ten days later on March 9, 2017. During that telepsychiatry visit, the inmate reported
   being free of suicidal ideation and reported the medications were helping him to feel
   better. He was described with depressed mood. He reported a history consistent with his
   earlier reports and added that he heard “whispers at night time [sic].” No other psychotic
   symptoms were reported. Of note, the psychiatrist noted the inmate’s reliability as
   “poor” but then later reported he was a “credible historian.” Following this visit, the
   inmate refused medications on ten occasions between March 1 and 11 and refused
   treatment groups on March 14 and 15, 2017.

   A suicide risk evaluation was completed on March 14, 2017. It was similar in content to
   the initial risk evaluation but added an additional chronic risk factor, the perception of the
   loss of social support and two acute risk factors, anxiety and psychotic symptoms. The
   SCR noted that the suicide risk evaluation incorrectly noted that the inmate was not a
   participant in the MHSDS and contained an inadequate safety plan. The suicide risk
   evaluation failed to note the inmate’s reported suicide attempt in 2015. His risk levels
   remained unchanged from his initial suicide risk evaluation. The SCR failed to note the

                                            79
 Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 80 of 127


      overreliance on the inmate’s self-report during this evaluation. In addition to failing to
      identify a second previous suicide attempt documented in the healthcare record, the
      inmate minimized the seriousness of his suicide attempt and the seriousness of his index
      crime. Accurate information was contained within the inmate’s healthcare record but
      was not incorporated into the risk evaluation.

      The inmate was referred to psychiatry as a result of medication nonadherence, and his
      refusals were discussed during an IDTT meeting on March 16, 2017. He attended the
      meeting and discussed his crime and his suicide attempt. He was tearful when he spoke.
      He reported racing thoughts, sleeping difficulties and social withdrawal. He noted being
      mildly paranoid but denied safety concerns. He was provided with a provisional
      diagnosis of Major Depressive Disorder, severe, with psychotic features with a
      provisional diagnosis of Bipolar I Disorder, most recent episode depressed. The
      treatment plan that was developed focused on paranoia and delusional thinking with goals
      to increase insight into his mental illness, to improve his ability to report his symptoms to
      the team, and a focus on depression with a goal to lower his self-reported rating of
      depression. The IDTT agreed to placement at the EOP level of care.

      During the remainder of March 2017, the inmate attended most of his scheduled EOP
      groups, missing two days, and attended his individual sessions with his primary therapist.
      He was described malodorous and preoccupied with internal stimuli during a session on
      March 29. During the session he reported mild paranoia; although, he denied thoughts of
      harming himself or others. In early April 2017, he reported doing “fine” to the
      psychiatrist and stated that he was no longer depressed. His grooming appeared
      improved in mid-April; yet he reported receiving divorce paperwork from his wife. He
      stated that he had been expecting the divorce papers and told his primary clinician that it
      was “probably for the best.” He attended the majority of his treatment groups and was
      generally adherent with his prescribed medications during the month of April. His
      treatment plan was updated on April 18, 2017, and it noted his participation in EOP
      programming and medication adherence. The focus of treatment was depression
      management as his psychotic symptoms were said to have subsided. Bipolar Disorder
      was offered as a provisional diagnosis. He denied suicidal thoughts and stated that he
      would report recurrence of those thoughts to staff. Documentation indicated that he
      attended groups and individual sessions over the following week, reporting no distress;
      however, he died by suicide on April 26, 2017.

II.   Determination of Foreseeability

      There was no determination of foreseeability made by the Suicide Case Review
      Committee for this case. The Special Master’s expert determined that this death was not
      foreseeable.




                                               80
   Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 81 of 127


III.   Determination of Preventability

       There was no determination of preventability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was not
       preventable.

IV.    Critique of Suicide Case Review Report

       The SCR was an adequate summary of this case. The SCR included relevant social,
       criminal, incarceration, substance use and mental health history. It provided a reasonable
       assessment of the precipitants to this suicide and the recommendations provided followed
       from the content and findings of the report. The one concern noted by the Special
       Master’s expert was the failure to identify the over-reliance on the inmate’s self-report
       and failure to demonstrate evidence of healthcare record review.

V.     Analysis of Quality Improvement Plan Process

       This case resulted in three required Quality Improvement Plans, two to address mental
       health concerns, and one joint nursing/custody concern related to the delay in activating
       911.

       The first mental health concern that required a QIP was the placement of the inmate in
       the 3CMS level of care with a simultaneous referral to the EOP level of care, delaying the
       inmate’s placement in a higher level of care. The QIP was to provide steps taken to
       ensure that this would not recur. The QIP response indicated that the delay was part of
       the intentional process instituted at the facility to ensure that the level of care was
       appropriate. The process was changed to include a determination to be made the same
       day and immediate placement of the inmate in EOP groups. Evidence of training was
       provided. This response was adequate.

       The second mental health concern required a QIP to address the error and the lack of an
       appropriate safety plan completed during the suicide risk evaluation conducted on March
       14, 2017. The QIP was to include a review of at least ten suicide risk evaluations
       completed by this clinician and associated mentoring. A review of the clinician’s
       documentation revealed deficiencies in safety plan development. Mentoring was
       implemented but not completed at the time the response was provided. The clinician was
       required to have all safety plans co-signed at that time. Additionally, all staff were
       trained on the development of safety plans for all inmates in the MHSDS regardless of
       their level of suicide risk. Evidence of training was provided; although, the curriculum
       content was not possible to read given the poor quality of the copy provided. This
       response was adequate.




                                               81
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 82 of 127


         The joint custody/nursing concerns were to include an inquiry and steps taken to address
         the delay in activating 911. Evidence of the inquiry was provided as was the relevant
         policy. The response noted that training was provided, but no evidence of that training
         was submitted as part of the response. This response was only partially adequate, as the
         SCR required that evidence of training be provided.
Case T
 I.      Summary of Case

         This inmate was a 35-year-old African American man who was found by correctional
         officers hanging in a holding cell on a STRH on May 18, 2017. He was receiving 3CMS
         level of care services and was single-celled at the time of his death.

         The inmate was born prematurely at six months gestation. He was the oldest of eight
         siblings and reported childhood sexual and physical abuse. He did not complete high
         school and reported that he left, or was expelled, in tenth or eleventh grade due to
         fighting with peers. His father, mother and sister were reported to have mental health
         issues. He never married and had no children according to available documentation. He
         reported daily use of marijuana and regular use of alcohol beginning in childhood/early
         adolescence. He also reported experimentation with cocaine, hallucinogens and
         methamphetamine. He was homeless at the time of his index offense.

         The inmate was detained as a juvenile for possession of dangerous weapon and was
         placed on probation as a juvenile for marijuana possession, transportation/distribution of
         marijuana and possession of a weapon on school grounds. As an adult, he was placed on
         probation for battery and had arrests for assault, weapons charges, theft and drug-related
         offenses. He was incarcerated in the CDCR for the first time in May 2004 for the index
         offense when he was 22 years old. At the time of his death, he was serving a sentence of
         40-years to life for second degree murder with multiple enhancements after shooting an
         acquaintance following an argument earlier in the day.

         Records indicated that the inmate displayed disruptive and violent behavior in county jail
         including manufacturing weapons, fighting with other inmates, yelling, banging, covering
         his window, smearing himself with feces and engaging in sexual contact with another
         inmate. He continued to display disruptive and violent behavior in the CDCR. He
         received 19 RVRs while incarcerated for possession of dangerous items, possession of
         alcohol, threats towards staff and other inmates, fighting, refusing orders, conspiracy to
         introduce a controlled substance into the facility during a visit, possession of a cell phone,
         possession of drugs and throwing urine and feces. He was not known to have any gang
         affiliation and had no known enemies. He participated in work training programs and
         vocational classes in 2007 and 2008. He also worked while in EOP at times. He
         received visits and had regular phone calls.


                                                  82
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 83 of 127


   Prior to his incarceration in CDCR, the inmate was referred to mental health services
   while in jail in June 2003 after banging his head, smearing feces and yelling that he was
   hearing voices. He exhibited similar behaviors in July, October and November of 2003.
   On at least one of those occasions, documentation from the jail noted that it was believed
   that his behavior was due to “playing a game” for the “attention of the other inmates.”

   The inmate received mental health services in 2005 and from 2009 to 2010, both for brief
   periods of time during which he reported mood and psychotic symptoms. In April 2014,
   after being placed in an ASU, he reported visual hallucinations and a return of auditory
   hallucinations urging him to kill himself. He also began refusing meals and was
   smearing feces. He was placed at the 3CMS level of care on April 22, 2014 and was seen
   for a suicide risk evaluation on April 28, 2014. The evaluation found no evidence of risk,
   no prior evaluation of suicide risk, and no need for further follow up. During psychiatric
   consultations in May 2014, he reported that he was smearing feces to keep “evil
   shadows” away and in response to hallucinations. On May 21, 2014, he was placed at the
   EOP level of care. On May 26, 2014, he reported that the voices were telling him that if
   he did not kill himself, “they will do it”; subsequently, the inmate was placed at the
   MHCB level of care through June 16, 2014. While in the MHCB, he initially refused to
   eat, smeared feces, stated that he did not want to talk about his plans for suicide because
   staff would prevent him; and he refused prescribed antipsychotic medications. No
   involuntary medication order was sought. The inmate later denied suicidal ideation and
   was discharged to the EOP level of care in the ASU. He was provided with a diagnosis
   of Psychotic Disorder, NOS.

   Upon release from the ASU in July 2014, the inmate transferred to a mainline EOP yard
   where he remained until October 2014, when he was transferred to the 3CMS level of
   care. In response to his decrease in level of care, he stopped eating, smeared feces and
   reported suicidal ideation. He was placed at the MHCB level of care for eight days when
   he frequently refused to eat and was smearing feces. Staff believed he was feigning
   symptoms related to custody issues, and he was discharged to the 3CMS level of care.
   Records indicated that a suicide risk evaluation was attempted but not completed
   secondary to his refusal to participate on October 31, 2014. At that time, his chronic risk
   for suicide was assessed as low. A suicide risk evaluation was completed prior to
   discharge from the MHCB on November 6, 2014. The evaluation again rated both
   chronic and acute risk for suicide as low, noting that secondary gain was suspected with
   the motivation of returning to the EOP level of care rather than 3CMS.

   Upon return to the 3CMS level of care on November 7, 2014, the inmate was placed in
   the ASU for allegations of possession of a dangerous weapon and attempting to hang
   himself in a holding cell in ASU. He reported suicidal ideation and an intent to die, but
   staff documented that the attempt was made in “clear full view of staff walking by”, thus
   minimizing his intent. He was placed at the MHCB level of care. A suicide risk
   evaluation was completed that day. The SCR failed to include the risk level assessed that

                                           83
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 84 of 127


   day, but noted that the evaluation, and other evaluations completed in 2014, failed to
   include imminent risk factors and underestimated the inmate’s overall risk level based on
   the assumption of secondary gain. The inmate was referred to DSH inpatient treatment
   despite the inadequate risk evaluation.

   While in DSH care for over six months, the inmate reported feeling depressed and
   endorsed constant thoughts of wanting to die, but he reported that he would wait until
   returning to his receiving institution. He reported plans to jump from a high tier. Upon
   discharge on July 2, 2015, his intentions were communicated in the inmate’s discharge
   summary, and he was placed at the EOP level of care. He was placed in ASU and
   reported suicidal thoughts when evaluated during his pre-placement screening on July 13,
   2015. The suicide risk evaluation completed in response to an emergent evaluation again
   rated his chronic and acute risk as low and inaccurately noted no history of suicide
   attempts. A second suicide risk evaluation completed the next day noted that he was
   using suicidal gestures to get his needs met, and it noted his chronic risk as moderate but
   his acute risk was assessed as low. He was again screened and emergently referred for
   evaluation on July 20, 2015. His suicide risk assessment failed to note any imminent risk
   and rated both his chronic and acute risk as low. On July 22, 2015, the inmate was
   attacked by three other inmates and was placed in ASU. During the pre-placement
   screening, the inmate reported that he had been told by others that he would be harmed if
   he did not kill himself. He was referred for a suicide risk evaluation which again
   assessed both his chronic and acute risk as low. Most of the suicide risk evaluations
   completed in July 2015 failed to note the inmate’s statements made during his pre-
   placement assessments and incorrectly documented that the inmate denied auditory
   hallucinations.

   Upon release from ASU in August 2015, the inmate was seen for a suicide risk evaluation
   and reported two previous suicide attempts and a desire to die at the time. His risk level
   was increased, and modifiable risks were appropriately targeted in the safety plan. He
   was referred to and evaluated by a psychiatrist for reports of depression and insomnia.
   He was prescribed hydroxyzine. Over the following nine months, he was seen weekly for
   individual sessions with his primary therapist who provided treatment targeting his
   depression and suicidal ideation.

   In May and June 2016, the inmate reported contemplating suicide over a number of
   mental health contacts. On May 13, 2016, he was placed on suicide watch in alternative
   housing after reporting suicidal ideation to nursing staff. He later reported that this was a
   misunderstanding, and he was removed from watch and placed on five-day follow-ups.
   During the third day, he asked to extend his monitoring by custody due to continued
   thoughts of suicide. The clinician recommended MHCB placement, but the referral was
   rescinded later that day after the inmate said he was not suicidal.




                                            84
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 85 of 127


   The inmate reported ingesting 40 pills on June 3, 2016, which prompted evaluation in an
   emergency room and placement on suicide watch. Documentation written by a
   psychiatric technician indicated that the inmate “was observed ingesting a handful of pill
   (sic) in his cell during cell front medpass.” The SCR noted that this event occurred on
   June 4, 2016 and failed to note that the behavior was observed. A subsequent note by a
   nurse indicated that he “allegedly” swallowed pills and subsequent documentation noted
   a lack of laboratory results from the hospital noting an overdose, minimizing his intent.
   Upon evaluation, the inmate noted, “maybe I did want to die.” A suicide risk evaluation
   was completed which noted a number of imminent risk factors; yet chronic and acute risk
   for suicide were assessed as low. The rationale provided was that the inmate had not
   engaged in “an actual overdose.” He later ingested paint chips in an alternative housing
   cell and was eventually transferred to the MHCB. The inmate was discharged back to the
   EOP level of care on June 20, 2016 where he received required follow up and
   monitoring.

   Over the following months, the inmate was provided with diagnoses of Anxiety Disorder
   and Borderline Personality Disorder. Dialectical Behavioral Therapy (DBT) was
   implemented as treatment to assist him in moving to a lower level of care. He attended
   his weekly appointments and appeared to be making use of the skills he was learning in
   treatment. In January 2017, there was evidence of increased anxiety, depression and
   suspiciousness. The primary clinician assessed the inmate for recurrence of psychotic
   symptoms which were not present, but a consultation request was submitted to psychiatry
   for anxiety on January 27, 2017. In early February, the inmate reported that he was
   staying in his cell and declining showers because of cell searches. He was again referred
   to psychiatry; he was ultimately seen on February 8, 2017 when he was prescribed
   paroxetine. Over the next two months, the inmate was described as unshaven and
   wearing dark sunglasses during his appointments with clinicians. He reported suicidal
   ideation to the psychiatrist in March, and later that month he reported feeling
   “emotionally drained” to his primary clinician and more irritable to the psychiatrist. He
   also told the psychiatrist he was experiencing anxiety, poor sleep and poor appetite;
   paroxetine dose was increased.

   On April 8, 2017, the inmate smeared feces on an officer’s furniture and belongings, and
   he was placed on suicide watch in alternative housing in the ASU. He was released the
   following day and placed in an ASU cell in STRH as “EOP overflow.” He denied
   suicidal ideation during his pre-placement screening as well as during five-day follow-
   ups. He was able to discuss protective factors. He was assigned a new primary clinician
   during his stay in ASU, and this clinician communicated with his prior mainline EOP
   clinician to discuss the inmate’s low distress tolerance, distrust of authority and history of
   abuse. The inmate was seen by a psychiatrist on April 13, 2017, who noted that his
   anxiety episode had resolved and upon request of the inmate; paroxetine was
   discontinued.


                                            85
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 86 of 127


   The SCR noted that a mental health assessment was completed on April 19, 2017, and the
   inmate was moved to the 3CMS level of care. Upon review of the healthcare record, the
   Special Master’s expert found documentation that differed from this statement. On April
   18, 2017, the inmate was seen for an initial mental health assessment. The mental health
   assessment concluded that the inmate “continues to demonstrate low distress tolerance
   and cognitive distortions which impairs his overall functioning and therefore EOP
   continues to be the appropriate LOC [Level of Care].” The assessment concluded by
   stating that “I/P will be retained at the EOP LOC at this time. Referral for a lower LOC
   will be assessed at next IDTT and weekly.” However, the following day, the inmate was
   seen in IDTT, and it was determined that he did not meet criteria for continuation at the
   EOP level of care; the decision was made to lower the inmate to the 3CMS level of care.
   IDTT documentation was completed by the same clinician who had completed the mental
   health assessment the previous day. The treatment plan noted that the inmate was present
   at the IDTT, contributed to the goals and plan and was aware of the plan content. It noted
   that he did not refuse to participate or sign, yet the inmate did not sign the treatment plan.
   These inconsistencies were not mentioned in the SCR and not marked for corrective
   action.

   The inmate was transferred to the 3CMS level of care, and on April 26, 2017 the inmate’s
   previous mainline EOP clinician emailed to inform the 3CMS clinician about the
   inmate’s previous successful DBT treatment, challenging behaviors, triggers, lack of
   skills and reluctance to build rapport. The 3CMS clinician met with the inmate on May
   3, 2017, also the date the IDTT met. The IDTT documentation was similar to the
   previous IDTT in content, with only a noted change in the narrative about the inmate
   being appropriate for 3CMS level of care, rather than EOP level of care. Of note, the
   treatment plan included a checked box that the inmate would be EOP level of care after
   the IDTT, which appeared to have been an error. This was not mentioned in the SCR.
   The inmate was provided with a diagnosis of Generalized Anxiety Disorder, and he was
   prescribed hydroxyzine. There was no mention of the exclusion of his previous
   Borderline Personality Disorder diagnosis.

   On May 9, 2017, the inmate was again sent to a community hospital after ingesting an
   unknown amount of acetaminophen. Upon return the following day, he reported to the
   crisis clinician that he wanted a higher level of care than 3CMS, arguing that he escalated
   quickly when triggered and wanted to be able to control his problems. He requested to
   speak with his previous clinician and be referred to DSH. The clinician opined that he
   was stable, and he was placed back in the STRH rather than admitted to the MHCB. No
   five-day follow up was scheduled or conducted. During the ASU pre-placement
   screening, he reported suicidal ideation but refused to speak with the ASU clinician. He
   reported distress about the transfer of his cousin (an inmate) to another institution.

   On May 16, 2017, the inmate smeared feces on his body and in his cell and told the
   psychiatric technician that he needed to go to a higher level of care. During his

                                            86
   Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 87 of 127


       evaluation with a psychologist, the inmate stated that he smeared feces “as that’s the way
       they listen to me”; he denied suicidal ideation. He was returned to the STRH. Two days
       later, on May 18, 2017, the IDTT convened a meeting to address his smearing of feces.
       Documentation indicated that the team agreed that the behavior was not a result of mental
       illness but instead a result of poor behavioral coping skills. The IDTT noted that the
       inmate would remain in the 3CMS program contingent upon his participation in
       programming and not retaliating against staff. The IDTT documentation noted, “Should
       I/P begin to smear his feces in retaliation and as a way of manipulating staff, I/P will be
       removed from the 3CMS program and his level of care lowered to GP.” Later that day,
       the inmate told staff that he felt suicidal. These statements were evaluated within the
       context of the inmate cleaning his cell and being harassed by other inmates for “caving
       in” to custody staff. The STRH sergeant instructed custody staff that the inmate should
       be “stripped out” and placed in a holding cell with someone to “sit on him” until he could
       be evaluated by a crisis clinician. Records indicated that the inmate refused to submit to
       an unclothed body search, so the officer left the inmate to report the refusal to the
       sergeant. The sergeant directed the officer to have someone provide constant supervision
       to ensure the inmate did not hang himself with his jumpsuit. The sergeant did not assign
       an officer for this task. Direct observation did not occur, and the inmate was found
       hanging over an hour after the last documented observation. Custody documentation
       noted that a mental health supervisor told the inmate, “you’re not suicidal” and noted that
       this opinion would be communicated to the on-call psychologist approximately one hour
       and 22 minutes prior to his death.

       There were a number of concerns noted during the emergency response following this
       inmate’s suicide, including conflicting documentation about officer responses during the
       emergency intervention. These were addressed through required QIPs discussed below.

 II.   Determination of Foreseeability

       There was no determination of foreseeability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was
       foreseeable based on a number of reasons. The first and most obvious reason was that
       the inmate clearly stated his intent to kill himself prior to his suicide. Additionally, the
       inmate had previously attempted to kill himself following transfers to lower levels of care
       or failures to increase his level of care, including ingesting potentially lethal pills nine
       days prior to his death.

III.   Determination of Preventability

       There was no determination of preventability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was
       preventable based mainly on the fact that despite being actively suicidal, the inmate was


                                               87
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 88 of 127


      left unobserved and uncuffed in a holding cell with his clothing and access to means to
      kill himself. Had staff observed the inmate as required, he likely would not have died.

IV.   Critique of Suicide Case Review Report

      The SCR, overall, was an adequate summary of this lengthy and complex case. There
      were two notable omissions within the SCR that should have resulted in additional
      corrective action recommendations.

      The first was in regard to the inmate’s ingestion of pills on June 3, 2016 which prompted
      evaluation in an emergency room and placement on suicide watch. Documentation
      written by a psychiatric technician located in the healthcare record stated that the inmate
      “was observed ingesting a handful of pill (sic) in his cell during cell front medpass” but
      subsequent nursing documentation on that date and throughout the inmate’s record either
      referred to the ingestion as “alleged” or ignored it altogether. The SCR failed to note that
      the behavior was actually observed, so was not alleged, and should have been
      documented as a suicide attempt. This should have resulted in a recommendation for the
      nurse who initially documented the ingestion as “alleged” on that day and the mental
      health clinician who completed the suicide risk assessment and noted that it was not an
      “actual overdose” to improve the accuracy of their documentation.

      The second omission of concern within the SCR was the failure to document the
      discrepancies between a mental health assessment and IDTT treatment plan completed
      one day apart by the same clinician. The mental health assessment noted that the inmate
      was to be retained at the EOP level of care as he continued to meet criteria based on low
      distress tolerance and cognitive distortions which impaired his overall functioning; yet
      the following day, the IDTT lowered his level of care to 3CMS without explanation as to
      what had changed from the previous day. This inconsistency also should have been
      recommended for corrective action to determine if these discrepancies were a pattern for
      this particular clinician and to correct poor supporting documentation for level of care
      changes.

      There were two additional minor errors noted within the report; the inmate’s age was
      incorrectly documented in the executive summary, and his level of care was incorrectly
      listed in a table outlining MHSDS service levels and diagnoses. Neither of these errors
      impacted the findings of the SCR.

      The SCR included relevant social, criminal, incarceration, substance use and mental
      health history. It provided a reasonable assessment of the precipitants to this suicide, and
      the recommendations provided followed from the content and findings of the report.




                                               88
 Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 89 of 127


V.   Analysis of Quality Improvement Plan Process

     This case resulted in 25 required Quality Improvement Plans. Seven QIPs were required
     to address concerns related to custody staff, five were required to address nursing
     concerns, and 13 were required to address mental health concerns.

     The seven custody required QIPs were all related to the events that transpired on the day
     of the inmate’s suicidal act. They included the following:
         • The officer left the inmate unobserved to report the inmate’s refusal to submit to
             an unclothed body search.
         • There was no documentation of monitoring of the inmate after 1706 hours. He
             was discovered hanging at 1812 hours. Further, the inmate was uncuffed in the
             holding cell. Both of these were violations of operating procedure.
         • The initial responder attempted to activate a PAD, but it failed. The officer left
             the scene rather than blowing a whistle to alert others to the emergency, in
             violation of direction in the Program Guide.
         • The inmate was placed on his side after being removed from the holding cell.
             There is conflicting documentation about when the inmate was rolled to his back,
             and CPR was initiated. Custody reports indicated that it occurred prior to the
             arrival of medical staff, and medical staff reported seeing the inmate lying on his
             side when they arrived. Failure to initiate CPR was a violation of policy.
         • Custody staff failed to respond with a complete cut-down kit as required.
         • There were numerous discrepancies in the emergency reports from staff on May
             18, 2017. Specifically, a number of events were all noted as occurring at 1812
             hours with significant details omitted.
         • The inmate was not provided with a loaner radio during his time in STRH as
             required.
     The response from the facility noted that an investigation was requested by the OIA. The
     results of that investigation were not available at the writing of this summary.
     The five nursing concerns were as follows:
        •   No suicide observations were recorded for an ordered watch on April 8, 2017 to
            April 9, 2017.
        •   A psychiatric technician incorrectly documented medication adherence and no
            side effects for the inmate when the medications had been discontinued ten days
            prior in April 2017. Further, prior to discontinuation, the psychiatric technician
            documented no side effects when the inmate had asked to have the medication
            discontinued secondary to side effects.
        •   On May 9, 2017 following an overdose, vital signs and nursing assessments were
            not completed as required, and there was a delay in contacting Poison Control.
        •   On the above date, a telephone order for activated charcoal was documented at
            2347 hours, and documentation indicated that the order was from Poison Control;

                                             89
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 90 of 127


          yet documentation indicated that Poison Control was not contacted until 0015
          hours, and the activated charcoal administered at 0020 hours.
      •   During the emergency response on May 18, 2017, a nurse turned the inmate’s
          head rather than log rolling him to remove emesis, despite the presence of a
          possible neck injury.
   These QIPs were reportedly addressed through the Death Review Committee (DRC).
   Documentation from the DRC noted its actions as, “Unrelated to preventing or delaying
   the death, the DRC identified opportunities for improvement. An action item will be sent
   to NPPC for multiple nursing care issues.” The DRC summary then concluded with a list
   of six lapses in care. In addition to the five lapses noted above, a sixth indicated a delay
   in activation of 911. No further information was available. This response was
   inadequate, as there was no information regarding what actions were taken.
   The thirteen mental health concerns included four from 2014 which likely influenced
   later assessments, and nine which occurred within the last 24 months of the inmate’s life:
      •   Inadequate response to five mental health referrals submitted between April 21,
          2014 to April 28, 2014, including two referrals that were “emergent.” The
          emergent referrals were not responded to timely and then determined the inmate
          did not need further follow-up without adequate rationale. According to the
          Program Guide, the inmate should have been under constant observation until
          evaluated.
   This QIP included a memo that described the process for responding to emergent
   referrals. The response noted that an updated local operating procedure would be drafted
   after October 31, 2017, and no further information was available. This response was only
   partially adequate.
      •   Despite the inmate reporting command auditory hallucinations and smearing feces
          to keep “foreign entities” and “evil shadows” away in April and May 2014, his
          IDTT on May 7, 2014 noted that he did not meet criteria for a higher level of care,
          and he was not referred for inpatient services until May 24, 2014. The clinical
          rationale for failure to refer was inadequate.
   Record reviews and policy reviews were conducted, memos were drafted, and training
   was enacted to address the above. Of note, some of the training sessions reportedly
   occurred during 2015 through 2017, following the above events but prior to the suicide.
   Grands rounds were initiated to address complex cases. The QIP and response appeared
   adequate.
      •   Despite the inmate’s behavior of smearing feces, evasive refusal to discuss suicide
          plans, and medication refusals, no consideration of involuntary medications was
          documented.
  A review of the case revealed evidence that the inmate should have been considered for
  involuntary medications. The review revealed that the provider was unaware of the
                                            90
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 91 of 127


  criteria required for involuntary medications. This was reportedly addressed through
  training in 2014, and the response demonstrated an increase in requests or renewals for
  involuntary medication orders in the following years. This response appeared adequate.
      •   Poor safety planning and inadequate suicide risk assessments resulting in
          underestimation of the inmate’s suicide risk were completed in 2014.
  This recommendation was partially addressed through the QIP response. The SRC
  recommended a QIP that included training of all staff in two content areas and mentorship
  as needed. Only one training had been provided at the time of the response. Mentoring
  was 60% compliant, and the additional training had not yet begun. There was no follow
  up information provided, thus this response was inadequate.
      •   In his August 4, 2015 treatment plan, the IDTT failed to note that the inmate had
          reported an intent to jump from a tier to complete suicide upon discharge from
          DSH on July 13, 2015.
  This was addressed through training with curriculum and evidence of participation
  included. This response was adequate.
      •   Three suicide risk evaluations completed in July 2015 were conducted by the
          same clinician who used largely identical information in each, including
          inaccurate information about the inmate’s history of auditory hallucinations and
          recent reports of suicidal ideation and intent. Suicide risk was underestimated on
          each evaluation.
  The QIP included a review of the clinician’s suicide risk evaluations, feedback, mentoring
  and ongoing monitoring. At the time the response was created, only review and feedback
  had been provided. The other elements were planned but had not been completed. No
  further information was provided as to the outcome of these efforts. This response was
  partially adequate.
      •   The inmate was not seen by psychiatry in response to a referral on December 23,
          2015 with the rationale that he had refused his psychiatric visit on December 16,
          2015.
  The QIP response stated that the failure was a scheduling error “coupled with some
  miscommunication between OT and psychiatry.” The plan did not elaborate on this
  miscommunication. The QIP stated that the facility “no longer closes our new requests for
  psychiatry appointments for inmate who have had completed prior recent psychiatry
  contacts.” This was not the problem identified in the SCR. A document outlining how to
  enter referrals into the Mental Health Tracking System (MHTS) was provided as
  “documentation of prior practice which lead [sic] to the error” yet that document did not
  include direction that included cancelling new referrals or requests based on prior
  appointments. This response was inadequate.



                                          91
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 92 of 127


      •   When the inmate reported taking 40 to 50 pills on June 4, 2016, and he was
          treated at an outside hospital and subsequently admitted to the MHCB. The
          suicide risk assessment determined that the inmate had low chronic and acute risk
          and noted that the action was not a suicide attempt.
  The QIP included a discussion with the clinician, training of clinical staff and a plan to
  review future assessments and to engage in mentoring with the clinician in question. Only
  the initial discussion and training with staff had been completed at the time of the
  response, and no follow up evidence was provided regarding reviews, mentoring or the
  outcomes of these actions. This response was inadequate.
      •   Five days after the inmate smeared feces on officer’s furniture and belongings, a
          psychiatrist discontinued his medication, noting that the inmate had an episode of
          nonspecific anxiety which had resolved. There was no recognition of his
          psychiatric history nor consideration of alternative medications.
  The QIP response included a review of the psychiatrist’s documentation for this case and
  other cases. No pattern of inadequacies nor deficiencies was identified. The psychiatrist
  was also trained on documentation. With respect to this specific case, the QIP response
  failed to address the psychiatrist’s lack of review/documentation of the inmate’s history,
  noting that only the instant assessment, coupled with the concurrent assessment of other
  team members, was considered. This response was only partially adequate.
      •   IDTT meetings on April 19, 2017 and May 18, 2017 did not document the
          inmate’s prior suicidal acts following changes to lower levels of care or failures to
          increase his level of care.
  The QIP response indicated that training was provided to staff as part of the monthly
  suicide prevention meeting. The training curriculum and evidence of attendance was
  provided. This response appeared adequate.
      •   Following an overdose on May 9, 2017, the evaluating clinician appeared to
          significantly underestimate the inmate’s suicide risk despite the overdose and the
          inmate’s refusal to discuss the event. On the same date, the inmate reported
          suicidal ideation during an ASU pre-placement screening and no higher level of
          care was considered.
  The QIP involved a comprehensive review of documentation of the incident and resulted
  in the clinician being referred to the Professional Practice Executive Committee. No
  further information was available. This response was adequate.
      •   On the day of the suicide, an IDTT was conducted to discuss the inmate’s fecal
          smearing, and the documentation indicated that the inmate’s participation in the
          MHSDS was contingent upon his discontinuation of fecal smearing. This was not
          a valid reason to discontinue care, based upon Program Guide requirements.



                                           92
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 93 of 127


      The QIP response included discussion of the documentation surrounding the IDTT
      meeting in question, as well as documentation from 15 additional IDTTs. No pattern of
      problems was identified, and the concerns with the IDTT in question were explained as
      occurring due to the IDTT membership including staff “who do not typically participate in
      IDTT, but who were invited to participate in order to address the various stressors
      contributing to [inmate]’s presentation were present.” There was further description that
      the documentation was “written in haste.” There was no evidence that any action was
      taken to address these issues or to prevent them from occurring in the future. This
      response was inadequate.
            •   Custody documentation noted that a mental health supervisor told the inmate that
                he was not suicidal less than 90 minutes prior to his death and told the inmate this
                information would be relayed to the crisis clinician.
         This QIP response noted that an investigation was requested by the OIA. The results of
         that investigation were not available at the writing of this summary.
         As a general note, many of the QIPs and responses provided by the institution appeared
         to occur on the same date (September 27, 2017) likely related to the due date for
         submissions. This was likely the reason for the majority of responses being inadequate
         with regard to completeness and follow-up.
Case U
 I.      Summary of Case

         The inmate was a 61-year-old Caucasian man who was found by correctional officers
         hanging in his single cell on September 20, 2017. He was receiving EOP level of care at
         the time of his death.

         The inmate was born and raised in Michigan by his parents, both of whom were deceased
         at the time of his death. He had one brother and one half-sister with whom he maintained
         contact during his incarceration. He graduated from high school in 1974 and then served
         in the United States military from 1974-1976 and was deployed to Vietnam. He was the
         sole survivor of a helicopter crash, from which he experienced extensive injuries, was in
         a coma for three days, and subsequently was medically discharged from military service.
         He moved to California at age 25 for employment purposes. He obtained a bachelor’s
         degree and two master’s degrees and was consistently employed prior to his
         incarceration. He was divorced three times. He had one daughter.

         The inmate described himself as a “functional alcoholic”, and he reported drinking daily
         since 1995. He had no history of drug use. He reported participating in substance use
         treatment on three occasions, the outcome of which was not reported. Prior to his most
         recent incarceration, he had been sentenced to three years for assault with a deadly
         weapon. He was paroled in April 2008.

                                                 93
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 94 of 127




   He entered CDCR for the second time in October 2009 to serve a 92-years-to-life
   sentence for attempted murder, inflicting great bodily injury involving domestic violence,
   assault with a deadly weapon, terrorist threat, rape with force/violence/fear of bodily
   injury, and penetration with force against a victim’s will. The victim was his girlfriend.

   Throughout his incarceration, the inmate received one RVR in 2011 for possession of
   inmate manufactured alcohol. He received no visits and made no phone calls. There was
   evidence of written correspondence with others. He was a participant in the Disability
   Placement Program due to mobility impairment. He used a walker and supplemental
   oxygen. He was placed in a single cell in an EOP unit due to a recommendation from
   mental health related to his symptoms of PTSD. His treatment plan included a goal to
   eventually enable him to double-cell. He participated in a veterans’ program to address
   combat-related PTSD. On June 13, 2017, the Unit Classification Committee decided to
   transfer the inmate to a facility with a medically high risk mission. Despite a
   recommendation for a single cell, he was determined to be eligible for dormitory housing
   following his transfer on July 28, 2017. He appealed this decision, but the decision was
   denied.

   The inmate briefly received mental health services in the community in 1991 for
   depression. He was prescribed medication, which he did not find effective, so he
   discontinued treatment. Upon entry into CDCR in 2009 he was placed at the 3CMS level
   of care, but no diagnosis was indicated. In 2010, he braided a noose and was in the
   process of attempting to hang himself when his attempt was stopped by officers and
   another inmate. He was admitted to the MHCB and eventually to DSH for inpatient
   treatment for three months. Upon discharge to the EOP level of care, the treating
   psychiatrist noted continued concerns about the inmate’s suicide risk. He was
   immediately placed at the MHCB level of care upon his return due to suicidal ideation,
   and he was ultimately discharged to the EOP level of care after 16 days.

   In 2015, the inmate reported sleep disturbance when having a cellmate and noted that he
   feared he would kill his cellmate secondary to PTSD symptoms and flashbacks. He
   reported night terrors, dissociative episodes and overwhelming rage. There was
   discussion among the IDTT about lowering his level of care to 3CMS, but this decision
   was postponed due to his symptom severity. He reported in May 2015 that suicide was
   his only means of escape and that he often prayed at night to die and not wake up. In
   December 2015, he began a course in Cognitive Processing Training offered by the
   Department of Veterans Affairs (VA). A VA psychologist worked with his IDTT to
   provide treatment to the inmate. After the 12-week program, the inmate continued
   working with the VA psychologist and reported in May 2016 that his work with the
   psychologist was the only thing “keeping me alive at this point.”




                                           94
 Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 95 of 127


      The IDTT conducted timely treatment meetings through October 2016. From that date
      through July 2017, IDTT meetings were missed or delayed, and psychiatric contacts did
      not meet policy timelines. In early 2017, medical staff began to taper the inmate’s
      morphine which he was taking for pain, in preparation for discontinuation in May 2017.
      He appealed this decision in February and in March 2017. These appeals were denied.
      Upon transfer to another facility in July 2017, no suicide risk evaluation was completed,
      despite his history of a suicide attempt and suicidal ideation. The inmate was cleared for
      dormitory housing and for a double-cell by the IDTT. He appealed these decisions and
      asked that his previous treatment team be contacted about the severity of his symptoms.
      His appeal was denied, and it did not appear that his prior treatment team was contacted.
      His primary clinician noted the inmate’s previous diagnoses and treatment, including the
      services provided through the VA, yet indicated a PTSD diagnosis as provisional and a
      diagnosis of Major Depressive Disorder was provided There was no mention of the
      inmate’s dissociative symptoms or fears of hurting others during a flashback.

      In August 2017, the inmate was seen three times by a psychiatrist to address medication
      nonadherence. The inmate reported that he was frustrated that his pain was not
      adequately managed and reported that he did not want to live with that amount of pain.
      He also reported a resurgence of nightmares. In August, the psychiatrist documented
      diagnoses of Bipolar Disorder and PTSD. On August 28, 2017, the inmate was seen at
      cell-front by his primary clinician in response to a referral. The inmate was told that he
      continued to be eligible for a double cell and dormitory. He responded by saying that
      “this is the calm before the storm because I cannot live double celled.” He was seen
      again on September 1, 2017 at cell-front, and the contact was not well documented. His
      next weekly contact did not occur. The inmate was seen for the final time on September
      12, 2017 at cell-front when he reported that he was not having any issues. He submitted
      three healthcare requests, to address optometry, pain management and the need for a
      mobility vest on September 18, 2017. Prior to his death, he organized, labeled and
      inventoried his belongings in a “Last Will and Testament.” He died on September 20,
      2017.

      Documentation indicated that during the emergency response to the suicide, the officers
      cut the noose without securing the inmate’s body, causing him to hit his head on a stool
      in his cell and then on the floor. This was inconsistent with emergency response
      procedure guidelines.

II.   Determination of Foreseeability

      There was no determination of foreseeability made by the Suicide Case Review
      Committee for this case. The Special Master’s expert determined that this death was
      foreseeable. This determination was based on the fact that the inmate clearly stated, on
      several occasions, that he saw death as a means to escape his situation and his ongoing
      chronic pain. He stated that the decision to place him with a cellmate was unacceptable,

                                              95
   Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 96 of 127


       and yet that decision remained unchanged at the time of his death despite documentation
       of his need for a single cell secondary to the severity of his PTSD symptoms and his
       history.

III.   Determination of Preventability

       There was no determination of preventability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was
       preventable in light of the fact that the inmate was not seen according to requirements by
       his primary clinician, and his primary clinician failed to adequately account for and
       address his reported PTSD symptoms. Had there been proper acknowledgment of the
       inmate’s needs, he likely would have received the treatment he needed to prevent his
       suicidal behavior. Additionally, the inmate reported chronic pain, and his pain
       medication was discontinued four months prior to his death.

IV.    Critique of Suicide Case Review Report

       The SCR was an adequate summary of this case. It included relevant social, criminal,
       incarceration, substance use and mental health history. It provided a reasonable
       assessment of the precipitants to this suicide, and the recommendations provided
       followed from the content and findings of the report. There were two noted errors,
       however, related to required QIPs. The SCR noted an absence of goals by the IDTT to
       address suicidal ideation, yet these goals were present on his most recent treatment plans.
       Also the SCR noted that a primary clinician contact was missed, when it was actually not
       required as a group contact had been completed that week.

V.     Analysis of Quality Improvement Plan Process

       This case resulted in seven required Quality Improvement Plans, six related to mental
       health (two were errors as noted above) and one custody concern. The mental health
       concerns required four QIPs to address missed IDTT meetings, failure to complete a
       suicide risk evaluation upon transfer, cell-front primary clinician contacts and missed
       psychiatry appointments. The first three QIPs addressed these issues through a review of
       the documentation in question and staff training. There was no evidence of a review to
       determine if these issues extended beyond this case or if there was a larger pattern. There
       was a review of the fact that cell-front primary clinician contacts were conducted because
       scheduled sessions had been missed due to conflicting medical appointments. A memo
       was generated to address how to prioritize conflicting appointments. The QIP to address
       the missed psychiatry appointments noted high vacancy rates and ongoing recruiting
       efforts. These responses were partially adequate.

       The custody QIP was required to address the fact that correctional officers did not
       support the inmate’s body during cut-down. All that was submitted for this QIP was a

                                               96
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 97 of 127


         training form, signed by two officers, which listed “Suicide Prevention” training for one
         hour. The content of that training was not provided. This response was inadequate.
Case V
 I.      Summary of Case

         The inmate was a 37-year-old African American man who was found by correctional
         officers hanging in his single cell in an ASU on January 27, 2017. He was receiving
         mental health services at the 3CMS level of care at the time of his death.

         As his parents were addicted to drugs and frequently absent from his life, the inmate was
         raised primarily by his grandparents. When his mother was present in his life, she
         reportedly abused him both emotionally and physically. The inmate also reported being
         sexually assaulted at gunpoint at the age of 16. Records indicate that he did not complete
         high school, but later obtained his GED and completed some college courses. His history
         was positive for drug abuse including methamphetamine and heroin dependence. As an
         adult, he was court ordered to attend drug treatment on five occasions, completing two of
         the programs. He had no history of gang involvement. He was divorced twice and had
         three children, but only had contact with one of these children. During his current
         incarceration, he did not receive any visits, nor was there evidence of any phone calls.

         The inmate’s criminal history began in childhood, at age 12 when he was arrested for
         burglary and possession of stolen property, yet there was no evidence of other juvenile
         arrests. He was convicted of four felonies and fourteen misdemeanors as an adult,
         including charges of domestic violence, assault, drug-related crimes, parole violations
         and driving on a suspended license. He also had a history of being the subject of a
         number of restraining orders.

         The inmate was incarcerated for the third time in CDCR during November 2016. He was
         sentenced to serve six years for assault with force likely to produce great bodily injury
         against a female victim who was a stranger. In January 2017, he was assaulted by three
         inmates and placed in the ASU; he did not want to be placed in an SNY at that time. He
         reportedly owed debts for drugs. He received no RVRs during his two-month
         incarceration.

         Prior to his incarceration in CDCR, the inmate reportedly attempted suicide on three prior
         occasions, twice while housed in county jail in 2013 and once in county jail in 2014.
         Despite this, records indicated that he had not received mental health services in CDCR
         during previous periods of incarceration including from October 2014 through January
         2015. Upon his most recent reception in 2016, he reported a significant mental health
         history including psychiatric hospitalizations and suicide attempts. He reported
         symptoms of paranoia, hallucination, racing thoughts, poor sleep and appetite. The


                                                 97
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 98 of 127


   evaluator noted the absence of previous treatment during incarceration, questioned the
   veracity of his reports, and referred him for further evaluation.

   When he was seen for a comprehensive evaluation on November 30, 2016, he was placed
   at the 3CMS level of care. He reported experiencing trauma and behavioral problems as
   a child, substance use issues and the development of psychiatric symptoms beginning in
   2008. He reported several psychiatric hospitalizations in 2010 and treatment with a
   number of psychotropic medications including antipsychotics, antidepressants, mood
   stabilizers and a stimulant (i.e., Ritalin). The inmate reported hitting his head to the point
   of losing consciousness and three previous suicide attempts, twice by hanging in 2013
   and once by cutting in 2014. The precipitants of these attempts were not documented. A
   suicide risk evaluation was completed on that date but was never entered into the
   healthcare record. It was located after the inmate’s death and noted a number of risk
   factors as well as protective factors. He was determined to have high chronic risk but
   low acute risk for suicide. The safety plan addressed reducing his self-injurious behavior.

   The inmate wrote several healthcare requests for mental health services, including an
   urgent request for medications to address his auditory hallucinations received on
   December 12, 2016. He was seen on December 14, 2016, and he reported hitting his
   head daily in an attempt to stop the voices. At that time, he reported that he had
   attempted suicide by hanging on five prior occasions. The inmate was referred to a
   psychiatrist and seen on December 19, 2016. He requested medications that would not be
   sedating; he also reported problems concentrating. He asked to be placed on atomoxetine
   for attentional support, rather than an antipsychotic. Two days later, he submitted a
   request for placement in treatment groups and more frequent contacts with his primary
   clinician. His primary clinician met with him on December 29, 2016 and told him he had
   been referred to groups. He also stated that the effect of his medications was decreased
   by the afternoon. Documentation indicated that the primary clinician saw the inmate the
   following week, but no such contact was documented. The inmate again submitted a
   request for more frequent contacts with his primary clinician on January 15, 2017. He
   was not seen in response to this request.

   The inmate was placed in the ASU after he was assaulted. The pre-ASU screening
   completed on January 21, 2017 noted that the inmate denied suicidal ideation. He
   submitted a request to see his primary clinician on January 24, 2017. On that same date,
   he was provided within in-cell activities by a recreational therapist.

   An IDTT was conducted without the inmate present, on January 25, 2017. The IDTT
   determined that he would continue to receive services at the 3CMS level of care. In the
   treatment plan, problems were listed as psychotic symptoms and head-banging; yet the
   treatment interventions were to address depressive symptoms. That same day the inmate
   was scheduled to be seen by his psychiatrist. The inmate refused to leave his cell to be
   seen by the psychiatrist, but he reported positive response from atomoxetine at cell-front.

                                            98
 Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 99 of 127


      He asked for medications for sleep disturbance, and the psychiatrist scheduled to see him
      the following week. The healthcare record indicated that the inmate refused medications
      on at least eight days in January 2017.

      Later that same day, the inmate was seen by his ASU primary clinician. The inmate
      explained that his ASU placement was due to safety concerns and that he had no RVRs.
      A mental health evaluation and suicide risk evaluation were completed with the inmate
      on that date. He discussed his childhood trauma and drug addiction. He noted concerns
      over the loss of his parental rights in 2016. He recounted his psychiatric history
      including several hospitalizations. He reported three previous suicide attempts, current
      auditory hallucinations and a high level of depression. He disclosed the three previous
      suicide attempts discussed earlier and noted that they were precipitated by auditory
      hallucinations. The clinician assessed the inmate with moderate chronic and acute risk
      for suicide. Despite this assessment, the suicide risk evaluation appeared to support a
      determination of high chronic risk; protective factors related to his children were noted,
      despite the inmate reporting loss of contact with his children during the session. The
      safety plan was noted to be adequate. It is unclear why the IDTT was conducted and a
      treatment plan created prior to this initial evaluation by the primary therapist.

      The inmate attended an Institutional Classification Committee (ICC) meeting on January
      26, 2017. The mental health clinician at the meeting noted in a very short note that the
      inmate’s mood was “good,” he was smiling and denied suicidal ideation. The inmate was
      placed on a list to be transferred to another facility. On the day of his death, January 27,
      2017, the inmate was seen during rounds by a psychiatric technician who noted that the
      inmate reported no suicidal ideation. The inmate was asked about his medication refusal;
      he reported that the medication was keeping him awake, but he did not want it to be
      discontinued.

      Following his death, his primary clinician learned that the inmate was being taunted by
      other inmates who were encouraging him to harm himself. The SCR author believed the
      inmate had reported this to the primary clinician who failed to enter this into the inmate’s
      healthcare record and as such a QIP was required to address the issue. The QIP was
      required in error.

II.   Determination of Foreseeability

      The Suicide Case Review Committee determined this case to be foreseeable. The Special
      Master’s expert agreed with this determination. The determination was based on the fact
      that an initial suicide risk evaluation, which determined that the inmate had a high
      chronic risk for suicide, was never entered into the healthcare record. Further, a suicide
      risk evaluation completed two days prior to the inmate’s death failed to account for risk
      factors, including imminent factors, that increased his suicide risk. Had these factors
      been recognized, his high risk would have been identified.

                                               99
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 100 of 127




III.   Determination of Preventability

       The Suicide Case Review Committee determined this case to be preventable. The
       Special Master’s expert agreed with this determination based on the fact that the inmate’s
       treatment plan was created prior to a comprehensive multidisciplinary assessment, was
       not internally consistent and failed to provide for interventions to address his suicide risk.
       Additionally, the inmate did not receive a radio while in ASU, which may have helped
       distract him from the auditory hallucinations and taunting of other inmates. Had these
       issues been properly addressed, the likelihood of suicide would have been reduced.

IV.    Critique of Suicide Case Review Report

       The SCR was an adequate summary of this case. The SCR included relevant social,
       criminal, incarceration, substance use and mental health history. It provided a reasonable
       assessment of the precipitants to this suicide and the recommendations provided followed
       from the content and findings of the report.

V.     Analysis of Quality Improvement Plan Process

       This case resulted in eleven required Quality Improvement Plans, six to address mental
       health concerns, four to address nursing concerns and one to address custody concerns.

       The mental health concerns were related to the failure to enter the suicide risk evaluation
       into the healthcare record, the completion of the IDTT and treatment plan without the
       inmate present and prior to completion of a mental health assessment or psychiatric
       assessment, failure of the psychiatrist to note the inmate’s depression or psychosis, failure
       to accurately assess suicide risk two days prior to his death, internal inconsistencies
       within the treatment plan, and poor documentation by a mental health clinician following
       the ICC. QIPs included documentation audits, staff training and staff mentoring, as
       appropriate. Evidence of training was submitted, but evidence or outcomes of individual
       audits or mentoring was not provided. The response was adequate.

       As noted above, there was also a QIP required to address the primary clinician’s failure to
       document the inmate’s report of being taunted by other inmates, but this was noted to
       have been a misunderstanding of the timing of the receipt of this information and did not
       require a QIP as a result.

       The nursing QIPs were required to address the administration and documentation of the
       use of Narcan, inaccurate documentation of the inmate’s medication adherence by the
       psychiatric technician and failure to complete a medication referral secondary to the
       inmate’s refusal of psychotropic medications. These issues were noted to have been
       referred to the NPPC, and the outcome was not provided. This response was inadequate.

                                                100
 Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 101 of 127




      The custody QIP was required to address the fact that the inmate was not provided with a
      radio when he should have been according to policy. This issue was addressed through
      training.
Case W
 I.   Summary of Case

      This inmate was a 35-year-old Latino man who was found by correctional officers
      hanging in his single cell in an EOP ASU unit on July 6, 2017. He was receiving mental
      health services at the EOP level of care at the time of his death.

      Records indicate that the inmate was born in California and raised by his mother as well
      as being placed in foster care and group homes. The inmate received physical and
      emotional abuse perpetrated by his mother; she reportedly had substance use problems.
      He had little contact with his father who died in 1997. His mother died in 2009. He
      reportedly had good relationships with his remaining family members. Records indicated
      that he had problems with anger throughout his childhood and was in special education
      classes from fifth through eleventh grade, when he dropped out of school. He never
      married and had no children. He had significant issues with substance use including
      alcohol, methamphetamine and cannabis. He was gang-affiliated until 2004.

      The inmate’s history included a long criminal record, beginning in early adolescence for
      violent behaviors both inside and outside his home. Records indicated that his criminal
      history began at age 11 and included battery on a peace officer and assault with a deadly
      weapon. He was hospitalized at age 13 after fighting with his brother and attempting to
      hold his family hostage. As a juvenile, he completed two separate programs for children
      with severe behavioral problems. He was also incarcerated as a juvenile, and records
      indicated that he attempted suicide by overdose while in juvenile hall. He was
      incarcerated in CDCR previously for the crime of terrorist threats and had been arrested
      for two previous charges of driving under the influence of alcohol. For his index offense,
      he entered CDCR in September 2007 at age 25, with a life sentence for second degree
      murder after stabbing a friend to death under the influence of drugs. During this
      incarceration, he received 12 RVRs, ten of which were for violent or assaultive
      behaviors, often directed toward correctional officers and related to his delusional belief
      that he was being poisoned by them. His healthcare record indicated that mental health
      assessments conducted regarding his RVRs consistently noted the contributory factors of
      his mental illness and recommended alternative sanctions.

      Records indicated that the inmate received visits from his family members through March
      2016.




                                             101
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 102 of 127


    As a child, the inmate was hospitalized four times before age 11 for “mood swings”, and
    as noted above completed two treatment programs designed to address severe behavioral
    problems. Records also indicated that he sustained a serious head injury at age seven
    when he was hit by a car. During his previous incarceration in CDCR, he was treated at
    the 3CMS level of care and provided with a diagnosis of Dysthymic Disorder. He was
    also provided with various other diagnoses during that period including Adjustment
    Disorder; Mood Disorder, NOS; Bipolar II Disorder; Intermittent Explosive Disorder;
    Delusional Disorder; Major Depressive Disorder, recurrent, severe with psychotic
    features; Schizoaffective Disorder, Bipolar Type and Antisocial Personality Disorder.
    Records indicated that while housed at a county jail at the age of 23, he cut himself four
    times on the same day; and in 2007, he cut his wrist secondary to depressed mood. These
    were documented as suicide attempts.

    During his most recent incarceration, the inmate demonstrated delusional beliefs about
    his food being poisoned early on in his incarceration. This belief resulted in assaults and
    a refusal to eat. In 2008 he was placed at the EOP level of care after reporting the belief
    that his food was being poisoned by custody staff and subsequently refusing to eat. In
    late 2009, a conservatorship was sought to allow feeding against his will. Beginning in
    January 2010, he was force-fed under a court order multiple times through early 2013 and
    was noted to have lost a significant amount of weight during that time. Records indicated
    that he was treated at the EOP level of care, MHCB level of care and in inpatient settings
    for the first five years of his incarceration. In 2012 while housed in SHU, he cut his left
    wrist, right arm and attempted to hang himself. He stated that he did this to seek revenge
    on staff for poisoning him, believing that the poison would be found during his autopsy.
    He was placed in the MHCB and in an acute inpatient setting during 2012.

    In July 2013 while receiving services at the 3CMS level of care, a PC 2602 was granted
    for danger to others and was renewed until the time of his death. He did not have food
    refusals after 2013, yet in 2014 he began to express delusional beliefs not only about his
    food but also a belief that officers had placed a chip in his spine and could hear his
    thoughts. He also engaged in violence toward officers at that time. In 2015 his
    symptoms worsened to include auditory hallucinations, expanded delusions and
    depressed mood. He returned to the EOP level of care in June 2015. It was noted,
    however, that his affect was often incongruent with the content of his speech, and he
    often expressed himself in a clear and calm voice even when discussing distressing
    topics.

    The inmate began expressing vague suicidal ideation during 2015 but did not engage in
    any violent self-injurious behavior. A suicide risk evaluation completed in June 2015
    noted that he expressed a desire to die on the anniversary of his crime (February 2) and
    that he could die by refusing to eat or drink and then cutting the feeding tube if one were
    initiated. A suicide risk evaluation completed in January 2016 failed to document his
    history accurately and included information from another inmate’s records.

                                            102
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 103 of 127




    In April 2016, the inmate reported being suicidal and was placed at the MHCB level of
    care. Two suicide risk evaluations completed in April 2016 carried over the inaccurate
    information noted in the January evaluation, but a third evaluation included accurate
    information. He was transferred for acute inpatient care due to delusional ideation with
    suicidal and homicidal intent. He was provided with a diagnosis of Schizoaffective
    Disorder. He was prescribed a number of medications including an antidepressant
    (sertraline), two antipsychotics (ziprasidone oral and PRN injectable, paliperidone), a
    mood stabilizer (divalproex sodium), an anxiolytic (buspirone) and diphenhydramine
    (commonly used for medication side effects and sleep). During his inpatient stay, he was
    again noted to have an incongruent affect and noted as “overly bright and cheery, given
    his circumstances.” He was discharged to the EOP level of care in August 2016 but
    began requesting to return to the 3CMS level of care in September of that year. He
    refused to engage in EOP programming but maintained good self-care and hygiene and
    was noted to be medication adherent. He reported that he feared he would hurt others if
    he left his cell and continued to report delusional ideation. From April 26, 2016 through
    December 13, 2016, the inmate underwent four suicide risk evaluations, all noted high
    chronic suicide risk. His acute risk was rated as high in April and May 2016 but low in
    August and December 2016. In February 2017, his chronic risk was reduced to moderate
    and his acute risk was assessed as low, apparently moderated by a number of protective
    factors including his supportive family and motivation for treatment.

    In March 2017, his primary clinician suggested that he may require a higher level of care
    given his paranoia and programming refusals. The IDTT decided not to refer him to an
    inpatient setting based on his ability to maintain his activities of daily living, his lack of
    overt decompensation, his participation in individual sessions and his medication
    adherence. He was maintained on a modified treatment plan. He underwent suicide risk
    evaluations in April and May 2017, both noted low acute suicide risk. The April
    evaluation rated chronic risk as high, but the May evaluation noted a number of
    protective factors and reduced his chronic risk to moderate. This final risk assessment
    was noted to be comprehensive. It should be noted that while he reported family support
    as a protective factor, he reported to clinicians that he believed CDCR was keeping his
    family away.

    In the final months of his life, the healthcare record included conflicting documentation.
    His primary clinician noted that the inmate would be maintained on a modified plan
    while awaiting DSH placement, yet no referral to DSH was located in the healthcare
    record. Additionally, his treating psychiatrist stated that the inmate would be better
    served at the 3CMS level of care because he was not taking advantage of EOP
    programming. The psychiatrist also noted the potential for staff assault should the inmate
    be placed in a DSH facility. During this time, the inmate was assaultive toward staff,
    reported constant auditory hallucinations, demonstrated increased anxiety and anger, and
    began accusing his treatment providers of “abuse.”

                                             103
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 104 of 127




       The inmate was seen by his primary clinician on the day before his death when he
       reported that he did not have a mental illness, but simply suffered from “anger problems.”
       He was noted to be aggressive while making statements about inflicting violence on
       officers and his psychiatrist, but he denied suicidal ideation or intent. The following day,
       he covered his cell window with cardboard and left a suicide note which included a
       statement that his family had turned their backs on him.

 II.   Determination of Foreseeability

       There was no determination of foreseeability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was not
       foreseeable.

III.   Determination of Preventability

       There was no determination of preventability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was
       preventable. This determination was based on the fact that over the final months of his
       life, this inmate’s symptoms and functioning were deteriorating to the point that his
       primary therapist noted a need for referral to an inpatient setting. In fact, in a progress
       note dated the day before his death, the primary clinician noted that he would be seen
       individually until acceptance to DSH, yet no referral was located in the healthcare record.
       Additionally, the inmate had not participated in any EOP programming for a number of
       months and remained confined to his cell, unwilling to leave. Had the inmate been
       assessed properly and his low level of functioning identified, he would have been referred
       for a higher level of care and treated appropriately, reducing the likelihood of his suicide.

IV.    Critique of Suicide Case Review Report

       The SCR was not an adequate summary of this case. It should be noted that this case had
       a long and complicated history, yet the SCR included contradictory and confusing
       information regarding the inmate’s mental health treatment history while incarcerated.
       The narrative of the report included timelines and dates of level of care changes that did
       not correspond with information provided in a table within the report. For example, the
       narrative report indicated that his level of care was reduced to 3CMS in February 2013,
       yet within the table that change was noted to have occurred in June 2012. Additionally,
       the SCR noted that the inmate was reportedly attending his individual treatment sessions
       prior to his death, yet the report also noted an ongoing refusal to leave his cell secondary
       to his statements that he would hurt others if he did. The SCR did not explicitly clarify
       whether the inmate was seen for individual sessions at cell-front or if he was willing to
       leave his cell for these contacts. Additionally, the organization of the SCR, which
       separated his treatment, suicide risk evaluations and disciplinary events resulted in a

                                               104
 Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 105 of 127


         disjointed timeline, making it difficult to follow the inmate’s symptom progression over
         time.

         The SCR included a summary of the inmate’s known social, criminal, incarceration,
         substance use, and mental health history and provided a reasonable assessment of the
         precipitants to this suicide. The recommendations provided followed from the content
         and findings of the report, however there was no critical analysis of the inmate’s
         psychiatric care.

 V.      Analysis of Quality Improvement Plan Process

         This case resulted in six required Quality Improvement Plans, three related to mental
         health services, one related to custody and two to address nursing care during the
         emergency response. The mental health QIPs were complex, and each was required to
         address a number of issues.

         The first mental health QIP was required to address the inaccuracies noted in three
         separate suicide risk evaluations. The QIP response reported that the three clinicians
         responsible for completing these evaluations were no longer working for CDCR, and no
         further action was taken. This response was inadequate as it failed to attempt to assess
         what could have been a systematic issue. Based on the failure to follow up, it was not
         known if these problems continued with other clinicians. The other two mental health
         QIPs were required to address failures to properly refer the inmate to a higher level of
         care and failure to accurately document his decompensation. These were addressed
         through training, although the impact of that training was not provided. This response
         was adequate.

         The custody QIP involved a delay in activating 911 and was addressed through training.
         The nursing concerns included a documentation error and the provision of a third dose of
         Narcan without a physician’s order. The former was not addressed, and the latter was
         noted to have been referred to the Nursing Professional Practice Committee (NPPC) with
         no follow up provided. This response was partially adequate.
Case X
 I.      Summary of Case

         This inmate was a 33-year-old Latino man who was found by correctional officers
         hanging in his single cell in a SNY at an RC on March 12, 2017. He was not receiving
         mental health services within the MHSDS at the time of his death. He had been
         incarcerated for 53 days at the time of his death.

         He was an undocumented immigrant to the United States from Mexico, having arrived in
         2007 on his own. His family remained in Mexico. He was primarily Spanish-speaking,

                                                105
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 106 of 127


       but available documentation from multiple sources indicated that he communicated in
       English without the need for an interpreter. He completed school through the sixth grade.
       Records indicated that his mother died in 2014, and he did not have contact with his
       father. He was never married but had one daughter. He had no prior criminal record and
       denied use of drugs or alcohol. He was not affiliated with any gang.

       The inmate was incarcerated in CDCR for the first time in January 2017 for crimes
       including false imprisonment, assault by means of force likely to produce great bodily
       injury and forcible rape. He was sentenced to 24 years and eight months. He did not
       receive any RVRs during his brief period of incarceration. He was placed in Protective
       Custody (PC) upon reception, as he had been in PC in the county jail. He did not require
       placement in the DDP. He had no visits nor phone calls and was not assigned to any job
       or programming. He did maintain written correspondence with his family.

       One week after his arrival to CDCR, he was the victim of battery by another inmate.
       Following the incident, the inmate did not report any safety or enemy concerns related to
       this event. Of note, the death review revealed information that indicated the inmate had
       been yelling that he was going to kill himself, and other inmates were yelling for him to
       do so the night of his suicide. An investigation was initiated at the facility as a result.

       There was no documented history of mental health treatment or suicide attempts prior to
       incarceration. Healthcare documentation indicated that the inmate was screened for
       mental health symptoms during the four years he spent in the county jail. He denied
       mental health history and never requested mental health services at the jail. Upon his
       reception into CDCR, he was screened by nursing staff, and a referral was submitted
       based on his reported depressive symptoms, being a new commitment, and his lengthy
       sentence. He was seen the next day for a scheduled mental health screening, not in
       response to the referral. The screening resulted in negative findings other than the inmate
       being placed in PC, and the inmate was not referred for further evaluation. When the
       referral was received, it was determined “completed” by an office technician who
       assumed it had been addressed during the routine mental health screening. He was not
       seen again by mental health staff prior to his death and never underwent a suicide risk
       evaluation.

 II.   Determination of Foreseeability

       The Suicide Case Review Committee determined that this death was not foreseeable.
       The Special Master’s expert agreed with this determination.

III.   Determination of Preventability

       The Suicide Case Review Committee determined that this death was not preventable.
       The Special Master’s expert does not agree with this determination. It is likely that had a

                                               106
 Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 107 of 127


         mental health clinician been aware of the inmate’s presentation during his initial medical
         screening, additional attention would have been given to his mental health needs. This
         would have at least resulted in further evaluation and another opportunity for contact with
         mental health staff. Given the timing of his assault one week after arriving in CDCR, he
         may have been willing to discuss his thoughts and feelings if asked providing an
         opportunity for intervention and likely prevention of his death by suicide. Additionally,
         the inmate was allegedly yelling out he was going to kill himself, and other inmates were
         encouraging him the night of his suicide. The information was credible enough that an
         investigation was warranted, and thus may be further indication that the suicide was
         preventable as officers could likely hear the yelling which was noted to have kept other
         inmates awake during the night.

IV.      Critique of Suicide Case Review Report

         The SCR was an adequate summary of this case. The SCR included known social,
         criminal, incarceration, substance use, and mental health history. It provided a
         reasonable assessment of the precipitants to this suicide, and the recommendations
         provided followed from the content and findings of the report.

 V.      Analysis of Quality Improvement Plan Process

         This case resulted in one required Quality Improvement Plan to address the fact that the
         referral was not addressed appropriately. In response, the facility updated its procedure
         with improved tracking and oversight. Evidence of staff training was provided.

         Additionally, an investigation was pending regarding whether or not correctional officers
         heard yelling among inmates, encouraging the inmate to kill himself on the night of his
         suicide. The results of that investigation should have been completed and findings
         incorporated into an additional QIP as indicated. The results were not available in the
         records related to this suicide for review by the Special Master’s expert.
Case Y
 I.      Summary of Case

         This inmate was a 28-year-old Caucasian man who was found by a correctional officer
         hanging in his single cell on a general population yard on October 15, 2017. He was not
         receiving mental health services in the MHSDS at the time of his death. Records
         indicated that he was eligible for a double cell, but he did not have a cellmate.

         There was little information available regarding the inmate’s history within his records.
         An interview with his grandfather during his death review provided most of his
         background information. He was born and raised in California until age five, when he
         moved with his mother and step-father to Ohio. The inmate’s father committed suicide

                                                 107
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 108 of 127


    when the inmate was six years old. The inmate returned to California at age 17 with his
    mother. He was noted to have had a dysfunctional childhood which included physical
    abuse at the hands of his stepfather, as well as drug and alcohol use within the home.
    Child Protective Services were involved in the child’s life both in California and Ohio.
    He reportedly completed school through the eleventh grade. While he never married,
    records indicated that he had two children; although his grandfather was not aware he had
    children. While he corresponded with his grandfather through letters, there were no visits
    or phone calls on record during his incarceration.

    His substance use history included the use of cocaine, marijuana, heroin and
    methamphetamine. He reportedly used drug intravenously and completed a drug
    rehabilitation program prior to his incarceration. Interviews with staff and inmates
    following his suicide revealed that the inmate was actively using drugs prior to his death.

    Despite an extensive criminal history as an adult, the inmate was serving his first
    incarceration in CDCR for assault with a deadly weapon (a machete) likely to cause great
    bodily injury and personally inflicted great bodily injury beginning in August 2016. He
    was serving a six-year term after pleading to a lesser crime, as he had originally been
    charged with attempted murder. Prior to his incarceration, he had been arrested for
    vandalism, receiving stolen property, driving without a license and a series of drug-
    related crimes. He was offered a drug diversion program in lieu of incarceration in 2010
    but was terminated from the program in 2012. He was placed on probation and did not
    receive any new criminal charges until his index offense.

    During his 14-month incarceration, the inmate received 15 RVRs, many of which were
    related to being late to or absent from work. As a result, he was determined to be a
    “program failure” and was not enrolled in any programming at the time of his death.
    None of his RVRs resulted in segregation placement but involved loss of privileges. At
    the time of his death, he was a “C-Status” inmate meaning that he had limited privileges
    including limited movement out of his cell. He was initially classified at security Level
    III, but this was increased to Level IV secondary to his disciplinary record. The inmate
    had requested a transfer to Calipatria State Prison for his Level IV placement, and this
    request was granted. The transfer was scheduled to occur the day after his death.

    There was no documented Test of Adult Basic Education (TABE) score located in the
    records, but he was not placed in the DDP as he passed the screening and was noted to
    have had an eleventh-grade education.

    At the time of reception, records from the county jail indicated that the inmate was
    provided with a diagnosis of Adjustment Disorder with depressed mood and included a
    history of substance use and two suicide attempts during adolescence. His initial health
    screening noted that he was referred for a routine evaluation by mental health staff.
    Evidence of this referral was not located in his healthcare records. He was seen for an

                                            108
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 109 of 127


       initial mental health screening on the day of his reception, and that screening noted a
       history of psychiatric hospitalizations and a previous suicide attempt. The screening
       indicated that his adaptive functioning was fair/poor and documented that he had
       “continuing” mental health needs. Despite this, he was not referred for further evaluation
       and was subsequently not included in the MHSDS. Upon transfer from the RC, a
       screening noted no history of mental health treatment, no history of depression and no
       history of suicide attempts. The inmate never requested mental health services during his
       incarceration, and he was never seen for a suicide risk evaluation.

 II.   Determination of Foreseeability

       There was no determination of foreseeability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was not
       foreseeable.

III.   Determination of Preventability

       There was no determination of preventability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was
       preventable. This determination was based on the fact that there was information
       available from county records and later within CDCR records indicating a history of
       mental health treatment and suicide attempts. Two staff members failed to appropriately
       refer the inmate for follow up despite the indicated need for such. Additionally, the staff
       who screened the inmate upon transfer from the RC failed to review the previous
       screenings; and therefore, failed to recognize the need for further evaluation as well. Had
       the inmate been evaluated, underlying mental health needs would have likely been
       uncovered and addressed, decreasing the likelihood of suicide.

IV.    Critique of Suicide Case Review Report

       The SCR was an adequate summary of this case although the lack of required QIPs was
       not acceptable. There were clear lapses in follow-up and failures to complete required
       tasks, yet no corrective action was ordered. In this respect, the SCR was unacceptable.
       The SCR included relevant social, criminal, incarceration, substance use, and mental
       health history. It provided a reasonable assessment of the precipitants to this suicide.

V.     Analysis of Quality Improvement Plan Process

       This case resulted in no required QIPs, but there was one noted mental health concern
       and three custody concerns. The mental health concern was related to the failure of staff
       to refer the inmate for further mental health evaluation at the time of reception, despite
       evidence of a prior mental health history and suicide attempts. It also noted the failure on
       the part of the staff at the receiving facility, following his transfer from the RC, to review

                                                109
 Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 110 of 127


         the records and to accurately document his mental health history. The Special Master’s
         expert determined that these failures went beyond mere “concerns” and should have
         resulted in corrective action. Further, as noted above, had the inmate undergone a more
         comprehensive evaluation, underlying needs may likely have been identified and his
         suicide prevented.

         The custody concerns were related to a delay in sounding an alarm upon discovering the
         inmate hanging in his cell, failure on the part of custody staff to arrive on scene with the
         entire cut-down kit, and a finding that one of the officers who responded to the scene was
         delinquent with regard to updated CPR/First Aid training. The first item was noted to
         have been identified by the facility prior to completion of the SCR and was addressed, the
         second was reportedly being addressed by headquarters at the state level, and there was
         no indication of action taken in response to the final concern. It was unclear to the
         Special Master’s expert why these “concerns” did not result in required corrective action.
         In many other SCRs, these issues have resulted in corrective action. It was positive to
         note that the facility and statewide leadership had identified these issues previously, but a
         failure to require formal corrective action appeared to be a deficiency within the SCR.
Case Z
 I.      Summary of Case

         This inmate was a 36-year-old Latino man who was found by a correctional officer
         unresponsive, laying on the floor of his single cell surrounded by blood in an SNY on
         December 26, 2017. The inmate had cut his wrists and forearm and placed a towel along
         the inside of his cell door which delayed staff’s ability to open the door. He was not
         receiving mental health services in the MHSDS at the time of his death.

         The inmate was born in Mexico and came to the United States as an undocumented
         immigrant at age 12. He was the youngest sibling and had four brothers and three sisters.
         His parents remained in Mexico but reportedly traveled back and forth to the United
         States. He lived with his aunt at the time of his index offense. He was 23 years old at the
         time. He never married and had one daughter, who was born after his arrest. He
         maintained written correspondence with his daughter and the mother of his daughter and
         well as members of his immediate and extended family. He had several visits each year
         from his family and a friend while he resided in CDCR facilities. He did not have visits
         when he resided out-of-state. His last visit was with three of his nieces in early
         December 2017. There was no record of any phone calls during his incarceration.

         Records indicated that the inmate completed education through either the sixth grade or
         eighth grade and was primarily Spanish-speaking. He did not have any steady
         employment prior to his arrest. He had a history of substance use, including marijuana,
         cocaine, heroin and methamphetamine. He had no juvenile criminal history but was


                                                 110
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 111 of 127


    arrested once prior to his index offense. It was reported that he was affiliated with a gang
    prior to incarceration, and he was shot at age 22.

    When the inmate entered CDCR in January 2004, he was serving his first prison term for
    three separate incidents which resulted in charges for carjacking with the use of a firearm,
    attempted second degree robbery with the use of a firearm, second degree robbery with
    the use of a firearm and carjacking. He was sentenced to 21 years and four months. He
    had a detainer from ICE and was expected to be deported to Mexico upon his release
    from CDCR scheduled to occur in 2022.

    He resided in 12 different facilities during his incarceration, including out-of-state
    facilities from January 2009 through May 2017. While incarcerated, he was enrolled in
    courses in English as a Second Language and Adult Basic Education. He also had work
    assignments at out-of-state facilities. At the time of his death, he was on a waitlist for
    educational and reentry programming in CDCR. He acquired eight RVRs during his
    incarceration, three involved violence, two involved tattoos, two were substance related
    and one was for misuse of state property. Records indicated that the inmate had
    outstanding debts for drugs and gambling. In 2013 he requested SNY placement related
    to these debts, and he expressed a desire to disaffiliate from a prison gang.

    In October 2016, the inmate assaulted his cellmate with a pen and experienced an
    increase in his security level which made him ineligible to remain out-of-state. When he
    returned to CDCR, he affirmed his renunciation of his gang affiliation and was
    maintained in SNY housing until his death.

    The inmate had no documented history of mental health services prior to or during his
    incarceration. The intake screening did not indicate the need for mental health services,
    and he was not referred for further evaluation. The inmate had one contact with mental
    health staff while housed at an out-of-state facility in October 2016 following the assault
    of his cellmate. He reported hearing voices that he attributed to his cellmate as the cause
    for his attack. He was placed on observation and then suicide precaution status
    secondary to impulsivity, violence, as well as feelings of humiliation, shame and despair.
    He endorsed suicidal ideation at the time. He was removed for observation two days later
    after he reported being stable and no longer experiencing suicidal ideation. He reported
    having some depression, nervousness, restlessness and feelings of worthlessness but was
    cleared for ASU placement on October 31, 2016 while awaiting transfer back to CDCR.
    During all prior and subsequent routine evaluations, he denied any history of mental
    health symptoms, suicidal ideation or suicide attempts.

    The inmate’s medical history included migraine headaches and the use of pain
    medication. However, he was not prescribed any medications upon his return to CDCR
    in 2017 and had no medical encounters upon his return.


                                            111
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 112 of 127


       During a review of the death, it was discovered that synthetic drugs were present in his
       housing unit, and another inmate reported that the inmate likely used these drugs,
       possibly resulting in psychotic-like symptoms. An inmate in a nearby cell reported
       hearing him yelling about having to remove a tracker from his arm. Toxicology results
       obtained during the autopsy noted the presence of caffeine, amphetamine and
       methamphetamine in the inmate’s blood.

 II.   Determination of Foreseeability

       There was no determination of foreseeability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was not
       foreseeable.

III.   Determination of Preventability

       There was no determination of preventability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was not
       preventable.

IV.    Critique of Suicide Case Review Report

       The SCR was an adequate summary of this case. The SCR included relevant social,
       criminal, incarceration, substance use, and mental health history. It provided a
       reasonable assessment of the precipitants to this suicide, and the concerns noted in the
       report were justified by the findings.

 V.    Analysis of Quality Improvement Plan Process

       This case resulted in no required Quality Improvement Plans, but there were two
       concerns noted, one related to mental health and one related to custody. The mental
       health concern was related to the lack of substance use programming available to the
       inmate upon his return to CDCR. The custody concern was related to a conflict between
       local operation procedure and statewide policy regarding the number of custody staff
       required to be present for an emergency cell entry. The conflict was resolved by updating
       the local operating procedure.
Case AA
  I.   Summary of Case

       This inmate was a 46-year-old Latino man who died after jumping from an upper tier on
       October 7, 2017. He was housed in a double-cell in general population at an RC and was
       receiving mental health services at the 3CMS level of care at the time of his death. He
       had been incarcerated for 80 days prior to his death. It should be noted that the

                                               112
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 113 of 127


    determination of this death as a suicide was not initially clear due to unusual behavior by
    other inmates at the time of the incident. It was ultimately determined to have been a
    suicide by the coroner.

    The inmate was born in Mexico where he was raised by his parents. His father was
    reportedly a heavy alcohol user who beat the inmate with a belt. Records indicated that
    he had no problems in school and eventually earned his GED while incarcerated in a
    county jail. While his primary language was Spanish, he was noted to have been fluent in
    English. He came to the United States during his adolescence and was usually employed
    as a laborer. He married and had two children, a daughter and a son. He maintained
    contact with his family during his incarceration.

    The inmate did not have a juvenile criminal history and had no known gang affiliation.
    He had a history of alcohol and cocaine use, but he obtained sobriety at age 41. His
    criminal history included convictions for possession of controlled substance, carrying a
    loaded firearm, having a concealed weapon in a vehicle and intoxication. His index
    offense occurred in 1993 and involved intentionally shooting an acquaintance following
    an argument. He evaded arrest by fleeing to Mexico but was extradited and arrested in
    2012. He was convicted of first-degree murder in 2017 and sentenced to 25 years to life
    in prison.

    While incarcerated in CDCR, he had no RVRs, and he engaged in activities such as
    exercising and attending religious services. He had no known conflicts with other
    inmates but did express fears for the safety of himself and his family based on the content
    of reported auditory hallucinations.

    The inmate reported that his psychiatric symptoms began at age 42, one year after
    obtaining sobriety. Records from the county jail indicated that he had been receiving
    mental health treatment for depression and anxiety following several suicide attempts.
    He reported that he had been prescribed psychotropic medications at the county jail, but
    transfer documentation did not include any listed medications. During his intake
    screening on July 19, 2017, he described experiencing psychotic symptoms, auditory
    hallucinations, and depression and was positive for suicide risk. He was seen for an
    urgent consult later than required (two days rather than within 24 hours) but was not
    found to need crisis services. The urgent consult documentation indicated that “records
    reflect” three in-custody suicide attempts.

    Documentation indicated that he was seen by a psychiatrist on the day of his arrival, but
    no evidence of this contact was located in the inmate’s healthcare record. In an email, the
    psychiatrist noted that he had seen the inmate who reported taking medications at the jail,
    and the psychiatrist had attempted to contact the jail but was told to call back as no
    providers were available. The psychiatrist also documented three suicide attempts while
    the inmate was housed at the county jail.

                                            113
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 114 of 127




    During his full mental health assessment on July 24, 2017, the inmate was placed at the
    3CMS level of care but was noted to have clear thinking, no delusions and no perceptual
    distortions. Documentation indicated that he was optimistic and displayed future
    orientation. He was given a suicide risk evaluation at the time, and he reported a single
    suicide attempt by cutting in 2016. He noted that he was depressed at the time and could
    not handle his life anymore. He reported feeling like he had no purpose. The inmate
    reported a number of protective factors and presented no additional warning signs
    according to documentation. He was assessed with moderate chronic but low acute risk
    for suicide. His safety plan included inclusion in the MHSDS at the 3CMS level of care
    and routine contacts with his primary clinician and psychiatrist. There was no evidence
    in the suicide risk evaluations or mental health assessment that the clinician reviewed
    documentation but instead appeared to rely solely on the inmate’s self-report.

    Records indicated that he was seen by a psychiatrist on August 7, 2017, but no
    documentation of this contact was located in the healthcare record. After the inmate’s
    death, the psychiatrist produced handwritten notes which included background
    information and discussion of the inmate’s symptoms of depression, anxiety and sleep
    disturbance. His initial contact with the primary clinician occurred on September 6, 2017
    which was noted by the SCR to have been within the 30-day timeframe required by the
    Program Guide. This contact occurred 44 days after the inmate was placed in 3CMS
    level of care, outside of Program Guide requirements. During that contact, the inmate
    reported loneliness with difficulty sleeping and eating but denied thoughts of suicide. A
    referral to psychiatry was generated from this contact.

    The inmate was seen by psychiatry two days later, and an in-depth assessment was
    completed. The psychiatrist noted that the inmate was depressed, anxious and
    experiencing psychotic symptoms including auditory hallucinations but noted that the
    report of psychosis was inconsistent with a primary thought disorder. The psychiatrist
    documented that the inmate may have been exaggerating his symptoms in order to
    receive treatment. Additionally, the psychiatrist noted that the inmate expressed getting
    relief from his previous medications, none of which were antipsychotic medications. The
    psychiatrist prescribed the three medications previously prescribed for the inmate
    including buspirone, mirtazapine and sertraline. During this contact, the inmate reported
    that he had attempted suicide three times on the same day in 2016 by cutting and choking
    himself.

    The inmate was seen again by the psychiatrist on October 6, 2017, two days prior to his
    death. The inmate reported being “very stressed” and experiencing constant auditory
    hallucinations telling him that his family had been killed and that he would be killed, but
    the psychiatrist noted no evidence of the inmate responding to internal stimuli. The
    inmate reported fears about his thoughts being recorded but did not evidence any other


                                            114
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 115 of 127


       disturbances in thought and was noted to be linear and goal-directed. The psychiatrist
       increased his medications and added risperidone to address the psychotic symptoms.

 II.   Determination of Foreseeability

       There was no determination of foreseeability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was
       foreseeable. The inmate had a history of serious suicide attempts while incarcerated in
       the county jail and yet there was no evidence that attempts were made to obtain
       information related to those attempts or the treatment of the inmate following those
       attempts, despite the inmate’s report that he was housed on a special unit for 60 days.
       The inmate was clearly expressing concerns about his safety and an increase in symptoms
       prior to his death. Had these concerns been adequately noted, it would have been likely
       that the heightened risk for suicide would have been identified.

III.   Determination of Preventability

       There was no determination of preventability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was
       preventable. The inmate was not seen in accordance with Program Guide requirements,
       did not have a treatment plan, and when the inmate was seen, documentation was not
       entered into the healthcare record. Additionally, staff failed to adequately request and/or
       review available documentation about the inmate’s mental health and suicide history.
       Had proper care been provided, the likelihood for suicide would have been reduced.

IV.    Critique of Suicide Case Review Report

       The SCR was inadequate. While it summarized the case, there was an error in
       calculating the timeframe for the initial primary clinician contact following inclusion in
       the 3CMS program. Additionally, in the summary section of the SCR, it was noted “his
       records indicate he continually felt optimistic about his future.” It was unclear how this
       conclusion was made, as there were only eight mental health contacts with this inmate
       during his incarceration. Two of those contacts were never entered into the healthcare
       record. Of the remaining six, only one noted the inmate to have been “optimistic” and
       that was his initial mental health assessment completed on July 24, 2017 which appeared
       to rely solely on the inmate’s self-report, despite indication that previous records had
       been reviewed. This was concerning, as the urgent consult noted that three suicide
       attempts were included in the inmate’s records, but only one was reported by the inmate
       according to the initial mental health assessment. This over-reliance on self-report was
       not noted in the SCR.

       The remaining contacts included reports of depression, anxiety, sleep disturbance,
       appetite disturbance, auditory hallucinations, fears for his safety and the safety of his

                                                115
 Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 116 of 127


      family, and a belief that his thoughts were being recorded. The only indication that the
      inmate was not suicidal appeared to be documentation that the inmate denied suicidal
      ideation. The SCR made no mention of the fact that a treatment plan was never
      developed for the inmate. The safety plan developed at the time of his initial mental
      health assessment indicated that the inmate would be seen by his primary clinician to
      develop a treatment plan. This did not occur. The sole contact with his primary clinician
      noted increased symptoms and prior suicidal ideation but made no mention of his
      previous suicide attempts. The plan generated from that contact was “continue 3CMS
      LOC,” “IP will continue daily exercise,” and “Requested psychiatry appointment and he
      is now scheduled to be seen on 9/8.” There was no mention of any plans for follow up
      with the primary clinician or interventions to be provided to address the inmate’s reported
      symptoms. The SCR also failed to mention that during the psychiatry contact on
      September 8, 2017, an interpreter was used as the psychiatrist noted the inmate was
      primarily Spanish-speaking.

      The SCR included descriptions of the inmate’s social, criminal, incarceration, substance
      use and mental health history. It concluded with a description of doubt that the inmate’s
      death was a suicide; and therefore, did not draw conclusions about the precipitants. The
      recommendations provided did not address all concerns noted in the report and failed to
      note serious lapses in documentation and treatment.

 V.   Analysis of Quality Improvement Plan Process

      This case resulted in four required Quality Improvement Plans, two for mental health,
      one related to nursing care, and one systemic concern. The mental health concerns
      including the lack of documentation from two psychiatric contacts and the urgent consult
      occurring outside of Program Guide requirements. The nursing concern was related to
      the lack of documentation indicating that steps were taking to decrease blood loss after
      the inmate was found on the ground floor and even after a pulse was detected. The
      systemic concern had to do with a delay in the arrival of the ambulance onsite. All QIPs
      were presented with adequate investigation in the root causes, and staff training as
      appropriate. Evidence of training was provided. There was also evidence that the
      ambulance company had been contacted to resolve the delays.

      There were not QIPs required to address the lack of information about the inmate’s
      medications at the jail and the failure of the psychiatrist to follow up on this issue, yet
      both issues were addressed through the corresponding QIPs.

      There was no mention of the delay in the initial primary clinician contact with the inmate
      after placement in at the 3CMS level of care or the failure to develop a treatment plan
      with the inmate.
Case BB


                                               116
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 117 of 127


I.   Summary of Case

     This inmate was a 30-year-old Caucasian man who was found by his cellmate hanging in
     their double cell on a SNY on July 6, 2017. He was receiving mental health services at
     the EOP level of care services at an RC at the time of his death. He had been
     incarcerated for fewer than 100 days prior to his death.

     Records indicated that the inmate was born and raised in Alaska. He had one brother and
     was primarily raised by his mother. Both his mother and brother were noted to have
     struggled with addiction, and there was a family history of mental illness. While there
     was conflicting information about his marital status, it appeared that he was unmarried
     but possibly engaged to a woman with whom he had one son.

     He reportedly graduated from high school and attended college at three different
     institutions. He was reported to be a writer and bodybuilder and had worked as a
     dietician and a correctional officer. Prior to his incarceration, he was noted to have issues
     with alcohol and methamphetamine use and had received treatment for his substance use
     issues. While there was no evidence of arrests during adolescence, he had prior adult
     arrests for trespassing, drug-related crimes, battery, weapons possession, property
     damage, false imprisonment and child cruelty.

     The inmate was incarcerated for the first time in CDCR in March 2017 to serve a
     sentence of two years for corporal injury on specific persons resulting in traumatic
     condition and resisting/deterring an officer with threat/violence following a domestic
     violence incident. Upon reception, he appeared confused, was unable to respond to
     directions and had a hard time focusing. He was immediately referred to the MHCB
     where he spent 13 days before returning to the RC. He received one RVR for battery on
     a prisoner in May 2017 after which he requested SNY placement, which was granted.

     Available documentation indicated that the inmate had received mental health services in
     the community, including at least three psychiatric hospitalizations for psychosis, and had
     attempted suicide on one prior occasion in 2012. He received mental health services in
     the county jail for anxiety, mood swings and depression. According to transfer
     documentation, he was prescribed trazodone, sertraline and clonazepam while at the
     county jail.

     The inmate was placed at the MHCB level of care upon arrival to CDCR due to paranoid
     ideation, depression, anxiety and auditory hallucinations. He was observed talking to
     himself and making bizarre statements. Mental health staff were unable to complete a
     suicide risk evaluation upon admission but noted that he “may be at moderate risk” for
     danger to self in the future. He was noted to be medication nonadherent, and initial
     treatment planning focused on medication adherence and stress management. However,
     it was difficult to ascertain what medications he was prescribed or had been refusing as

                                             117
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 118 of 127


    he had only been incarcerated for one day and documentation in the healthcare record
    was unclear.

    While he refused to communicate with treatment staff or to attend his initial IDTT, he
    was observed talking to himself, engaging in angry outbursts, hitting his head on his
    door, kicking the door, jumping off his bed while naked and trying to reach the sprinkler.
    On March 28, 2017, a progress note written by a psychologist described the inmate as
    naked and jumping off his bed, having “possible suicidal ideation”, yet the plan was “will
    be discharged to EOP and his suicide precautions will be removed.” The only treatment
    goal noted was “rapport building” and referenced meeting with the psychiatrist and
    discussing “general” mental health concerns.

    An initial psychiatric note written on March 28, 2017 indicated that while limited
    information was available, the inmate appeared to be responding to internal stimuli. The
    inmate was provided with a provisional diagnosis of Psychotic Disorder, NOS and was
    continued on an antidepressant (sertraline). The psychiatrist noted that the inmate
    required antipsychotic medication, but none were prescribed as the inmate had not
    provided consent; although, there was no documentation that informed consent was
    attempted. The psychiatrist noted that the inmate may require a referral to DSH.

    Psychiatric documentation on March 30, 2017 indicated that the inmate remained with
    disorganized thinking and was “not eligible for PC 2602 at this time so no psych meds.”
    On April 3, 2017, the psychiatrist noted that the inmate would likely be ready for
    discharge at his next IDTT; however, within the same note the psychiatrist documented
    that the inmate evidenced disorganized thinking with paranoia and guarded affect. On
    April 4, 2017, the IDTT made the decision to discharge the inmate to the EOP level of
    care for reaching “maximum benefit” which was described as the ability to maintain his
    activities of daily living, not harming himself, ability to identify his location and
    following instructions properly. A suicide risk evaluation and safety plan were created
    without any input from the inmate. There was also no evidence of any out of cell
    treatment provided to the inmate while in the MHCB.

    Upon return to the RC, the inmate was seen for five-day follow up. He denied suicidal
    ideation but endorsed depression and auditory hallucinations. The suicide risk evaluation
    completed on the final day of follow up was incomplete and contained contradictory
    information. It was noted that the inmate did not participate in the evaluation.

    During April 2017, he refused to attend his IDTT meeting, psychiatry appointments, his
    initial mental health evaluation and all groups. Two individual sessions with his primary
    therapist were on the schedule, but no progress notes were entered into the healthcare
    record. It was unknown whether the inmate participated.




                                           118
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 119 of 127


    In May 2017, the inmate refused his psychiatry appointments, his IDTT meeting and all
    but one group session. Notes indicated that he attended a group entitled, “SA” on May 9,
    2017, but no further information was available. The May 2017 IDTT noted that the
    inmate stopped taking his medication but had been coming to his primary clinician
    contacts; however, there were no progress notes for these sessions located in the
    healthcare record. The treatment plan included conflicting and erroneous information
    and failed to discuss the inmate’s MHCB admission or previous mental health treatment.
    He was placed on a modified program due to his refusals and was scheduled to be seen
    twice per week by his primary clinician. On May 13, 2017, the inmate received an RVR
    for battery on a prisoner and underwent a mental health assessment for that incident on
    May 23, 2017. During the assessment, he admitted to hearing voices and reported that
    his medications were not working. He was referred to psychiatry as a result. The
    assessment indicated that his mental illness was not a factor in his RVR.

    There were eight scheduled sessions with the primary clinician during May 2017, but no
    progress notes were entered on any of the scheduled dates except a single entry on May
    31, 2017. On that day, he was given a mental health screening and reported a history of
    psychiatric hospitalizations, treatment for alcohol use and a previous suicide attempt. A
    clinical progress note was also entered by his primary clinician on that same date but
    failed to mention any of the new information about his history gathered from the
    screening.

    On June 5, 2017, the inmate was scheduled to see a psychiatrist to address the referral
    generated during the RVR assessment related to his medications not working. The
    inmate refused the session, and his medications were discontinued. On June 8, 2017, he
    was seen by a psychiatrist who noted that the inmate was paranoid, experiencing auditory
    hallucinations, low stress tolerance, anxiety and depression. The psychiatrist described
    the inmate as “floridly psychotic” and prescribed risperidone, sertraline, hydroxyzine and
    benztropine. The inmate also attended his IDTT on that date, but the plan remained
    largely unchanged, still including the erroneous and inconsistent information, and failing
    to include discussion of the inmate’s psychiatric history, previous suicide attempt or
    course of treatment in the MHCB. The treatment plan made no mention of the inmate’s
    symptoms, treatment refusals, or medications. The plan noted that he was refusing 84%
    of his programming but “not due to his mental health deteriorating in the clinical opinion
    of this PC.” Documentation indicated that the inmate attended two of the 27 scheduled
    groups in June, one recreational group and one group for anxiety management. Clinical
    progress notes were written for individual contacts with his primary clinician on four
    occasions, all of which noted paranoia but documented an absence of suicidal ideation.

    During his final psychiatric session on July 3, 2017, the inmate reported continuing
    anxiety and auditory hallucinations and was noted to be paranoid, anxious and depressed
    with low stress tolerance. His risperidone dose was increased. While he refused all four
    of his scheduled groups that week, he asked to speak to his correctional counselor as he

                                           119
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 120 of 127


       had heard through his air vent that his father had died. On July 5, 2017, the inmate
       reported to his primary clinician that he was going to stop taking his medications because
       he heard through his air vents that staff was feeding him estrogen. He refused to attend
       his IDTT on the morning of July 6, 2017, and he was found hanging in his cell later that
       same day. It was noted that the treatment plan drafted at the IDTT included his
       delusional ideation but failed to include any relevant psychiatric history of his previous
       suicide attempt.

 II.   Determination of Foreseeability

       There was no determination of foreseeability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was
       foreseeable. This determination was based upon the fact that information was available
       related to the inmate’s psychiatric history, treatment needs and a self-reported suicide
       attempt which were never addressed nor included in any assessment or treatment
       planning efforts. Had the treatment providers recognized this available information and
       documented his history accurately, the potential risk for suicide, or at least significant
       decompensation, would have been recognized.

III.   Determination of Preventability

       There was no determination of preventability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was
       preventable. This determination was made based on the fact that the inmate was not
       provided with adequate treatment planning, treatment interventions nor appropriate
       consideration of his need for a higher level of care. In many instances, documentation
       and treatment planning appeared haphazard and careless, including omissions, errors and
       inconsistencies that were carried over time and again. Additionally, even when
       additional information was discovered, it was not incorporated into the inmate’s
       treatment or treatment planning. Had this inmate received the treatment he needed for his
       psychiatric symptoms, the likelihood of death by suicide would have been reduced.

IV.    Critique of Suicide Case Review Report

       The SCR was an adequate summary of this case; although, the description of care
       provided within the MHCB was difficult to follow and required a direct review of the
       electronic health record. The review of the record revealed that the original
       documentation was equally unclear. The SCR included relevant social, criminal,
       incarceration, substance use and mental health history. It was sufficiently critical of the
       course of treatment provided to the inmate. It provided a reasonable assessment of the
       precipitants to this suicide, and the recommendations provided followed from the content
       and findings of the report.


                                               120
 Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 121 of 127


 V.   Analysis of Quality Improvement Plan Process

      This case resulted in nine required Quality Improvement Plans, eight of them related to
      mental health services at the facility level and one related to statewide concerns. The
      QIPs were required to address failures to complete necessary assessments, poor quality
      risk evaluations, incomplete or missing documentation, inadequate treatment planning,
      failure to consider appropriate level of care needs, medications discontinued without a
      psychiatric assessment, failure to consider the appropriateness of telepsychiatry for an
      inmate who refused treatment, and poor quality discharge summaries. The statewide QIP
      was required to address the failure of previous treatment information being available in a
      timely manner to staff at the MHCB. Responses from the facilities were mostly adequate
      and included evidence of training as well as training content. Individual clinician
      deficiencies were addressed as needed in most cases. Of concern was the fact that at one
      facility, mentoring and auditing was not completed timely, as a clinician was on extended
      vacation. Follow-up was planned but not available for review. Additionally, the
      statewide response was that a workgroup was planned, but the ultimate outcome was not
      provided.
Case CC
 I.   Summary of Case

      This inmate was a 34-year-old Latino man who was found by correctional officers
      hanging in his single cell on a general population yard on March 21, 2017. He was not
      receiving mental health services in the MHSDS at the time of his death.

      The inmate was born and raised in California by his mother and his maternal
      grandparents. Records indicated that his father was incarcerated during his childhood.
      He had one sister. He graduated from high school, attended two years of college, and
      took courses to learn to be a mechanic. Records indicated that he was a city employee for
      three years as a trolley mechanic prior to his incarceration. While never married, he had
      one son. Records indicated that he had regular visitation from his family during
      incarceration and exchanged written correspondence routinely as well.

      The inmate reported that he began experimenting with alcohol at age 14 or 15 and began
      using marijuana at age 20. Following a motorcycle accident when he was 21, he began
      taking both legal and illegal drugs for pain. By age 24, he was using cocaine, alcohol,
      and marijuana daily. He denied any treatment for his substance use issues prior to
      incarceration. There was no evidence of gang affiliation.

      While there were records of previous arrests and probation beginning at age 17, the
      inmate’s incarceration for the index offense was his first within CDCR. He was
      incarcerated for first degree murder and attempted murder after intentionally shooting the
      ex-boyfriend of a woman he was dating and attempting to shoot the man’s friend outside

                                             121
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 122 of 127


    of a bar. He was sentenced to 77 years to life in prison. The inmate reported being
    intoxicated on alcohol, cocaine, marijuana, Vicodin and Xanax at the time of the
    shooting. He was incarcerated in February 2010. He received four RVRs during his
    incarceration. One RVR, for possession of an inmate-manufactured deadly weapon,
    resulted in a SHU term and ASU placement. After his death, evidence of gambling with
    other inmates and gambling debts were located in his property. Prison records also
    indicated that the inmate had been granted a transfer closer to his family three weeks
    prior to his death and was pleased about this.

    Medically, the inmate was treated for asthma, seborrheic dermatitis and chronic back
    pain. His medications were all keep-on-person, and he responsibly requested refills in a
    timely manner. In fact, he requested medication refills on the day of his death.

    The inmate reported that he was diagnosed with ADHD as a child, but no documentation
    was available to confirm any treatment received. He briefly received services in the
    MHSDS for less than six months in 2010 following his evaluation during the reception
    process. He was placed at the 3CMS level of care after reporting mood swings,
    depression, insomnia, paranoia, and a history of Bipolar Disorder (not verified). While
    he continued to verbalize paranoid ideation, a belief that he could foretell the future, and
    insomnia, he denied the need for medication. He was removed from the 3CMS during
    July 2010 without ever having had an IDTT meeting, treatment plan or evidence that his
    symptoms were addressed. Rationale for removal from the MHSDS was not
    documented.

    Once discharged from mental health services, he did not seek assistance from mental
    health again during his incarceration. He was evaluated by mental health staff on three
    occasions; he was seen following a facility transfer, upon placement in ASU, and in
    response to a request from custody staff. All three evaluations concluded that he did not
    meet criteria for inclusion in the MHSDS. The inmate had two suicide risk evaluations
    during his incarceration, one in 2010 and one in 2011. Both resulted in the determination
    of moderate chronic risk for suicide based on his history of depression, chronic pain,
    substance abuse, violence, long prison term, poor impulse control and prior history of
    suicide attempts. He had reported an attempt to kill himself by overdose in 2008 and one
    other attempt for which no details were provided. His acute risk was determined to be
    low on both occasions, and he was noted to have a number of protective factors. The risk
    evaluations appeared to be internally consistent; however, the justification of risk
    determinations, mental status examinations and safety planning were judged to be poorly
    completed on both.

    No significant changes in behavior or mood were reported by inmates or staff who knew
    the inmate prior to his death. He left a suicide note in the form of a card to his
    grandmother indicating that he was no longer able to cope.


                                            122
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 123 of 127


 II.   Determination of Foreseeability

       There was no determination of foreseeability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was not
       foreseeable.

III.   Determination of Preventability

       There was no determination of preventability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was not
       preventable.

IV.    Critique of Suicide Case Review Report

       The SCR was an adequate summary of this case. It incorrectly indicated on the cover
       memo to the report that he was a participant in MHSDS at the 3CMS level of care. He
       had been discontinued from services in 2010. Otherwise, the SCR included relevant
       social, criminal, incarceration, substance use and mental health history. It provided a
       reasonable assessment of the precipitants to this suicide, and the recommendations
       provided followed from the content and findings of the report.

 V.    Analysis of Quality Improvement Plan Process

       This case resulted in three required Quality Improvement Plans, one QIP addressed
       concerns regarding the quality of the suicide risk evaluations at the statewide level and
       the other two QIPs were related to the emergency response by custody staff at the facility
       level. The response to the first QIP requirement indicated that the issue “will be
       discussed” at the SPRFIT meeting, but no follow up was provided or confirmed. The two
       custody QIPs were appropriately addressed through policy review and training, and
       evidence of both were provided.
Case DD
  I.   Summary of Case

       This inmate was a 36-year-old Caucasian man who was found by correctional officers
       hanging in his double cell in an SNY on May 3, 2017. He was receiving mental health
       services at the 3CMS level of care at the time of his death.

       The inmate was raised in Maine by his parents until they divorced when he was two to
       three years of age. He resided with his mother after, and he lost contact with his father at
       age six. He witnessed domestic violence between his parents as well as their substance
       use. Records indicated that his mother suffered from depression and had a history of
       attempted suicide. The inmate completed school through the ninth grade and ran away

                                               123
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 124 of 127


    from home at age 15 or 16. He later obtained his GED while incarcerated. He reported
    drinking alcohol beginning at age 13 and started using marijuana around the same time
    but stopped a few years later. He reported experimenting with other drugs as well.
    Records indicated that his mother sent him to a hospital for substance use treatment
    during early adolescence. His substance use continued throughout his incarceration. The
    inmate never married and had no children. He received regular written correspondence
    and visits from his mother and his girlfriend. For unknown reasons, he had no visits after
    November 2016.

    It was documented that the inmate hitchhiked to California after running away from
    home. He committed his instant offense at the age of 16 and was incarcerated for second
    degree murder after killing a homosexual male who made advances toward him while
    they were drinking together on a beach in California. He and another man killed the
    victim by striking him in the head with a beer bottle and forcing sand into his mouth. He
    was sentenced to serve 16 years to life with the possibility of parole and entered CDCR in
    2001.

    His incarceration was notable for substance use and violence. He was placed in ASU at
    least five times for fighting and was eventually placed in an SNY in 2010 due to drug
    debts and remained in SNY until his death. He received 13 RVRs during his
    incarceration, all related to substance use, violence or behavior that could lead to
    violence. Documentation indicated that the inmate attended a number of self-help groups
    and completed associated workbooks while incarcerated. Although he had been denied
    parole for three years in 2015, he continued to make plans for his release, including
    securing housing and employment opportunities.

    Documentation indicated that the inmate was receiving mental health services in the
    community during his adolescence to address symptoms of anxiety, depression and panic
    attacks. It was noted that he attempted to die by suicide during that time and was
    psychiatrically hospitalized on two occasions, once following an overdose. Healthcare
    records indicated that while incarcerated in CDCR, the inmate had two mental health
    assessments, one in 2002 and one in 2003 which did not indicate the need for services. In
    2010, after being stabbed in the abdomen by another inmate, he was referred for a mental
    health evaluation after being placed in ASU. While initially not enrolled in the MHSDS,
    a follow-up assessment by a psychiatrist resulted in the decision to include the inmate at
    the 3CMS level of care for depression, anxiety, passive suicidal ideation, sleep
    disturbance and poor appetite. He was provided with a diagnosis of Dysthymia and
    suspected Social Anxiety Disorder. During these early contacts with mental health staff
    in 2010, he disclosed his history of psychiatric hospitalizations and attempted overdose
    during adolescence but denied any history of suicide attempts in the following years.
    Initially the inmate was prescribed medications for symptoms of depression, anxiety and
    sleep disturbance which he often refused to take. He reported that his social anxiety


                                           124
Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 125 of 127


    made it difficult for him to go to the pill line. Eventually, he discontinued taking any
    medications but continued to be followed at the 3CMS level of care.

    In November 2015, he was denied parole for three years. On January 20, 2016, he was
    sent to a community hospital for a drug overdose. He reported to the hospital staff that he
    had taken ibuprofen and injected “something” into his arm. His drug screen was positive
    for opiates and amphetamines, yet he denied drug use after returning to CDCR. He
    reported suicidal ideation and a desire to die, so he was admitted to the MHCB. He was
    described with disorganized thinking, paranoid ideation and severe depression at that
    time. During his month-long stay in the MHCB, he presented variably to staff who were
    unsure if his odd presentation and delusional ideation were secondary to his drug use or
    the result of a primary psychiatric condition. He was nonetheless prescribed an
    antipsychotic medication. Collateral contact with his mother during that time indicated
    that while he had no history of psychosis, she believed that his denial of parole and recent
    split from his girlfriend had overwhelmed him. His mother stated that he had reported
    suicidal ideation to her, and he was unsure of his ability to function post-incarceration.
    He was discharged at the 3CMS level of care with diagnoses of Psychotic Disorder, NOS
    and Mood Disorder, NOS as well as Amphetamine and Opioid Abuse.

    The inmate stopped taking his antipsychotic medication after two days following his
    discharge from the MHCB. Over the next month, a number of referrals were received
    regarding his bizarre behavior, acting out, destruction of property in his cell and his
    refusal to engage in medical appointments or medical treatments. He also reported
    having “seizures” during this time but denied the need for medical care. During June
    through August 2016, he reported to his primary clinician that he believed there were
    computers on the grounds controlling his behavior, and he expressed the belief that the
    Federal Bureau of Investigation (FBI) was using surveillance on him. He was not
    referred for a higher level of care because he was noted to be attending to his activities of
    daily living and was functioning adequately without medications. In August 2016, a
    seven-page letter to the FBI was intercepted by CDCR staff and included content noting
    the computers on grounds that were being used on him. He reported that the computers
    had sexually assaulted him by “inducing orgasms.” A Prison Rape Elimination Act
    (PREA) investigation was conducted, and a referral to mental health was generated.
    Delusional ideation was added to his treatment plan, and his primary clinician noted that
    transfer to EOP would be considered at his next IDTT meeting. A progress note
    following the IDTT meeting in September 2016 noted that the decision was to retain him
    at the 3CMS level of care because he was able to program on the yard without difficulty.
    The IDTT documentation did not include any evidence of a discussion related to the level
    of care. The plan was for his primary clinician to see him monthly.

    Healthcare documentation indicated that the inmate was seen monthly through February
    2017. He was noted to be working on self-help packets, and he denied delusional
    ideation during that time; however, there was no evidence of a mental status examination

                                            125
  Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 126 of 127


       by his primary clinician. During his final contact with his primary clinician in February
       2017, documentation indicated that the inmate was being considered for removal from
       the 3CMS program. It was noted that he was functioning well as evidenced by
       completion of his self-help packets. There was no documentation that progress had been
       made regarding his delusional thinking nor appropriate documentation of interventions to
       address the same. In fact, progress notes indicated that the primary clinician intentionally
       did not address his delusions, as doing so would be “counterproductive.”

       Healthcare records indicate that the inmate had ten suicide risk evaluations completed
       during his incarceration, six in 2016 and none in 2017. Only one suicide risk evaluation,
       completed in 2010, noted his suicide attempt during adolescence. Most of the suicide
       risk evaluations completed indicated that the inmate’s chronic suicide risk was low. Four
       suicide risk evaluations assessed chronic risk as moderate. Similarly, acute risk was
       assessed as low during all suicide risk evaluations with the exception of the one
       completed after his overdose in January 2016, where his acute risk was assessed as
       moderate. There were concerns noted with the suicide risk evaluations completed in
       conjunction with his month-long stay in MHCB during 2016. While clinicians
       documented a number of risk factors, including acute concerns, they rated his risk level
       as lower than appeared warranted. Additionally, safety planning did not adequately
       address his needs at the time of discharge from the MHCB including his suicidal ideation,
       drug overdose and delusional thinking. It also failed to include the information provided
       by his mother, including his expressed suicidal ideation to her related to his upcoming
       release. It should be noted that the inmate was scheduled to be seen for a parole hearing
       two days following his death, but he had planned to request a year-long postponement at
       the hearing. The rationale for the postponement was not documented. The night before
       his death, it was reported by his cellmate that the inmate was awake all night hitting
       himself in the head. His cellmate reported his behavior to correctional officers the
       following day who went to check on the inmate and found him hanging in the cell. There
       was no evidence of a suicide note.

 II.   Determination of Foreseeability

       There was no determination of foreseeability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was not
       foreseeable.

III.   Determination of Preventability

       There was no determination of preventability made by the Suicide Case Review
       Committee for this case. The Special Master’s expert determined that this death was
       preventable. This determination was made based on the lack of treatment provided to the
       inmate to address his delusional ideation and known suicide risk associated with anxiety
       related to his parole board hearing. There was clear information available to his

                                               126
 Case 2:90-cv-00520-KJM-DB Document 7077-2 Filed 03/11/21 Page 127 of 127


      clinicians that the inmate had decompensated over time and was experiencing significant
      psychiatric symptoms, including persecutory delusions. It was also clearly documented
      that he had extreme anxiety about his ability to cope with his upcoming parole board
      hearing. Additionally, there was evidence that he had overdosed following his previous
      board hearing. Rather than continuing with monthly contacts, his primary clinician
      stopped seeing him monthly in February 2017, when his hearing was scheduled for the
      first week of May 2017. Had additional interventions been provided and had his risk for
      suicide been properly evaluated, it was likely that actions could have been taken to
      prevent his suicide.

IV.   Critique of Suicide Case Review Report

      The SCR was an adequate summary of this case. It included relevant social, criminal,
      incarceration, substance use and mental health history. It was sufficiently critical of the
      care provided to the inmate and provided a reasonable assessment of the precipitants to
      this suicide. The recommendations provided followed from the content and findings of
      the report.

V.    Analysis of Quality Improvement Plan Process

      This case resulted in seven required Quality Improvement Plans. All but one were
      related to mental health services. There was one joint custody/nursing concern regarding
      the delay in activating 911 emergency services. Mental health concerns focused on poor
      treatment planning, inadequate treatment to address the inmate’s delusional thinking,
      inadequate suicide risk estimates, poor safety planning, the lack of updated mental status
      examinations, and failure to properly consider higher levels of care for this inmate. There
      were also two concerns required to be addressed by statewide headquarters which
      included the failure of a tracking system to notify clinicians that a suicide risk evaluation
      was due in February 2017, and the belief by the inmate that his parole status would be
      negatively impacted by his MHSDS level of care.

      Six of the seven QIPs addressed the required elements and included evidence of training
      curricula and training rosters, as necessary. When clinical audits were required, they
      were completed. The only QIP not adequately completed was the one addressed to
      statewide headquarters to provide inmates with proper information regarding the
      relationship between mental health services and parole. The response from headquarters
      simply stated that they would work with the parole board to discuss how to address this
      concern with inmates, but no follow up was provided.




                                              127
